Exhibit 10.1

 

 

 

LOAN AND SECURITY AGREEMENT

 

 

by and among

 

HARVEST CAPITAL CREDIT CORPORATION,

as Borrower,

 

CAPITALSOURCE BANK

as Agent and a Lender,

 

and each of the other Lenders from time to time party hereto

 

Dated as of

October 29, 2013

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

I.

DEFINITIONS  

1  

1.1

General Terms

1

       

II.

LOAN, PAYMENTS, INTEREST AND COLLATERAL

33  

2.1

The Loan

33

 

2.2

Interest on the Loan

35

 

2.3

Loan Disbursements; Requirement to Deliver Borrowing Certificate

35

 

2.4

Loan Collections; Repayment

36

 

2.5

Promise to Pay; Manner of Payment

37

 

2.6

Repayment of Excess Advances

39

 

2.7

Other Mandatory Prepayments

39

 

2.8

Payments by Agent; Protective Advances

40

 

2.9

Grant of Security Interest; Collateral

41

 

2.10

Collateral Administration

43

 

2.11

Power of Attorney

45

 

2.12

Increase of Maximum Loan Amount.

46

       

III.

FEES AND OTHER CHARGES

46  

3.1

Commitment Fee

46

 

3.2

Early Termination Fee

46

 

3.3

Unused Line Fee

47

 

3.4

Computation of Fees; Lawful Limits

47

 

3.5

Default Rate of Interest

48

 

3.6

Increased Costs; Capital Adequacy

48

       

IV.

CONDITIONS PRECEDENT

49  

4.1

Conditions to the Initial Advance and Closing

49

 

4.2

Conditions to Each Advance

51

       

V.

REPRESENTATIONS AND WARRANTIES

52  

5.1

Organization and Authority

53

 

5.2

Loan Documents

53

 

5.3

Subsidiaries, Capitalization and Ownership Interests

53

 

5.4

Properties

54

 

5.5

Other Agreements

54

 

5.6

Litigation

54

 

5.7

Hazardous Materials

55

 

5.8

Tax Returns; Governmental Reports; Taxes

55

 

5.9

Financial Statements and Reports

55

 

5.10

Compliance with Law; Business

56

 

5.11

Intellectual Property

56

 

5.12

Licenses and Permits; Labor

57

 

5.13

No Default; Solvency

57

 

5.14

Disclosure

57



 

i 

--------------------------------------------------------------------------------

 



 

5.15

Existing Indebtedness; Investments, Guarantees and Contracts; Contractual
Obligations

57

 

5.16

Affiliated Agreements

58

 

5.17

Insurance

58

 

5.18

Names; Location of Offices, Records and Collateral; Deposit Accounts

58

 

5.19

Non-Subordination

58

 

5.20

Pledged Loans

58

 

5.21

Administrator; Investment Adviser

59

 

5.22

Legal Investments; Use of Proceeds

59

 

5.23

Broker’s or Finder’s Commissions

59

 

5.24

Licensing, Permits, Etc.

60

 

5.25

Anti-Terrorism; OFAC

60

 

5.26

Environmental Matters

60

 

5.27

Survival

61

 

5.28

Regulated Entities; Investment Company Act

61

 

5.29

Material Contracts

61

        VI.

AFFIRMATIVE COVENANTS

61  

6.1

Financial Statements, Reports and Other Information

62

 

6.2

Payment of Obligations

64

 

6.3

Conduct of Business and Maintenance of Existence and Assets

64

 

6.4

Compliance with Legal and Other Obligations

65

 

6.5

Insurance

65

 

6.6

True Books

66

 

6.7

Inspection; Periodic Audits; Quarterly Review

66

 

6.8

Further Assurances; Post Closing

66

 

6.9

Payment of Indebtedness

67

 

6.10

Other Liens

67

 

6.11

Use of Proceeds

67

 

6.12

Collateral Documents; Security Interest in Collateral

67

 

6.13

Attached Equity Interests

68

 

6.14

Portfolio Collateral Documents

68

 

6.15

Administration Agreement; Backup Administrator; Advisory Agreement

68

 

6.16

BDC Status

69

 

6.17

Refinancing Right of First Refusal

69

 

6.18

Portfolio Requirements

70

       

VII.

NEGATIVE COVENANTS

71  

7.1

Indebtedness

71

 

7.2

Liens

71

 

7.3

Investment Property; Collateral; Subsidiaries

72

 

7.4

Dividends; Redemptions; Equity

73

 

7.5

Transactions with Affiliates

73

 

7.6

Charter Documents; Fiscal Year; Dissolution; Use of Proceeds; Insurance
Policies; Disposition of Collateral; Taxes; Trade Names

74

 

7.7

Transfer of Collateral

74



 

ii 

--------------------------------------------------------------------------------

 



 

7.8

Guarantees

74

 

7.9

Truth of Statements

75

 

7.10

Sale of Collateral

75

 

7.11

Credit Policy

75

 

7.12

Anti-Terrorism; OFAC

75

 

7.13

Deposit Accounts

76

 

7.14

Change in Business

76

 

7.15

Administration Agreement; Advisory Agreement

76

 

7.16

Valuation Policy.

76

 

7.17

RIC Status.

76

 

7.18

Tangible Net Worth

77

 

7.19

Debt Service Coverage Ratio

77

 

7.20

Minimum Liquidity

77

 

7.21

Maximum Leverage Ratio

77

 

7.22

SBIC Guarantee.

77

 

7.23

Payments of Unsecured Longer-Term Indebtedness.

77

       

VIII.

EVENTS OF DEFAULT

77  

IX.

RIGHTS AND REMEDIES AFTER DEFAULT

81

 

9.1

Rights and Remedies

81

 

9.2

Application of Proceeds

82

 

9.3

Rights to Appoint Receiver

82

 

9.4

Attorney-in-Fact

82

 

9.5

Rights and Remedies not Exclusive

83

       

X.

WAIVERS AND JUDICIAL PROCEEDINGS

83  

10.1

Waivers

83

 

10.2

Delay; No Waiver of Defaults

83

 

10.3

Jury Waiver

83

 

10.4

Amendment and Waivers

84

       

XI.

EFFECTIVE DATE AND TERMINATION

85  

11.1

Effectiveness and Termination

85

 

11.2

Survival

85

       

XII.

MISCELLANEOUS

85

 

12.1

Governing Law; Jurisdiction; Service of Process; Venue

85

 

12.2

Successors and Assigns; Assignments and Participations

87

 

12.3

Application of Payments

90

 

12.4

Indemnity

90

 

12.5

Notice

91

 

12.6

Severability; Captions; Counterparts; Electronic Signatures

92

 

12.7

Expenses

92

 

12.8

Entire Agreement

93

 

12.9

Approvals and Duties

93

 

12.10

Confidential/Publicity

93



 

iii 

--------------------------------------------------------------------------------

 



 

12.11

Release of Collateral

95

 

12.12

Appointment of Servicer

96

       

XIII.

AGENT PROVISIONS; SETTLEMENT

97  

13.1

Agent

97

 

13.2

Amendments, Waivers and Consents

102

 

13.3

Set-off and Sharing of Payments

103

 

13.4

Disbursement of Funds

104

 

13.5

Settlements; Payments; and Information

104

 

13.6

Dissemination of Information

106

 

13.7

Defaulting Lender

106

 

13.8

Taxes

107

 

13.9

Inability to Determine Rates

111

 

13.10

Patriot Act

111



EXHIBITS

Exhibit A

Borrowing Certificate

Exhibit B

Request for Advance

Exhibit C

Credit and Collection Policies and Procedures

Exhibit D

Form of Promissory Note

   

SCHEDULES

Schedule A

Commitments; Account Information

Schedule 5.1

Organization and Authority

Schedule 5.3

Directors and Officers

Schedule 5.4

Properties

Schedule 5.8

Tax Returns; Governmental Reports

Schedule 5.11

Intellectual Property

Schedule 5.15

Investments

Schedule 5.16

Affiliated Agreements

Schedule 5.17

Insurance

Schedule 5.18A

Location of Offices, Records and Collateral

Schedule 5.18B

Deposit Accounts

Schedule 5.29

Operating Contracts

Schedule 6.8

Further Assurances and Post Closing Deliverables

“Broker Schedule”

Broker’s, Finder’s or Placement Fees



 

iv

--------------------------------------------------------------------------------

 

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) dated as of October 29, 2013,
is entered into by and among HARVEST CAPITAL CREDIT CORPORATION, a Delaware
corporation (“Borrower”), each of the financial institutions from time to time
party hereto (individually each a “Lender” and collectively the “Lenders”) and
CAPITALSOURCE BANK, a California industrial bank (“CapitalSource”), as
administrative, payment and collateral agent for itself, as a Lender and for the
other Lenders (together with its successors and assigns in such capacities,
“Agent”).

 

WHEREAS, Borrower has requested that Lenders make available to Borrower a
revolving credit facility in a maximum principal amount of up to the Maximum
Loan Amount, which, as of the Closing Date is Fifty-Five Million and No/100
Dollars $55,000,000, subject at all times to Availability, the proceeds of which
shall be used by Borrower to provide Underlying Loans to Underlying Borrowers
(the “Business”), to pay closing expenses related to the Loan, for payments to
Agent and Lenders and otherwise in accordance with this Agreement;

 

WHEREAS, Borrower is willing to grant Agent, for the benefit of Agent and
Lenders, a lien on and security interest in the Collateral to secure the Loan
and other financial accommodations being granted by Lenders to Borrower; and

 

WHEREAS, Lenders are willing to make the Loan available to Borrower upon the
terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which hereby are
acknowledged, Borrower, Agent and Lenders hereby agree as follows:

 

I.     DEFINITIONS

 

1.1     General Terms

 

For purposes of the Loan Documents and all Annexes thereto, in addition to the
definitions above and elsewhere in this Agreement or the other Loan Documents,
the terms listed in this Article I shall have the meanings given such terms in
this Article I (and such meanings shall be equally applicable to both the
singular and plural form of the terms defined, as the context may require). All
capitalized terms used which are not specifically defined shall have the
meanings provided in Article 9 of the UCC in effect on the date hereof to the
extent the same are used or defined therein. Unless otherwise specified,
references in this Agreement or any of the appendices to a Section, subsection,
or clause refer to such Section, subsection, or clause as contained in this
Agreement. The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole, including all Annexes, as the
same may from time to time be amended, restated, modified, or supplemented, and
not to any particular section, subsection or clause contained in this Agreement
or any such Annex. Any term which is defined by reference to any agreement,
instrument, or document shall have the meaning ascribed to such term in such
other agreement, instrument, or document as amended, restated, supplemented, or
otherwise modified from time to time and, in each case such meaning shall not be
affected if any such document is terminated. Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and the plural and pronouns stated in the masculine,
feminine, or neuter gender shall include the masculine, feminine, and neuter
genders. The words “including”, “includes”, and “include” shall be deemed to be
followed by the words “without limitation”; the word “or” is not exclusive;
references to Persons include their respective successors and assigns (to the
extent and only to the extent permitted by the Loan Documents) or, in the case
of governmental Persons, Persons succeeding to the relevant functions of such
Persons; and all references to statutes and related regulations shall include
any amendments of the same and any successor statutes and regulations. Whenever
any provision in any Loan Document refers to the knowledge (or an analogous
phrase) of any Person, such words are intended to signify that such Person has
actual knowledge or awareness of a particular fact or circumstance or that such
Person, if it had exercised reasonable diligence, would have known or been aware
of such fact or circumstance. Unless otherwise specified herein, this Agreement
and any agreement or contract referred to herein shall mean such agreement as
modified, amended or supplemented from time to time. Unless otherwise specified,
as used in the Loan Documents or in any certificate, report, instrument or other
document made or delivered pursuant to any of the Loan Documents, all accounting
terms not defined in this Article I or elsewhere in this Agreement shall have
the meanings given to such terms in and shall be interpreted in accordance with
GAAP.

 

 

1

--------------------------------------------------------------------------------

 

 

“Advance” shall mean any borrowing under and advance of the Loan. Any amounts
paid by Agent on behalf of Borrower under any Loan Document shall be an Advance
for purposes of this Agreement.

 

“Adjusted Principal Balance” shall mean, with respect to any Pledged Loan as of
any date of determination, the outstanding principal amount of such Pledged Loan
as of such date; provided, however, the Adjusted Principal Balance of any
Pledged Loan that defers or capitalizes interest shall exclude such deferred or
capitalized interest, and the Adjusted Principal Balance shall exclude any
protective advances made in respect of such Pledged Loan.

 

“Administration Agreement” shall mean that certain Administration Agreement,
dated as of April 29, 2013, by and among Administrator and Borrower, as such may
be amended, modified or supplemented from time to time in accordance with the
terms thereof and hereof.

 

“Administrator” means JMP Credit Advisors LLC, a Delaware limited liability
company, or any other Person serving as administrator for Borrower pursuant to
the terms of the Administration Agreement or otherwise.

 

“Administrator Default” shall mean any material breach, as determined by the
Agent in its Permitted Discretion, of the terms of the Administration Agreement
or the Multi-Party Agreement by Administrator.

 

“Advisory Agreement” shall mean that certain Investment Advisory and Management
Agreement, dated as of April 29, 2013, by and among Investment Adviser and
Borrower, as such may be amended, modified or supplemented from time to time in
accordance with the terms thereof and hereof.

 

 

2

--------------------------------------------------------------------------------

 

 

“Advisory Fee” shall mean that certain Base Management Fee (as defined in the
Advisory Agreement) payable to Investment Adviser pursuant to the Advisory
Agreement in an amount not to exceed 2% of the gross assets of Borrower up to
$350,000,000, 1.75% of the gross assets of Borrower greater than $350,000,000
but less than $1,000,000,000, and 1.5% of the gross assets of Borrower greater
than $1,000,000,000.

 

“Affiliate” or “affiliate” shall mean, as to any Person, any other Person
(a) that, directly or indirectly through one or more intermediaries, controls,
is controlled by, or is under common control with, such Person, (b) who is a
director or officer (i) of such Person, (ii) of any Subsidiary of such Person,
or (iii) of any Person described in clause (a) above with respect to such
Person, or (c) which, directly or indirectly through one or more intermediaries,
is the beneficial or record owner (as defined in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended, as the same is in effect on the date hereof)
of five percent (5%) or more of any class of the outstanding voting Equity
Interests, securities or other equity or ownership interests of such Person. For
purposes of this definition, the term “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies, whether through ownership of securities or other
interests, by contract or otherwise.

 

“Agent” shall have the meaning assigned to it in the introductory paragraph
hereof.

 

“Aggregate Principal Balance” shall mean, when used with respect to the Pledged
Loans in the Financed Portfolio, the sum of the Adjusted Principal Balances of
all or of such portion (as applicable) of the Eligible Loans.

 

“Agreement” shall have the meaning assigned to it in the introductory paragraph
hereof.

 

“Allocated Loan Amount” shall mean, as it relates to any Pledged Loan, the
outstanding principal balance of the Loan allocated to such Pledged Loan as
described in the most recent Borrowing Certificate delivered to Agent, whether
pursuant to Section 6.1(b) hereof or otherwise.

 

“Amortization Period” shall mean the period beginning on the day after the last
day of the Revolving Period and ending on the last day of the Term.

 

“Applicable Law” shall mean any and all federal, state, local and/or applicable
foreign statutes, ordinances, rules, regulations, court orders and decrees,
administrative orders and decrees, and other legal requirements of any and every
conceivable type applicable, as the context may require, (i) to the Loan, the
Loan Documents, Borrower, Investment Adviser, Administrator, or the Collateral
or any portion thereof or (ii) an Underlying Borrower, its business or
operations, an Underlying Loan, the Underlying Loan Documents or the Underlying
Collateral.

 

“Applicable Rate” shall mean the interest rate applicable to the Obligations
from time to time in accordance with the terms of this Agreement.

 

“Approved Bank” shall have the meaning assigned to it in the definition of “Cash
Equivalents”.

 

 

3

--------------------------------------------------------------------------------

 

 

“Approved Replacement” shall mean any employee of or advisor to Borrower who is
replacing a Person of like qualification and experience and which has been
approved in such capacity in writing by the Requisite Lenders, such approval not
to be unreasonably withheld.

 

“Approved Syndicated Loan” shall mean an Underlying Loan constituting a
syndicated loan transaction or a loan participation transaction (i) that is held
by two (2) or more lenders; (ii) that has been fully consummated prior to such
Underlying Loan becoming a Pledged Loan; (iii) where, as it relates to any such
Underlying Loans that were not originated by Borrower, all required
notifications, assignments and consents, if any, have been given to the
applicable collateral agent, paying agent, administrative agent and any other
parties required by the Underlying Loan Documents in relation to such Pledged
Loan, have been obtained and/or given with respect to Borrower’s acquisition of
the applicable interest in the Pledged Loan; (iv) where the right to control the
actions of and replacement of the applicable collateral agent, paying agent
and/or administrative agent in relation to such Pledged Loan may be exercised by
at least a majority in interest of all holders of such Pledged Loan; (v) in
relation to which all underlying Indebtedness of the Underlying Borrower is of
the same priority, all such underlying Indebtedness of the Underlying Borrower
relating to such syndicated loan transaction or loan participation transaction
is cross-defaulted, and all holders of such underlying Indebtedness (A) have an
undivided interest in the Underlying Collateral and (B) may transfer or assign
their right, title and interest in the Underlying Loan and the Underlying
Collateral, and (vi) that provides for standard, market restrictions on (A) the
ability of any agent and/or lenders in relation to such Underlying Loan to
release any guarantor or material portion of any Underlying Collateral without
the approval of at least a majority in interest of all holders of such
Underlying Loan and/or (B) the ability of any agent and/or lenders in relation
to such Underlying Loan to take any action that would (1) materially and
adversely affect or increase, as applicable, the rights, duties or obligations
of any lender (including any participant lender) thereunder, (2) alter the
interest rate payable in relation to such Underlying Loan or (3) extend the
maturity date or the due date for any required payments in relation to such
Underlying Loan, in each case without the approval of each such affected lender
(including any participant lender); provided, however, that Approved Syndicated
Loans may consist of loan participation transactions so long as the Adjusted
Principal Balance of such Approved Syndicated Loans consisting of loan
participation transactions does not exceed the greater of (x) ten percent (10%)
of the Aggregate Principal Balance and (y) $5,000,000.

 

“Attached Equity Interest” shall mean any Equity Interests in an Underlying
Borrower or any Affiliate issued to the Borrower in connection with, or as
condition to, entering into the related Underlying Loan.

 

“Availability” shall have the meaning assigned to it in Section 2.1 hereof.

 

“Available Amounts” shall mean, as of any Payment Date, the sum of (a) all
payments (including any prepayments (both voluntary and mandatory)) of
principal, interest or fees collected from any of the Collateral during the
related month, (b) all liquidation proceeds from the sale or disposition of any
Pledged Loan and/or any property related thereto during the related month,
whether to a third party purchaser or an Affiliate of Borrower, (c) all other
amounts of any and every description payable to Borrower by or on behalf of such
Underlying Borrower pursuant to the applicable Underlying Loan Documents,
(d) all other proceeds of the Collateral received by Borrower, Investment
Adviser, Administrator, Agent or any Lender during the related month, including,
but not limited to, judgment awards or settlements, late charges, insurance
proceeds, refinancing proceeds, condemnation proceeds and other income collected
from any source arising in connection with the Collateral, and (e) all interest
earned on the amounts on deposit in the Blocked Account since the previous
Payment Date.

 

 

4

--------------------------------------------------------------------------------

 

 

“Backup Administrator” shall mean any Person engaged by Agent to perform
services in accordance with a Backup Administration Agreement.

 

“Backup Administrator Fee” shall mean any fee payable monthly to a Backup
Administrator, as specified in the applicable Backup Administration Agreement.

 

“Backup Administration Agreement” shall mean any backup administration agreement
entered into by Agent, Backup Administrator and/or Borrower from time to time
that provides for the provision of backup administration by a Backup
Administrator , as amended, modified or supplemented from time to time in
accordance with the terms thereof and hereof.

 

“Balance Register” shall have the meaning assigned to it in Section 2.1(a)(ii)
hereof.

 

“Bank Products Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management or depositary arrangements
entered into between Borrower and Lender or an Affiliate of Lender, in its
separate capacity as a party to such Bank Products Agreement, as amended,
modified or supplemented from time to time in accordance with the terms thereof
and hereof.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. § 101
et. seq., as amended from time to time.

 

“BDC” means a “business development company” under the Investment Company Act.

 

“Blocked Account” shall have the meaning assigned to it in Section 2.4(a)
hereof.

 

“Blocked Account Agreement” shall mean that certain Blocked Account Agreement,
dated as of the Closing Date, by and among Agent, Administrator, Borrower and
Blocked Account Bank, which pledges the Blocked Account and all funds and sums
contained therein to Agent, for the benefit of Agent and Lenders, and provides
for disposition of funds therefrom, as amended, modified, supplemented or
replaced from time to time in accordance with the terms thereof and hereof.

 

“Blocked Account Bank” shall mean US Bank, National Association, together with
its successors and permitted assigns and any financial institution replacing the
named financial institution acceptable to Agent in its sole discretion.

 

“Borrower” shall have the meaning assigned to it in the introductory paragraph
hereof.

 

“Borrower’s Investible Capital” shall mean, as of any date of determination, an
amount equal to Borrower’s Tangible Net Worth plus Excess Availability.

 

 

5

--------------------------------------------------------------------------------

 

 

“Borrowing Base” shall mean, as of any date of determination, the sum (without
duplication) of: (a) with respect to each Pledged Loan constituting an Eligible
Senior Secured Loan, the product of (i) sixty-five percent (65%) multiplied by
(ii) the lesser of (A) the Adjusted Principal Balance of such Pledged Loan or
(B) the Fair Value of such Pledge Loan, (b) with respect to each Pledged Loan
constituting an Eligible Senior Secured Last-Out Loan, the product of (i) sixty
percent (60%) multiplied by (ii) the lesser of (A) the Adjusted Principal
Balance of such Pledged Loan or (B) the Fair Value of such Pledge Loan, (c) with
respect to each Pledged Loan constituting an Eligible Junior Secured Loan, the
product of (i) fifty-five percent (55%) multiplied by (ii) the lesser of (A) the
Adjusted Principal Balance of such Pledged Loan or (B) the Fair Value of such
Pledge Loan, (d) with respect to each Pledged Loan constituting an Eligible
Junior Secured Subordinated Loan, the product of (i) fifty percent (50%)
multiplied by (ii) the lesser of (A) the Adjusted Principal Balance of such
Pledged Loan or (B) the Fair Value of such Pledge Loan plus (e) with respect to
each Pledged Loan constituting an Eligible Secured Subordinated Loan or an
Eligible Covenant-Lite Loan, the product of (i) forty percent (40%) multiplied
by (ii) the lesser of (A) the Adjusted Principal Balance of such Pledged Loan or
(B) the Fair Value of such Pledge Loan. Notwithstanding the foregoing, the
advance rates may be decreased in accordance with the terms of this Agreement.

 

“Borrowing Certificate” shall mean a Borrowing Certificate substantially in the
form of Exhibit A hereto.

 

“Borrowing Date” shall have the meaning assigned to it in Section 2.3 hereof.

 

“Business” shall have the meaning assigned to it in the recitals of this
Agreement.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which (a) commercial banks in California or New York City are authorized or
required by law to remain closed or (b) banks are not open for dealings in
dollar deposits in the London interbank market.

 

“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset by that Person as lessee that is, should be or should
have been recorded as a “capital lease” in accordance with GAAP.

 

“CapitalSource” shall have the meaning assigned to it in the introductory
paragraph hereof.

 

“Cash Equivalents” shall mean (a) securities issued, or directly and fully
guaranteed or insured, by the United States or any agency or instrumentality
thereof (provided, that the full faith and credit of the United States is
pledged in support thereof) having maturities of not more than six (6) months
from the date of acquisition, (b) U.S. dollar denominated time deposits,
certificates of deposit and bankers’ acceptances of (i) any domestic commercial
bank of recognized standing having capital and surplus in excess of
$500,000,000, or (ii) any bank (or the parent company of such bank) whose
short-term commercial paper rating from Standard & Poor’s Ratings Services
(“S&P”) is at least A-2 or the equivalent thereof or from Moody’s Investors
Service, Inc. (“Moody’s”) is at least P-2 or the equivalent thereof in each case
with maturities of not more than six months from the date of acquisition, or
(iii) CapitalSource (any bank meeting the qualifications specified in clauses
(b)(i), (ii) or (iii), an “Approved Bank”), (c) repurchase obligations with a
term of not more than seven days for underlying securities of the types
described in clause (a), above, entered into with any Approved Bank,
(d) commercial paper issued by any Approved Bank or by the parent company of any
Approved Bank and commercial paper issued by, or guaranteed by, any industrial
or financial company with a short-term commercial paper rating of at least A-2
or the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, or guaranteed by any industrial company with a long term unsecured debt
rating of at least A or A2, or the equivalent of each thereof, from S&P or
Moody’s, as the case may be, and in each case maturing within six months after
the date of acquisition and (e) investments in money market funds substantially
all of whose assets are comprised of securities of the type described in clauses
(a) through (d) above.

 

 

6

--------------------------------------------------------------------------------

 

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 3.6 by any lending office of such Lender or by such holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.

 

“Change of Control” shall mean the occurrence of any of the following, unless
such action has been consented to in advance in writing by the Requisite Lenders
(at their sole option):

 

(i)     any Person acquires the direct or indirect ownership of more than
thirty-five percent (35%) of the issued and outstanding voting Equity Interests
of the Borrower;

 

(ii)     During the Revolving Period, Sponsor shall at any time for any reason
cease to own, directly or indirectly through a wholly-owned subsidiary, the
issued and outstanding Equity Interests of Borrower (as the same may be adjusted
for any combination, recapitalization or reclassification into a greater or
smaller number of shares or units) in at least the same number of shares as
owned by Sponsor as of the Closing Date;

 

(iii)     a greater than ten percent (10%) change in the direct or indirect
ownership of the Equity Interests of HCAP Advisors, LLC, provided that the
Person having control of HCAP Advisors, LLC pursuant to its organizational
documents shall not change;

 

 

7

--------------------------------------------------------------------------------

 

 

(iv)     fifty percent (50%) or more of the members of the Board of Directors
(or other applicable governing body) of Borrower on any date shall not have been
(x) members of the Board of Directors (or other applicable governing body) of
Borrower on the date twelve (12) months prior to such date or (y) approved (by
recommendation, nomination, election or otherwise) by Persons who constitute at
least a majority of the members of the Board of Directors (or other applicable
governing body) of Borrower as constituted on the date twelve (12) months prior
to such date;

 

(v)     a Key Person Event;

 

(vi)     Borrower’s Equity Interests cease to be traded on a major United States
stock exchange; or

 

(vii)     any “change in/of control” or “sale” or “disposition” or “merger” or
similar event as defined in any certificate of incorporation or formation or
statement of designations or bylaws or operating agreement, as applicable, of
Borrower or in any document governing Material Indebtedness of Borrower (other
than any Loan Documents), individually or in the aggregate which gives the
holder of such indebtedness the right to accelerate or otherwise require payment
of such indebtedness prior to the maturity date thereof.

 

“Charter and Good Standing Documents” shall mean, for the applicable Person,
(i) a copy of the certificate of incorporation (or other applicable charter
document) certified as of a date not more than five (5) Business Days before the
Closing Date by the applicable Governmental Authority of the jurisdiction of
incorporation of such Person, (ii) a copy of the bylaws or operating agreement
certified as of the Closing Date by the corporate secretary or assistant
secretary of such Person, (iii) an original certificate of good standing as of a
date not more than five (5) Business Days before the Closing Date issued by the
applicable Governmental Authority of the jurisdiction of incorporation of such
Person and of every other jurisdiction in which such Person has an office or is
otherwise required to be in good standing, and (iv) copies of the resolutions of
the Board of Directors (or other applicable governing body) and, if required,
stockholders or other equity owners authorizing the execution, delivery and
performance of the Loan Documents to which such Person, as applicable, is a
party, certified by an authorized officer of such Person as of the Closing Date.

 

“Claims” shall mean any and all liabilities, obligations, losses, damages,
penalties, claims, actions, litigation, proceedings, investigations, judgments,
suits, fees, costs, expenses, charges, advances and disbursements of any kind
(including, without limitation, reasonable fees, costs, expenses and charges of
counsel (including in-house counsel)).

 

“Closing” shall mean the satisfaction, or written waiver by Agent and Lenders,
of all of the conditions precedent set forth in this Agreement required to be
satisfied prior to the consummation of the transactions contemplated hereby.

 

“Closing Date” shall mean the date of this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and all rules
and regulations promulgated thereunder.

 

 

8

--------------------------------------------------------------------------------

 

 

“Collateral” shall mean, collectively and each individually, all collateral
and/or security granted and/or securities pledged to Agent and/or Lenders
pursuant to the Loan Documents, including, without limitation, the items
described in Section 2.9 of this Agreement.

 

“Collection Account” shall mean that certain account in the name of Agent, at
Bank of America, N.A. with account number                  .

 

“Controlled Accounts” shall mean, individually or collectively as the context
may require, the Blocked Account and the Lockbox Account (if established in
accordance with the terms of this Agreement).

 

“Commitment” or “Commitments” shall mean, (i) with respect to the Loan, as to
any Lender, the aggregate commitment of such Lender to make Advances as set
forth on Schedule A hereto or in the most recent Lender Addition Agreement, if
any and (ii) as to all Lenders, the aggregate commitments of all Lenders to make
Advances in an amount not to exceed the Maximum Loan Amount, in each case as the
same may be increased, reduced, modified or terminated pursuant to this
Agreement.

 

“Commitment Fee” shall mean the fee payable in accordance with Section 3.1.

 

“Confidential Information” shall have the meaning assigned to it in Section
12.10(c) hereof.

 

“Contract Right” shall mean any right of Borrower to payment under a contract
for the sale or lease of goods or the rendering of services, which right is at
the time not yet earned by performance.

 

“Copyrights” shall mean all of Borrower’s (or if referring to another Person,
such other Person’s) now existing or hereafter acquired right, title, and
interest in and to: (i) copyrights, rights and interests in copyrights, works
protectable by copyright, all applications, registrations and recordings
relating to the foregoing as may at any time be filed in the United States
Copyright Office or in any similar office or agency of the United States, any
State thereof, any political subdivision thereof or in any other country, and
all research and development relating to the foregoing; and (ii) all renewals of
any of the foregoing.

 

“Core Net Investment Income” shall mean Net Investment Income plus incentive
fees attributed to the capital gains incentive fee.

 

“Credit Policy” shall mean, individually and collectively, (i) Investment
Adviser’s credit and underwriting policies and procedures and guidelines as set
forth in the Credit Policies and Procedures, a copy of which is attached hereto
as Exhibit C, as such guidelines may be amended, modified, changed, supplemented
or rescinded from time to time in accordance with the terms of this Agreement
and (ii) Administrator’s customary collections procedures.

 

“Custodial Agreement” shall mean that certain Tri-Party Agreement by and among
Borrower, Custodian and Agent, dated as of the Closing Date.

 

 

9

--------------------------------------------------------------------------------

 

 

“Custodian” shall mean U.S. Bank, National Association or such other Person as
Agent, in its sole discretion, engages from time to time, at Borrower’s sole
cost and expense, to maintain custody of all Underlying Loan Documents, original
promissory notes and other instruments with respect to such Underlying Loan
Documents, original certificates representing Attached Equity Interests, and
certain documents and instruments related thereto, and take certain actions in
connection therewith, including issuance to Agent of a Custodian Certificate.

 

“Custodian Certificate” shall mean the certificate in the form annexed to the
Custodial Agreement, duly completed and signed by the Custodian.

 

“Custodian Deliverables” shall have the meaning assigned to it in the Custodial
Agreement.

 

“Debt Service” shall mean, for any period of time, the sum of (i) all scheduled
principal payments on the Loan that are due and payable during such period of
time (excluding the final “balloon” payment due on the Maturity Date), plus (ii)
all scheduled fees that are due and payable during such period of time, plus
(iii) all interest payments on the Loan that are due and payable during such
period of time based on the interest rate applicable to the Loan hereunder as in
effect on such date of determination.

 

“Debt Service Coverage Ratio” means, as of any date of determination, the ratio
calculated by Agent of (i) the Modified Core Net Investment Income of Borrower
for the most-recently completed twelve (12) calendar months to (ii) the Debt
Service payable by Borrower for the most-recently completed twelve (12) calendar
months; provided, however, that, for purposes of the period ended December 31,
2013, such ratio shall be that calculated by Agent of (i) the Modified Core Net
Investment Income of Borrower for the most-recently completed nine (9) calendar
months to (ii) the Debt Service payable by Borrower for the most-recently
completed nine (9) calendar months.

 

For the purpose of determining Debt Service Coverage Ratio, all calculations of
Debt Service Coverage Ratio shall be determined by Agent in its Permitted
Discretion utilizing the most recent quarterly results as reported pursuant to
Section 6.1 hereof, provided, if Borrower fails to provide the quarterly
reporting as required pursuant to Section 6.1, then in such case, and without
limiting any rights that Agent has due to such failure, in making any
calculation with respect to Debt Service Coverage Ratio, Agent shall be
entitled, in Agent’s sole discretion, to utilize the most recent information on
monthly reporting received from Borrower or such other information as Agent
shall determine or elect in its reasonable discretion. Agent’s determination
shall be binding upon Borrower absent manifest error.

 

“Debtor Relief Law” shall mean, collectively, the Bankruptcy Code and all other
United States or foreign applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally, in each case as amended from time to time.

 

 

10

--------------------------------------------------------------------------------

 

 

“Default” shall mean any event, fact, circumstance or condition that, with the
giving of applicable notice or passage of time, if any, or both, would
constitute or be or result in an Event of Default.

 

“Default Rate” shall have the meaning assigned to it in Section 3.5 hereof.

 

“Defaulting Lender” means any Lender that, as determined by Agent: (a) has
failed to fund any of its obligations to make Advances within three (3) Business
Days of the date required to be funded by it hereunder, (b) has notified Agent
or Borrower that it does not intend to comply with such funding obligations or
has made a public statement to that effect with respect to such funding
obligations hereunder or under other agreements in which it commits to extend
credit or (c) has, or has a direct or indirect parent company that has, become
subject to an Insolvency Event or an event that, with notice or the passage of
time or both, will become an Insolvency Event; provided, that a Lender shall not
be deemed to be a Defaulting Lender hereunder solely by virtue of any control of
or ownership interest in, or the acquisition of any ownership interest in, such
Lender (or its direct or indirect parent company) or the exercise of control
over such Lender (or its direct or indirect parent company) by a Governmental
Authority thereof if and for so long as such ownership interest does not result
in or provide such Lender (or its direct or indirect parent company) with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or its direct or indirect parent company) or such Governmental Authority
to reject, repudiate, disavow or disaffirm obligations such as those under this
Agreement.

 

“Deposit Account” shall mean, individually and collectively, any bank or other
depository accounts of Borrower (or if referring to another Person, such other
Person’s).

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“EBITDA” shall mean Net Income for the applicable period plus Interest Expense,
taxes, depreciation and amortization for such period, excluding non-cash or
non-recurring revenue or expense amounts as determined by Agent in its Permitted
Discretion.

 

“Eligible Covenant-Lite Loan” shall mean an Underlying Loan that (i) does not
contain at least one financial maintenance covenant that is either (A) a maximum
total Indebtedness to EBITDA ratio of no more than 5.00:1.00 or (B) a minimum
Fixed Charge Coverage Ratio of at least 1.00:1.00, (ii) otherwise constitutes an
Eligible Senior Secured Loan, an Eligible Senior Secured Last-Out Loan, an
Eligible Junior Secured Loan or an Eligible Junior Secured Subordinated Loan and
(iii) otherwise satisfies the definition of Eligible Loan.

 

“Eligible Junior Secured Loan” shall mean an Underlying Loan (i) that is
entitled to the benefit of a subordinate lien and subordinate priority perfected
security interest on all or substantially all of the assets of the respective
Underlying Borrower, (ii) with respect to which there is no intercreditor
agreement between Borrower and the Underlying Borrower’s senior lender; rather
any restrictions placed on Borrower in relation to the senior loan(s) are
stipulated within the Underlying Loan Documents themselves, (iii) in relation to
which there is a remedies standstill period applicable to such Pledged Loan of
no more than 180 days during which Borrower is prevented from exercising rights
and remedies in relation to such Pledged Loan, (iv) in relation to which there
is no restriction on the payment of accrued interest and/or principal that is
due and owing by the Underlying Borrower at any time, including during any such
standstill period, (v) that does not otherwise constitute an Eligible Senior
Secured Last-Out Loan or an Eligible Senior Secured Loan and (vi) that otherwise
satisfies the definition of Eligible Loan.

 

 

11

--------------------------------------------------------------------------------

 

 

“Eligible Junior Secured Subordinated Loan” shall mean an Underlying Loan (i)
that is entitled to the benefit of a first and/or second lien and first and/or
second priority perfected security interest on all or substantially all of the
assets of the respective Underlying Borrower, (ii) with respect to which an
intercreditor agreement between Borrower and the Underlying Borrower’s senior
lender has been entered into which stipulates a standstill period of no more
than 180 days during which Borrower is prevented from exercising rights and
remedies in relation to such Pledged Loan and which restricts the Underlying
Borrower’s ability to make interest payments and/or principal payments that are
due and owing in connection with such Pledged Loan for a period of no more than
180 days during such standstill period, (iii) that does not otherwise constitute
an Eligible Senior Secured Loan, an Eligible Senior Secured Last-Out Loan or an
Eligible Junior Secured Loan and (iv) that otherwise satisfies the definition of
Eligible Loan.

 

“Eligible Loan” shall mean each Pledged Loan that satisfies (i) the definition
of “Eligible Covenant-Lite Loan”, “Eligible Junior Secured Loan”, “Eligible
Junior Secured Subordinated Loan”, “Eligible Secured Subordinated Loan”,
“Eligible Senior Secured Last-Out Loan” or “Eligible Senior Secured Loan”, as
applicable, and (ii) each of the following eligibility requirements:

 

(a)     the Underlying Borrower is an Eligible Underlying Borrower;

 

(b)     all information, representations and warranties provided in writing by
Borrower, Investment Adviser and the Administrator with respect to such Pledged
Loan are true, correct and complete in all material respects;

 

(c)     such Pledged Loan (i) is a Purchased Loan or was originated (except as
it relates to an Approved Syndicated Loan) and underwritten by the Borrower in
the ordinary course of its business, including, without limitation, the
completion of a due diligence audit and collateral assessment and otherwise in
compliance with the Credit and Collection Policy, (ii) is properly documented by
the Underlying Loan Documents, (iii) has been serviced and administered by the
Investment Adviser and the Administrator at all times (since the origination of
such Pledged Loan by the Borrower) in accordance with the Credit Policy, the
Advisory Agreement and the Administration Agreement and (iv) represents (x) a
direct loan from Borrower to the Underlying Obligor and (y) other than an
Approved Syndicated Loan, is not in the nature of a participation or any similar
transaction;

 

(d)     such Pledged Loan, together with the Underlying Loan Documents, (i)
represents an undisputed bona fide transaction created by the lending of money
and is in full force and effect and constitutes the legal, valid and binding
obligation of the Underlying Borrower enforceable against such Underlying
Borrower in accordance with its terms, including the unconditional obligation to
pay the indebtedness from time to time created thereunder as and when due,
except as such enforceability may be limited by Debtor Relief Laws and by
principles of equity, (ii) is not subject to any litigation, material dispute,
claim of rescission, usury or offset, or other defense to the enforceability
thereof and the Underlying Borrower(s) shall have no other claim to any defense,
set off, or counter claim with respect to the Underlying Loan, (iii) contains
provisions substantially to the effect that the Underlying Borrower’s payment
obligations thereunder are absolute and unconditional without any right of
rescission, setoff, counterclaim or defense for any reason and (iv) unless
otherwise agreed to by the Requisite Lenders, represents the full-recourse
obligation of such Underlying Borrower;

 

 

12

--------------------------------------------------------------------------------

 

 

 

(e)     with respect to such Pledged Loan, Borrower (or, in the case of an
Approved Syndicated Loan, the collateral agent in relation to such Pledged Loan)
has taken the steps necessary to secure its Lien and/or security interest in
substantially all of the assets of the Underlying Borrower, including without
limitation, (i) duly filing financing statements with respect to any Underlying
Collateral which may be perfected by the filing of a financing statement against
the Underlying Borrower and any related guarantor and/or pledgor in all
jurisdictions where necessary to perfect Borrower’s Lien in all such Underlying
Collateral and (ii) the recording of a mortgage, deed of trust, deed to secure
debt or such similar document in the appropriate real property records to secure
its Lien on any real property collateral;

 

(f)     is Dollar denominated and is not convertible by the Underlying Borrower
into any other currency;

 

(g)     such Pledged Loan provides for periodic payments (on at least a
quarterly basis) of accrued and unpaid interest in readily-available Dollars on
a current basis (provided that, to the extent allowed in accordance with the
Underlying Loan Documents, interest accrued on such Pledged Loan may be added to
the principal amount of such Pledged Loan instead of being paid as it accrues);

 

(h)     the Underlying Borrower (i) is in compliance with all financial
covenants and any other material terms of the Underlying Loan Documents, and
(ii) no default or event of default with respect to any financial covenant or
other material term exists under the Underlying Loans or has occurred in the
ninety (90) days prior to the date on which such Underlying Loan was pledged to
Lender, except to the extent Borrower may agree to an amendment, modification,
or waiver, or grant forbearance or consent, with respect to such noncompliance,
default, or event of default pursuant to subsection (j) below;

 

(i)     the Underlying Borrower has been directed in writing to remit payments
to the Blocked Account or, if required hereunder, the Lockbox Account;

 

(j)     the terms of the Underlying Loan Documents have not been amended,
modified or waived in relation to any material terms (including any prepayment
provisions or financial covenants) or otherwise in connection with a payment,
financial or other material defaults, nor has the Underlying Borrower been
granted a forbearance or consent to non-compliance with any material terms of
the Underlying Loan Documents, in either case, unless otherwise approved by the
Requisite Lenders or pursuant to a payment plan acceptable to the Requisite
Lenders; provided, however, that, the Underlying Loans for which Borrower agrees
to any such amendment, modification or waiver, or grants such forbearance or
consents to noncompliance in Underlying Loan Documents with respect to an
Underlying Borrower, without the consent of the Requisite Lenders, shall not
exceed fifteen percent (15.0%) of the Aggregate Principal Balance at any time;
provided, further that no such amendment, modification or waiver, or grant of
forbearance or consent to noncompliance, shall be a Material Modification;

 

 

13

--------------------------------------------------------------------------------

 

 

(k)     the related Underlying Loan Documents require the Underlying Borrower
thereof (i) to deliver financial information no less frequently than quarterly,
(ii) to maintain insurance against losses, damages and hazards as are
customarily insured against by businesses of similar size engaging in similar
activities or lines of business or owning similar assets or properties, (iii)
along with the Underlying Collateral, to comply in all material respects with
all Applicable Laws (including Environmental Laws), and (iv) to make customary
and appropriate representations and warranties as to itself, its operations and
the Underlying Collateral (including as to compliance with Applicable Laws
(including Environmental Laws));

 

(l)     such Pledged Loan and the related Underlying Loan Document and
Underlying Collateral comply in all material respects with all Applicable Laws;

 

(m)     the proceeds of such Pledged Loan are not used to prevent or cure a
default under such Pledged Loan;

 

(n)     such Pledged Loan does not contain a confidentiality provision that
restricts or purports to restrict the ability of Borrower, Agent or any Lender
to exercise its rights under any Underlying Loan Document, including, without
limitation, its rights to review the Underlying Loan Documents;

 

(o)     such Pledged Loan is permitted to have a security interest therein
granted to Agent, for the benefit of Agent and Lenders, and such Pledged Loan
does not contain any restrictions that would prohibit the pledge or further
assignment or transfer of such Pledged Loan by Borrower;

 

(p)     all consents, Permits or registrations or declarations with, any
Governmental Authority or any other Person required to be obtained, effected or
given in connection with the making, acquisition, transfer or performance of
such Underlying Loan have, to Borrower’s knowledge, been duly obtained, effected
or given and are in full force and effect;

 

(q)     other than with respect to any Pledged Loan owing by an Underlying
Borrower organized under the laws of Canada or that otherwise is based in Canada
for which Administrator shall comply with any withholding requirements in
accordance with all Applicable Laws such Pledged Loan is not subject to U.S.
withholding tax and is not subject to any foreign withholding tax, and the
related Underlying Borrower thereof is required under the terms of the related
Underlying Loan Documents to make “gross-up” payments that cover the full amount
of such withholding tax on an after-tax basis in the event of a change of tax
law that would result in any withholding tax;

 

(r)     (i) Underlying Borrower has granted to Borrower (or, in the case of an
Approved Syndicated Loan, the collateral agent in relation to such Pledged Loan)
a valid and subsisting senior or junior security interest in Underlying
Borrower’s assets, free and clear of all other Liens (except in the case of a
junior security interest, subject to the applicable senior security interest)
other than Permitted Liens or transfer restrictions prior in right with respect
to such Underlying Loan, (ii) Borrower has good and marketable title to, is the
sole owner of 100% of and has granted to Agent a valid first-priority perfected
security interest in, free and clear of all other Liens, such Pledged Loan and
the Underlying Loan Documents, for the benefit of Agent and Lenders; provided,
that, in the case of an Approved Syndicated Loan, Borrower shall have good and
marketable title to, and shall be the sole owner of 100% of and has granted to
Agent a valid first-priority perfected security interest in, free and clear of
all other Liens, Borrower’s syndicated portion of such Pledged Loan and the
Underlying Loan Documents, for the benefit of Agent and Lenders, and (iii) the
Custodian Deliverables required to be delivered to the Custodian, with respect
to such Pledged Loan (other than as it relates to any Approved Syndicated Loan),
have been or will be delivered to the Custodian within five (5) Business Days
after the applicable Borrowing Date and certified by the Custodian pursuant to
the Custodian Certificate;

 

 

14

--------------------------------------------------------------------------------

 

 

(s)     if the related Underlying Borrower is excepted from the definition of an
“investment company” solely by reason of Section 3(c)(1) of the Investment
Company Act, then either (i) such security does not constitute a “voting
security” for purposes of the Investment Company Act or (ii) the aggregate
amount of such security held by Borrower is less than 10% of the entire issue of
such security;

 

(t)     none of the proceeds of the Pledged Loan have been or will be used to
purchase or carry any margin stock or margin security or to extend credit to
others for the purpose of purchasing or carrying any margin stock or margin
security;

 

(u)     such Pledged Loan and the related Underlying Loan Documents do not
utilize an administrative agent or collateral agent structure, unless such loan
is an Approved Syndicated Loan or is otherwise approved by the Requisite Lenders
in writing in their sole discretion;

 

(v)     all, or substantially all, of the related Underlying Collateral is
located in one or more domestic jurisdictions in which Borrower currently has
all applicable licenses and in which Borrower is otherwise in full regulatory
compliance;

 

(w)     the Pledged Loan, together with the Underlying Loan Documents,
constitute an “instrument,” a “general intangible,” an “account” or “chattel
paper” within the meaning of the Uniform Commercial Code as adopted in each
jurisdiction that governs the perfection of a security interest granted therein;

 

(x)     the Pledged Loan is not secured by a Lien on real property where
material value is attributed to such real property and relied upon in the
underwriting of such Pledged Loan;

 

(y)     the Underlying Loan Documents related to such Loan have only one
original counterpart to the extent such Underlying Document is Chattel Paper or
an Instrument;

 

(z)     the Allocated Loan Amount of such Pledged Loan and all other Pledged
Loans payable by such Underlying Borrower or its Affiliates shall not exceed ten
percent (10.0%) of the Maximum Loan Amount unless otherwise approved by the
Requisite Lenders in writing in their sole discretion; provided, that Borrower
may treat as an Eligible Loan the amount of any such Allocated Loan Amount of
such Pledged Loan and all other Pledged Loans payable by such Underlying
Borrower or its Affiliates that is less than or equal to ten percent (10.0%) of
the Maximum Loan Amount;

 

 

15

--------------------------------------------------------------------------------

 

 

(aa)     the Principal Balance of such Pledged Loan and all other Pledged Loans
payable by such Underlying Borrower or its Affiliates shall not exceed, in the
aggregate, ten percent (10%) of Borrower’s Investible Capital unless otherwise
approved by the Requisite Lenders in writing in their sole discretion;

 

(bb)     the ratio of total Indebtedness to Enterprise Value of such Underlying
Borrower shall not exceed 80.0%;

 

(cc)     the ratio of total Indebtedness to EBITDA of such Underlying Borrower
shall not exceed 6.00:100, as measured on a trailing twelve (12) month basis
unless otherwise approved by the Requisite Lenders in writing in their sole
discretion;

 

(dd)     the Fixed Charge Coverage Ratio for such Underlying Loan, as measured
on a trailing twelve (12) month basis, shall be equal to or greater than
0.90:1.00;

 

(ee)     the maximum original term to maturity for any Underlying Loan shall not
exceed sixty-six (66) months;

 

(ff)     all sales taxes, corporate taxes and property taxes (if applicable)
with respect to such Underlying Loan shall be paid current as of the date such
Underlying Loan is pledged to Agent hereunder, and shall remain current
thereafter to the best of the Borrower’s knowledge; and

 

(gg)     no Underlying Loan shall be greater than or equal to thirty days (30)
days contractually delinquent on the date pledged to Agent hereunder, nor shall
it become greater than sixty (60) days contractually delinquent thereafter.

 

“Eligible Secured Subordinated Loan” shall mean an Underlying Loan (i) that is
entitled to the benefit of a subordinate lien and subordinate priority perfected
security interest on all or substantially all of the assets of the respective
Underlying Borrower, (ii) that does not otherwise constitute an Eligible Senior
Secured Loan, an Eligible Senior Secured Last-Out Loan, an Eligible Junior
Secured Loan, an Eligible Junior Secured Subordinated Loan or an Eligible
Covenant-Lite Loan, (iii) in relation to which there is no permanent remedies
standstill period during which Borrower is prevented from exercising rights and
remedies under such Underlying Loan, (iv) in relation to which there is no
permanent restriction on the payment of accrued interest and/or principal that
is due and owing on such Underlying Loan and (v) that otherwise satisfies the
definition of Eligible Loan

 

“Eligible Senior Secured Last-Out Loan” shall mean an Underlying Loan that
satisfies the definition of Eligible Senior Secured Loan except that (i) there
is a remedies standstill period applicable to such Pledged Loan of no more than
180 days during which Borrower is prevented from exercising rights and remedies
in relation to such Pledged Loan and/or (ii) there are restrictions on the
payment of accrued interest and/or principal that is due and owing by the
Underlying Borrower, not to exceed 180 days in the aggregate, following the
occurrence of certain events described in the Underlying Loan Documents.

 

 

16

--------------------------------------------------------------------------------

 

 

 

“Eligible Senior Secured Loan” shall mean an Underlying Loan (i) that is
entitled to the benefit of a first lien and first priority perfected security
interest on all or substantially all of the assets of the Underlying Borrower
and which has the most senior pre-petition priority with respect to any
indebtedness of the Underlying Borrower in any proceeding under any Debtor
Relief Law; provided, however, that, in the case of accounts receivable and
inventory of the applicable Underlying Borrower, such lien and security interest
may be second in priority to a Permitted Working Capital Loan, (ii) in relation
to which there are no restrictions on the exercise of any rights and remedies by
Borrower or any holder of such Underlying Loan, whether following the occurrence
and continuance of a default under such Pledged Loan or otherwise, (iii) in
relation to which there are no restrictions on the Underlying Borrower’s ability
to make interest and/or principal payments in connection with such Underlying
Loan, whether following the occurrence and continuance of a default under such
Pledged Loan or otherwise and (iv) that otherwise satisfies the definition of
Eligible Loan. As used herein, a “Permitted Working Capital Loan” shall mean a
loan facility (i) made by a third-party lender secured solely by such Underlying
Obligor’s “accounts,” “inventory,” machines and “equipment” and related assets
(including “general intangibles”) (as such terms are defined in the UCC) (with
Borrower having a second lien perfected security interest on such “accounts” and
“inventory”) and (ii) with a maximum principal balance less than or equal to
fifteen percent (15%) of the Underlying Borrower’s enterprise value, as
determined in accordance with the terms of this Agreement.

 

“Eligible Underlying Borrower” shall mean an Underlying Borrower:

 

(a)     that is a business organization (and not a natural person) duly
organized and validly existing under the laws of its jurisdiction of
organization (which jurisdiction shall be in the United States of America or
Canada);

 

(b)     that has not entered into an Underlying Loan primarily for personal,
family or household purposes;

 

(c)     that is not an Affiliate or agent of, or is otherwise employed by,
Borrower, Sponsor, Investment Adviser or Administrator;

 

(d)     that is not either (i) the United States or any department, agency or
instrumentality of the United States, (ii) any state of the United States, or
(iii) the government of any foreign country or sovereign state, or of any state,
province, municipality or other political subdivision thereof, or of any
department, agency, public corporation or other instrumentality thereof;

 

(e)     or the business enterprise owned by the Underlying Borrower, that has an
operating history of at least three (3) years;

 

(f)     that is not (and has not been for at least three (3) years been) subject
to a bankruptcy, reorganization or other proceeding or liquidation pursuant to
any Debtor Relief Law, unless otherwise approved by the Requisite Lenders in
writing in their sole discretion; and

 

 

17

--------------------------------------------------------------------------------

 

 

(g)     that has not experienced a Material Adverse Effect in its condition,
financial or otherwise, such as to affect the collectability of the Underlying
Loan or Underlying Collateral.

 

“Enterprise Value” shall mean, as it relates to any Underlying Borrower, the
“enterprise value” assigned to such Underlying Borrower pursuant to the most
recent valuation report received by Agent pursuant to Section 6.1(j) hereof;
provided that, to the extent such Underlying Loan has not yet been included in
any such valuation report, “Enterprise Value” shall mean the value assigned to
such Underlying Borrower by Borrower (absent manifest error as determined by
Agent in good faith) in accordance with GAAP and its general valuation practices
and procedures.

 

“Environmental Laws” shall mean, collectively and each individually, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendment and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act, the Toxic Substances Control Act, the Clean Air
Act, the Clean Water Act, any other “Superfund” or “Superlien” law and all other
federal, state and local and foreign environmental, land use, zoning,
occupational health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances, in each case, as
amended, and the legally-binding rules, regulations, policies, guidelines,
interpretations, decisions, orders and directives of Governmental Authorities
with respect thereto.

 

“Equity Interests” shall mean, with respect to any Person, its equity ownership
interests, its common stock and any other capital stock or other equity
ownership units of such Person authorized from time to time, and any other
shares, options, interests, participations or other equivalents (however
designated) of or in such Person, whether voting or nonvoting, including,
without limitation, common stock, options, warrants, preferred stock, phantom
stock, membership units (common or preferred), stock appreciation rights,
membership unit appreciation rights, convertible notes or debentures, stock
purchase rights, membership unit purchase rights and all securities convertible,
exercisable or exchangeable, in whole or in part, into any one or more of the
foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

 

“Event of Default” shall mean the occurrence of any event set forth in Article
VIII.

 

“Excess Availability” shall mean, the amount, as determined by Agent in its
discretion, calculated at any date, equal to Availability, minus the amount of
all then outstanding and unpaid Obligations of Borrower.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable)
and any current or future regulations or official interpretations thereof.

 

 

18

--------------------------------------------------------------------------------

 

 

“Fair Valuation” shall mean the determination of the value of the consolidated
assets of a Person on the basis of the amount which may be realized by a willing
seller within a reasonable time through collection or sale of such assets at
market value on a going concern basis to an interested buyer who is willing to
purchase under ordinary selling conditions in an arm’s length transaction.

 

“Fair Value” shall mean (i) as it relates to any Underlying Loan that is a Level
3 Asset (as defined in FAS 157), the “fair value” assigned to such Underlying
Loan pursuant to the most recent valuation report received by Agent pursuant to
Section 6.1(j) hereof; provided that, to the extent such Underlying Loan has not
yet been included in any such valuation report, “Fair Value” shall mean the
value assigned to such Underlying Loan by Borrower (absent manifest error as
determined by Agent in good faith) in accordance with GAAP and its general
valuation practices and procedures and (ii) as it relates to any Underlying Loan
that is not a Level 3 Asset (as defined in FAS 157), the quoted value of such
Underlying Loan pursuant to a quotation methodology satisfactory to Agent in its
Permitted Discretion. Notwithstanding anything herein to the contrary, the Fair
Value of a Purchased Loan shall not exceed par for such Purchased Loan.

 

“FAS 157” shall mean the Statement of the Financial Accounting Standards No.
157, promulgated by the Financial Accounting Standards Board.

 

“Fee Letter” shall mean that certain fee letter agreement entered into as of the
Closing Date between Borrower and Agent.

 

“Financed Portfolio” shall mean, collectively, the portfolio of all Eligible
Loans which constitute Pledged Loans and, at the time of determination, comprise
the Borrowing Base except to the extent that, so long as no Default of Event of
Default has occurred and is continuing, Borrower elects, by written notice to
Agent, to exclude certain Eligible Loans from the Borrowing Base to satisfy, or
to cure or prevent any noncompliance with, the provisions of Section 6.18,
Section 7.19 or any other provisions hereof.

 

“Financing Subsidiary” means an SPE Subsidiary or an SBIC Subsidiary.

 

“Fixed Charge Coverage Ratio” shall mean, for any period of determination, the
ratio of (i) EBITDA minus all capital expenditures during such period to (ii)
the sum for such period of (A) Interest Expense paid in cash during such period,
plus (B) scheduled payments of principal of Indebtedness paid in cash during
such period, plus (C) scheduled payments (excluding any portion that is Interest
Expense) in connection with Capital Leases for such period, plus (iv) all income
taxes paid in cash during such period, plus (v) any management fees paid in cash
to during such period as permitted by the Underlying Loan Documents.

 

“GAAP” shall mean generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

 

19

--------------------------------------------------------------------------------

 

 

“Governmental Authority” shall mean any federal, state, municipal, national,
local or other governmental department, court, commission, board, bureau, agency
or instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case, whether
of the United States of America or a state, territory or possession thereof, a
foreign sovereign entity or country or jurisdiction or the District of Columbia.

 

“Guarantee” shall mean any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation, (d) as
an account party in respect of any letter of credit or letter of guaranty issued
to support such Indebtedness or obligation or (e) to otherwise assure or hold
harmless the primary obligor against loss in respect of such Indebtedness or
other obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business or
customary indemnification agreements or terms entered into in the ordinary
course of business. The amount of any Guarantee at any time shall be deemed to
be an amount equal to the maximum stated or determinable amount of the primary
obligation in respect of which such Guarantee is incurred, unless the terms of
such Guarantee expressly provide that the maximum amount for which such Person
may be liable thereunder is a lesser amount (in which case the amount of such
Guarantee shall be deemed to be an amount equal to such lesser amount).

 

“Hazardous Substances” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances or related materials
as defined in or subject to any applicable Environmental Law.

 

“HCAP Advisors” shall mean HCAP Advisors, LLC, a Delaware limited liability
company.

 

“Incentive Advisory Fee” shall mean the Incentive Fee (as defined in the
Advisory Agreement) payable to Investment Adviser pursuant to the Advisory
Agreement.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all items
which, in accordance with GAAP, would be included in determining total
liabilities as shown on the liability side of the balance sheet of such Person
as of the date as of which Indebtedness is to be determined, including any lease
which, in accordance with GAAP would constitute Indebtedness, (b) all
indebtedness secured by any mortgage, pledge, security, Lien or conditional sale
or other title retention agreement to which any property or asset owned or held
by such Person is subject, whether or not the indebtedness secured thereby shall
have been assumed, (c) all indebtedness of others which such Person has directly
or indirectly guaranteed, endorsed (otherwise than for collection or deposit in
the ordinary course of business), discounted or sold with recourse or agreed
(contingently or otherwise) to purchase or repurchase or otherwise acquire, or
in respect of which such Person has agreed to supply or advance funds (whether
by way of loan, Equity Interests, equity or other ownership interest purchase,
capital contribution or otherwise) or otherwise to become directly or indirectly
liable (including, without limitation, any Guarantee).

 

 

20

--------------------------------------------------------------------------------

 

 

“Indemnified Persons” shall have the meaning assigned to it in Section 12.4
hereof.

 

“Ineligible Loan” shall mean any Pledged Loan that was not on the related
Borrowing Date, or ceases at any time to be, an Eligible Loan.

 

“Initial Advance” shall have the meaning assigned to it in Section 4.1 hereof.

 

“Insolvency Event” means, with respect to any Person, the occurrence of any of
the following: (i) such Person shall generally fail to pay or admit in writing
its inability to pay its debts as they become due, (ii) such Person shall seek
dissolution or reorganization or the appointment of a receiver, trustee,
custodian or liquidator for it or a substantial portion of its property, assets
or business or to effect a plan or other arrangement with its creditors,
(iii) such Person shall make a general assignment for the benefit of its
creditors, or consent to or acquiesce in the appointment of a receiver, trustee,
custodian or liquidator for a substantial portion of its property, assets or
business, (iv) such Person shall file a voluntary petition under any bankruptcy,
insolvency or similar law, (v) such Person shall take any corporate or limited
liability company action to authorize any of the foregoing, or (vi) such Person,
or a substantial portion of its property, assets or business, shall become the
subject of an involuntary proceeding or petition for (A) its dissolution or
reorganization or (B) the appointment of a receiver, trustee, custodian or
liquidator, and the case of clause (A) or (B) of this clause (vi), (I) such
proceeding is not dismissed or stayed within sixty (60) days or (II) an order
for relief in respect of such Person shall have been entered in such case or
proceeding or a decree or order granting such other requested relief shall be
entered.

 

“Insured Event” shall have the meaning assigned to it in Section 12.4 hereof.

 

“Intangible Assets” shall mean such property classified as intangible assets in
accordance with GAAP, including, without limitation, goodwill, franchises,
licenses, patents, trademarks, trade names and copyrights.

 

“Intellectual Property” shall mean all present and future: trade secrets,
know-how and other proprietary information; Trademarks, internet domain names,
service marks, trade dress, trade names, business names, designs, logos, slogans
(and all translations, adaptations, derivations and combinations of the
foregoing) indicia and other source and/or business identifiers, and the
goodwill of the business relating thereto and all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon
throughout the world; Copyrights (including Copyrights for computer programs,
but excluding commercially available off-the-shelf software and any Intellectual
Property rights relating thereto) and all tangible and intangible property
embodying the Copyrights, unpatented inventions (whether or not patentable);
Patents; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom, books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; the right to sue for all past, present and future infringements of
any of the foregoing; all other intellectual property; and all common law and
other rights throughout the world in and to all of the foregoing.

 

 

21

--------------------------------------------------------------------------------

 

 

“Interest Expense” shall mean, as it relates to any Person, total interest
expense generated during the period in question (including attributable to
conditional sales contracts, capital leases and other title retention agreements
in accordance with GAAP) of such Person with respect to all outstanding
Indebtedness including accrued interest and interest paid in kind and
capitalized interest but excluding commissions, discounts and other fees owed
with respect to letters of credit and bankers’ acceptance financing, and net
costs under any interest rate agreements.

 

“Interest Period” shall mean with respect to any Advance, the period commencing
on the date of such Advance and ending on the numerically corresponding day in
the calendar month that is one or three months thereafter, as the Borrower may
elect in its Request for Advance; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day, unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day, (ii) any Interest
Period that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period and (iii) no Interest Period for any Advance shall
extend beyond the last day of the Term. For purposes hereof, the date of an
Advance initially shall be the date on which such Advance is made and thereafter
shall be the effective date of the most recent continuation of such Advance.

 

“Interest Settlement Date” shall have the meaning assigned to it in Section
13.5(a)(ii).

 

“Investment Adviser” shall mean HCAP Advisors, LLC, a Delaware limited liability
company, or any other Person serving as an investment adviser to Borrower
(within the meaning of the Investment Advisers Act) pursuant to the terms of the
Advisory Agreement or otherwise.

 

“Investment Adviser Default” shall mean any material breach, as determined by
the Agent in its Permitted Discretion, of the terms of the Advisory Agreement by
Investment Adviser.

 

“Investment Advisers Act” means the Investment Advisers Act of 1940, as amended
from time to time.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

 

“Key Person Event” shall mean the occurrence of any of the following, unless
such action is consented to in advance in writing by the Requisite Lenders:
(i) Joseph Jolson shall no longer serve in the capacity of Chairman of the Board
of Directors of Borrower, unless he is replaced with an Approved Replacement
within ninety (90) days thereof or within one hundred and twenty (120) days
thereof in the case of his death or disability; (ii) Joseph Jolson shall cease
to actively and materially participate in Borrower’s investment committee, in
the reasonable judgment of Agent, unless Joseph Jolson is replaced with an
Approved Replacement within ninety (90) days or within one hundred and twenty
(120) days thereof in the case of his death or disability; and (iii) Richard
Buckanavage shall no longer serve in all current material capacities with the
Borrower, unless he is replaced with an Approved Replacement within ninety (90)
days thereof or within one hundred and twenty (120) days thereof in the case of
his death or disability.

 

 

22

--------------------------------------------------------------------------------

 

 

“Landlord Waiver and Consent” shall mean a waiver/consent in form and substance
satisfactory to Agent in its sole discretion from the owner/lessor of any
premises not owned by Borrower at which any of the Collateral is now or
hereafter located for the purpose of providing Agent access to such Collateral.

 

“Lead Investor” shall mean, with respect to any Underlying Borrower as of any
date of determination, the venture capital firm or other institutional investor,
if any, that owns the highest percentage of the outstanding Equity Interests of
such Person.

 

“Lender” and “Lenders” shall have the meanings assigned to them in the
introductory paragraph hereof.

 

“Lender Addition Agreement” shall have the meaning assigned to it in Section
12.2(a) hereof.

 

“Lending Office” shall mean the office or offices of any Lender set forth
opposite its name on the signature page hereto, as updated from time to time.

 

“Leverage Ratio” shall mean the ratio of (a)(i) total Indebtedness of Borrower
less (ii) any Subordinated Debt to (b) the Tangible Net Worth of Borrower.

 

“LIBOR Rate” shall mean, for each Interest Period, a rate per annum equal to the
rate of interest which is identified and normally published by Bloomberg
Professional Service page USD-LIBOR-BBA (BBAM) as the offered rate for loans in
United States dollars for the applicable Interest Period, rounded upwards, if
necessary, to the nearest 1/8 of 1%. Such rate for any Interest Period shall be
the rate set by the British Bankers Association (or its successor) as of 11:00
a.m. (London time) two (2) full Business Days prior to the first day in such
Interest Period. If Bloomberg Professional Service (or another
nationally-recognized rate reporting source acceptable to Agent) no longer
reports the LIBOR Rate or Agent determines in good faith that the rate so
reported no longer accurately reflects the rate available to Agent in the London
Interbank Market or if such index no longer exists or if page USD-LIBOR-BBA
(BBAM) no longer exists or accurately reflects the rate available to Agent in
the London Interbank Market, Agent may select a replacement index or replacement
page, as the case may be. Notwithstanding the foregoing, in no event shall the
LIBOR Rate for any Interest Period ever be less than one-half of one percent
(0.5%) per annum at any time.

 

“Lien” shall mean any mortgage, deed of trust, deed to secure debt, or pledge,
security interest, encumbrance, lien or charge of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof), or any other
arrangement pursuant to which title to the property is retained by or vested in
some other Person for security purposes.

 

 

23

--------------------------------------------------------------------------------

 

 

“Liquidity” shall mean, at any date of determination, an amount equal to
unrestricted cash reserves on hand, plus Cash Equivalents (other than Cash
Equivalents subject to a Lien or security interest in favor of any Person other
than Agent) plus Excess Availability.

 

“Loan” shall mean, collectively, all Advances made by Agent, on behalf of
Lenders, to Borrower (plus any other amounts advanced by Agent or Lenders
pursuant to the terms hereof), and all Obligations related thereto.

 

“Loan Documents” shall mean, collectively and each individually, this Agreement,
the Notes, if any, the Security Documents, the Multi-Party Agreement, the
Custodial Agreement, the Administration Agreement, any Backup Administration
Agreement, the Landlord Waiver and Consents, each Borrowing Certificate, the
Blocked Account Agreement, the Lockbox Agreement (if any), the Fee Letter, and
all other agreements, documents, instruments and certificates heretofore or
hereafter executed or delivered to Agent and/or Lenders in connection with any
of the foregoing or the Loan, as such may be amended, modified or supplemented
from time to time in accordance with the terms thereof and hereof.

 

“Loan Servicer” shall have the meaning assigned to it in Section 12.12 hereof.

 

“Lockbox Account” shall have the meaning assigned to such term in Section
2.4(b).

 

“Lockbox Agent” shall mean such Person as designated by Agent in writing from
time to time, as Agent’s exclusive agent for the provision of services related
to any lockbox and the Lockbox Account.

 

“Lockbox Agreement” shall mean a lockbox agreement governing the terms of a
Lockbox Account established in accordance with the terms of this Agreement,
pursuant to which Lockbox Agent is engaged, at Borrower’s sole cost and expense,
as Agent’s exclusive agent to receive, deposit, and disburse all amounts paid by
each Underlying Borrower, as well as certain financial reporting services, as
amended, modified or supplemented from time to time in accordance with the terms
thereof and hereof.

 

“Material Adverse Effect” shall mean any development, event, condition,
obligation, liability or circumstance or set of events, conditions, obligations,
liabilities or circumstances or any change(s) which:

 

(a)     has, had or reasonably could be expected to have a material adverse
effect upon or material adverse change in (i) the legality, validity or
enforceability of any Loan Document, (ii) the perfection or priority of any Lien
granted to Agent or any Lender under any of the Security Documents or (iii) the
value, validity, enforceability or collectability of the Pledged Loans or any of
the other Collateral;

 

(b)     has been or reasonably could be expected to be material and adverse to
the value of any of the Collateral or to the business, operations, prospects,
properties, assets, liabilities or condition (financial or otherwise) of
Borrower, Investment Adviser or Administrator, either individually or taken as a
whole; or

 

 

24

--------------------------------------------------------------------------------

 

 

(c)     has materially impaired or reasonably could be expected to materially
impair the ability of Borrower, Investment Adviser, or Administrator to perform
any of the Obligations or its obligations, or to consummate the transactions,
under the Loan Documents.

 

“Material Contract” means, with respect to Borrower, each contract or agreement
to which Borrower is a party that is deemed to be a material contract or
material definitive agreement under any Securities Laws as applied to Borrower.

 

“Material Modification” means any amendment or waiver of, or modification or
supplement to, any Underlying Loan Document related to a Pledged Loan, executed
or effected on or after the date on which the Borrower acquired such Pledged
Loan that:

 

(a)     reduces or waives any or all of the principal amount of such Pledged
Loan;

 

(b)     reduces (other than due to automatic changes in grid pricing existing at
the time such Pledged Loan is acquired by the Borrower) the amount of interest
due with respect to such Pledged Loan (however, for the avoidance of doubt, a
change in the required payment date for any interest payment shall not be
considered a reduction in the amount of interest due);

 

(c)     contractually or structurally subordinates such Pledged Loan by
operation of a priority of payments, turnover provisions, the transfer of assets
in order to limit recourse to the related Underlying Borrower or the granting of
Liens (other than customary permitted Liens) on any of the Underlying
Collateral; or

 

(d)     releases all or substantially all (other than as permitted by such
Underlying Loan Documents) of the Underlying Collateral securing such Pledged
Loan, and each such substitution, alteration or release, as determined in the
Permitted Discretion of the Agent, materially and adversely affects the value of
such Pledged Loan.

 

“Material Indebtedness” means, subject at all times to Section 7.1, Indebtedness
(other than the Obligations) of Borrower in an aggregate amount in excess of
$2,500,000.

 

“Maturity Date” shall mean the earliest of (i) the occurrence of an Event of
Default if amounts outstanding under the Loan Documents and other Obligations
shall be due and payable in connection therewith or as a result thereof as
required by this Agreement, (ii) Agent’s demand upon an Event of Default of
payment of amounts outstanding under the Loan Documents and other Obligations,
and (iii) the last day of the Term.

 

“Maximum Loan Amount” shall mean an amount equal to $55,000,000, as may be
increased pursuant to and in accordance with Section 2.12 hereof.

 

“Maximum Rate” shall mean the highest lawful and non-usurious rate of interest
applicable to the Loan, that at any time or from time to time may be contracted
for, taken, reserved, charged, or received on the Loan and the Obligations under
the laws of the United States and the laws of such states as may be applicable
thereto, that are in effect or, to the extent allowed by such laws, that may be
hereafter in effect and that allow a higher maximum nonusurious and lawful
interest rate than would any Applicable Laws now allow.

 

 

25

--------------------------------------------------------------------------------

 

 

“Modified Core Net Investment Income” shall mean Core Net Investment Income
minus any net reductions in Fair Value during the relevant period of
determination thereof on Underlying Loans in the Financed Portfolio, to the
extent such reduction is not the result of market yield adjustments.

 

“Moody’s” shall have the meaning assigned to it in the definition of “Cash
Equivalents”.

 

“Multi-Party Agreement” shall mean that certain Multi-Party Agreement, dated as
of the Closing Date, by and among Administrator, Borrower and Agent, as such may
be amended, modified or supplemented from time to time in accordance with the
terms thereof and hereof.

 

“Net Income” shall mean the net income (or loss) of any Person for such period
taken as a single accounting period determined in conformity with GAAP.

 

“Net Investment Income” shall mean the amount of net investment income appearing
as a line item in Borrower’s most recent financial statements as filed with the
SEC.

 

“New Lending Office” shall have the meaning assigned to it in Section 13.8(g)
hereof.

 

“Non-Consenting Lender” shall have the meaning assigned to it in Section 13.2(d)
hereof.

 

“Non-Funding Lender” shall have the meaning assigned to it in Section 13.7
hereof.

 

“Non-U.S. Lender” shall have the meaning assigned to it in Section 13.8(f)
hereof.

 

“Note(s)” shall mean, individually and collectively, any promissory notes
payable to the order of a Lender executed by Borrower evidencing the Loan and
the Advances thereunder, as amended, modified or supplemented from time to time
in accordance with the terms thereof and hereof

 

“Obligations” shall mean, without duplication, all present and future
obligations, Indebtedness and liabilities of Borrower to Agent and Lenders at
any time and from time to time of every kind, nature and description, direct or
indirect, secured or unsecured, joint and several, absolute or contingent, due
or to become due, matured or unmatured, now existing or hereafter arising,
contractual or tortious, liquidated or unliquidated, under any of the Loan
Documents or otherwise relating to this Agreement, any Notes and/or the Loan, or
under or in respect of any Bank Products Agreement, including, without
limitation, interest, all applicable fees, charges and expenses and/or all
amounts paid or advanced by Agent or a Lender on behalf of or for the benefit of
Borrower for any reason at any time, and including, in each case, obligations of
performance as well as obligations of payment and interest that accrue after the
commencement of any proceeding under any Debtor Relief Law by or against
Borrower.

 

“OFAC” shall mean the U.S. Department of Treasury’s Office of Foreign Asset
Control.

 

 

26

--------------------------------------------------------------------------------

 

 

“Other Lender” shall have the meaning assigned to it in Section 13.7.

 

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of the Borrower’s business
which are not overdue for a period of more than 60 days or which are being
contested in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of the Borrower’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Borrower’s Credit Policy, provided that such Indebtedness does not
arise in connection with the purchase of Investments other than Cash Equivalents
and U.S. Government Obligations and (c) Indebtedness in respect of judgments or
awards that have been in force for less than the applicable period for taking an
appeal so long as such judgments or awards do not constitute an Event of Default
under Article VIII.

 

“Other Taxes” shall have the meaning assigned to it in Section 13.8(b) hereof.

 

“Participant” shall have the meaning assigned to it in Section 12.2(b) hereof.

 

“Patents” shall mean all of Borrower’s (or if referring to another Person, such
other Person’s) now existing or hereafter acquired right, title and interest in
and to: (i) all patents, patent applications, inventions, invention disclosures
and improvements, and all applications, registrations and recordings relating to
the foregoing as may at any time be filed in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof, any political subdivision thereof or in any other country, and
all research and development relating to the foregoing; and (ii) the reissues,
divisions, continuations, renewals, extensions and continuations-in-part of any
of the foregoing.

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

 

“Payment Date” shall mean the fifteenth (15th) day of each calendar month (or,
if such date is not a Business Day, then the next Business Day to occur),
commencing on November 15, 2013.

 

“Permit” shall mean collectively all licenses, leases, powers, permits,
franchises, certificates, authorizations and approvals.

 

“Permitted Discretion” shall mean a determination made in the good faith
exercise of reasonable (from the perspective of a senior secured lender)
business judgment.

 

“Permitted Indebtedness” shall have the meaning assigned to it in Section 7.1
hereof.

 

“Permitted Liens” shall mean Liens of Borrower permitted under Section 7.2
hereof.

 

“Permitted SBIC Guarantee” means any guarantee by the Borrower of Indebtedness
of an SBIC Subsidiary on the SBA’s then applicable form, provided that the
recourse to the Borrower thereunder is expressly limited only to periods after
the occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, as provided in clause
(o) of Article VII, it shall be an Event of Default hereunder if any such event
or condition giving rise to such recourse occurs).

 

 

27

--------------------------------------------------------------------------------

 

 

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture, a Governmental Authority or any
other entity of whatever nature.

 

“Pledged Loan” shall mean all Underlying Loans owned by Borrower; provided that,
as it relates to any Approved Syndicated Loan, any reference to such “Pledged
Loan” shall be interpreted to refer to Borrower’s applicable holding percentage
of such Pledged Loan (including, without limitation, as it relates to the
calculation of the Borrowing Base in relation to such Pledged Loan).

 

“Power of Attorney” shall mean that certain Power of Attorney, dated as of the
Closing Date, by Borrower in favor of Agent, as such may be amended, modified or
supplemented from time to time in accordance with the terms thereof and hereof.

 

“Principal Balance” shall mean, with respect to any Pledged Loan as of any date
of determination, the outstanding principal amount of such Pledged Loan as of
such date; provided, however, the Principal Balance of any Pledged Loan that
defers or capitalizes interest shall exclude such deferred or capitalized
interest, and the Principal Balance shall exclude any protective advances made
in respect of such Pledged Loan.

 

“Pro Rata Share” shall mean, with respect to all payments, computations and
other matters relating to the Commitment or Advances of any Lender, the
percentage obtained by dividing (a) the Revolving Exposure of that Lender, by
(b) the aggregate Revolving Exposure of all Lenders.

 

“Purchased Loan” shall mean a whole-loan debt obligation that has been purchased
by Borrower in the ordinary course of its business and that is currently owned
by Borrower (and in which no participation or other ownership or economic
interest has been granted to, or held by, any other Person with respect to any
portion of the Purchased Loan, other than the interests granted to Agent
pursuant to the Loan Documents); provided, that (i) Agent has approved the form
of the purchase documentation relating to such Purchased Loan, in each case in
its Permitted Discretion and (ii) such purchase documentation had been
collaterally assigned to Agent, for the benefit of Lenders, pursuant to
documentation satisfactory to Agent in its Permitted Discretion.

 

“Receipt” shall have the meaning assigned to it in Section 12.5 hereof.

 

“Receiving Party” shall have the meaning assigned to it in Section 12.10(c)
hereof.

 

“Register” shall have the meaning assigned to it in Section 12.2(c) hereof.

 

“Related Fund” shall mean (a) any fund, trust or similar entity that invests in
commercial loans in the ordinary course of its business and is advised or
managed by (i) a Lender, (ii) an Affiliate of a Lender, (iii) the same
investment adviser that manages a Lender or (iv) an Affiliate of an investment
adviser that manages a Lender, or (b) any finance company, insurance company or
other financial institution which temporarily warehouses Loans for any Lender or
any Person described in clause (a) above.

 

 

28

--------------------------------------------------------------------------------

 

 

“Request for Advance” shall have the meaning assigned to it in Section 2.3
hereof.

 

“Requisite Lenders” shall mean (i) during the Revolving Period, Lenders holding
more than sixty-six and two-thirds percent (66 2/3%) of the aggregate Revolving
Exposure at such time and (ii) on and after the expiration of the Revolving
Period, Lenders holding more than sixty-six and two-thirds percent (66 2/3%) of
the aggregate unpaid principal amount of the Loans at such time; provided,
however, that the Commitments and any outstanding Advances of any Defaulting
Lender shall be excluded for purposes of making a determination of Requisite
Lenders; provided, that, if there are less than four (4) unaffiliated Lenders at
such time, “Requisite Lenders” shall mean all Lenders.

 

“Reporting Date” shall mean, with respect to any Payment Date, the second (2nd)
Business Day preceding such Payment Date.

 

“Responsible Officer” shall mean the chief executive officer, chief financial
officer or the president of Borrower, or any other officer having substantially
the same authority and responsibility; or, with respect to compliance with
financial covenants or delivery of financial information, the chief financial
officer, the treasurer or the controller of Borrower, or any other officer
having substantially the same authority and responsibility, and in all cases
such person shall be listed on an incumbency certificate delivered to Agent, in
form and substance acceptable to Agent in its sole discretion.

 

“Revolving Exposure” shall mean, with respect to any Lender as of any date of
determination, (a) prior to the termination of the Commitments, that Lender’s
Commitment, and (b) after the termination of the Commitments the aggregate
outstanding principal amount of all Advances made by that Lender.

 

“Revolving Period” shall mean the period commencing on the Closing Date and
ending on the earlier of the occurrence of an Event of Default or October 29,
2015.

 

“RIC” means a regulated investment company as defined under Section 851 of the
Code.

 

“S&P” shall have the meaning assigned to it in the definition of “Cash
Equivalent”.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended from time to
time.

 

“SBA” means the United States Small Business Administration.

 

“SBIC Equity Commitment” means a commitment by the Borrower to make one or more
capital contributions to an SBIC Subsidiary.

 

“SBIC Subsidiary” means any direct or indirect Subsidiary (including such
Subsidiary’s general partner or managing entity to the extent that the only
material asset of such general partner or managing entity is its equity interest
in the SBIC Subsidiary) of the Borrower licensed as a small business investment
company under the Small Business Investment Act of 1958, as amended, and which
is designated by the Borrower (as provided below) as an SBIC Subsidiary, so long
as (a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary: (i) is Guaranteed by Borrower (other than a
Permitted SBIC Guarantee), (ii) is recourse to or obligates any Borrower in any
way (other than in respect of any SBIC Equity Commitment or Permitted SBIC
Guarantee), or (iii) subjects any property of Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, and (b) Borrower does
not have any obligation to maintain or preserve such Subsidiary’s financial
condition or cause such entity to achieve certain levels of operating results.
Any such designation by the Borrower shall be effected pursuant to a certificate
of a financial officer delivered to the Agent, which certificate shall include a
statement to the effect that, to the best of such officer’s knowledge, such
designation complied with the foregoing conditions.

 

 

29

--------------------------------------------------------------------------------

 

 

“SEC” means the Securities and Exchange Commission and any successor federal
agency having similar powers.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, in each case, as amended from
time to time.

 

“Security Documents” shall mean this Agreement, UCC financing statements,
agreements related to Deposit Accounts, the Power of Attorney, and all other
documents or instruments necessary to create or perfect the Liens in the
Collateral, as such may be amended, modified or supplemented from time to time
in accordance with the terms thereof and hereof.

 

“Settlement Date” shall have the meaning assigned to it in Section 13.5(a)(ii)
hereof.

 

“Solvency Certificate” shall have the meaning assigned to it in Section 4.1(e)
hereof.

 

“SPE Subsidiary” means a direct or indirect Subsidiary of the Borrower to which
Borrower sells, conveys or otherwise transfers (whether directly or indirectly)
investments, which engages in no material activities other than in connection
with the purchase or financing of such assets and which is designated by the
Borrower (as provided below) as an SPE Subsidiary:

 

(a)     no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is Guaranteed by Borrower (other than Guarantees in
respect of Standard Securitization Undertakings), (ii) is recourse to or
obligates Borrower in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property of Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings or any Guarantee thereof,

 

(b)     with which Borrower does not have any material contract, agreement,
arrangement or understanding other than on terms no less favorable to Borrower
than those that might be obtained at the time from Persons that are not
Affiliates of Borrower, other than fees payable in the ordinary course of
business in connection with servicing receivables, and

 

 

30

--------------------------------------------------------------------------------

 

 

(c)     to which Borrower does not have any obligation to maintain or preserve
such entity’s financial condition or cause such entity to achieve certain levels
of operating results.

 

Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to Agent, which certificate shall include a
statement to the effect that such designation complies with the foregoing
conditions. Each Subsidiary of an SPE Subsidiary shall be deemed to be an SPE
Subsidiary and shall comply with the foregoing requirements of this definition.

 

“Sponsor” shall mean JMP Group, Inc., a Delaware corporation.

 

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) (i) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
dilutive events or misrepresentations (in each case unrelated to the
collectibility of the assets sold or the creditworthiness of the associated
account debtors) or (ii) options to substitute conforming assets for
non-conforming assets and (c) representations, warranties, covenants and
indemnities (together with any related performance guarantees) of a type that
are reasonably customary in accounts receivable securitizations or loan
securitizations.

 

“Subordinated Debt” shall mean unsecured Indebtedness of Borrower that is
subordinated, pursuant to documentation acceptable to the Requisite Lenders in
their sole discretion, in right of payment and remedies to all of the
Obligations and all of the Agent’s and Lender’s rights, Liens and remedies in
form and substance satisfactory to the Requisite Lenders in their sole
discretion.

 

“Subsidiary” shall mean, as to any Person, any other Person in which more than
fifty percent (50%) of all Equity Interests is owned directly or indirectly by
such Person or one or more of its Subsidiaries.

 

“Tangible Net Worth” shall mean, for any measurement period, the amount by which
any Person’s total assets (excluding Intangible Assets, prepaid expenses and
accrued interest) exceeds such Person’s total liabilities as determined in
accordance with GAAP.

 

“Taxes” shall have the meaning assigned to it in Section 13.8(a) hereof.

 

“Term” shall mean the period commencing on the Closing Date and ending
October 29, 2018.

 

“Termination” shall have the meaning assigned to it in Section 3.2 hereof.

 

“Trademarks” shall mean all of Borrower’s (or if referring to another Person,
such other Person’s) now existing or hereafter acquired right, title, and
interest in and to: (i) all of Borrower’s (or if referring to another Person,
such other Person’s) trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
other business identifiers, all applications, registrations and recordings
relating to the foregoing as may at any time be filed in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof, any political subdivision thereof or in any other
country, and all research and development relating to the foregoing; (ii) all
renewals thereof, and (iii) all designs and general intangibles of a like
nature.

 

 

31

--------------------------------------------------------------------------------

 

 

“Transaction Persons” shall have the meaning assigned to it in Section 5.25(a)
hereof.

 

“Transferee” shall have the meaning assigned to it in Section 12.2(a) hereof.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York; provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

 

“Underlying Borrower” shall mean, with respect to an Underlying Loan, the
issuer(s) or obligor(s) and any guarantor thereof pursuant to the terms of the
related Underlying Loan Documents.

 

“Underlying Collateral” shall mean all collateral and assets collateralizing, or
otherwise securing payment and performance of, an Underlying Loan.

 

“Underlying Loan” shall mean (i) a Purchased Loan or (ii) a whole-loan debt
obligation or Approved Syndicated Loan that was originated by the Borrower in
the ordinary course of its business and that is currently owned by Borrower (and
in which no participation or other ownership or economic interest has been
granted to, or is held by, any other Person with respect to any portion of the
Underlying Loan, other than the interests granted to Agent pursuant to the Loan
Documents).

 

“Underlying Loan Documents” shall mean the credit agreement or other agreement
or instrument pursuant to which an Underlying Loan has been issued or created
and each and every other agreement that governs the terms of or secures the
obligations represented by such Underlying Loan or of which the holders (or any
agent therefor) of such Underlying Loan are the beneficiaries.

 

“Unsecured Longer-Term Indebtedness” means any Indebtedness of Borrower that
(a) has no amortization prior to, and a final maturity date not earlier than,
six months after the Maturity Date, (b) is incurred pursuant to documentation
that is substantially comparable to market terms for substantially similar debt
of other similarly situated borrowers as determined by the Borrower in its good
faith, reasonable judgment, (c) is not secured by any assets of Borrower, and
(d) does not exceed, in the aggregate, fifty percent (50%) of the Maximum Loan
Amount.

 

“Unused Line Fee” shall mean the fee payable in accordance with Section 3.3.

 

“U.S. Government Obligations” shall mean (i) obligations of, or obligations
guaranteed as to principal and interest by, the government of the United States
or any agency or instrumentality thereof, when these obligations are backed by
the full faith and credit of the United States and (ii) certain obligations of
government-sponsored agencies that are not backed by the full faith credit of
the United States which are limited to: Federal Home Loan Mortgage Corp. debt
obligations; Farm Credit System (formerly Federal Land Banks, Federal
Intermediate Credit Banks, and Banks for Cooperatives) consolidated system-wide
bonds and notes; Federal Home Loan Banks consolidated debt obligations; Federal
National Mortgage Association debt obligations; Financing Corp. debt
obligations; and Resolution Funding Corp. debt obligations.

 

 

32

--------------------------------------------------------------------------------

 

 

“Valuation Policy” means the written valuation policy of Borrower as described
in the Borrower’s most recent SEC filing, as the same may be amended or modified
from time to time in accordance with this Agreement.

 

“Voluntary Termination Date” shall have the meaning assigned to it in Section
11.1 hereof.

 

“Voluntary Termination Fee” shall mean, with respect to any Voluntary
Termination on or before October 29, 2017, a non-refundable fee in an amount
equal to one percent (1.0%) of the Maximum Loan Amount and payable in accordance
with Section 3.2; provided, however no fee shall be due after in connection with
any Voluntary Termination after October 29, 2017.

 

II.     LOAN, PAYMENTS, INTEREST AND COLLATERAL

 

2.1     The Loan

 

Subject to the provisions of this Agreement, each Lender, severally agrees to
make Advances to Borrower under the Loan from time to time during the Revolving
Period; provided that (i) the Advances of such Lender at any time outstanding
under the Loan shall not exceed an amount equal to such Lender’s Pro Rata Share
of the lesser of (such aggregate amount as applicable to all Lenders being
referred to herein as “Availability”): (A) the Maximum Loan Amount and (B) the
value, in Dollars, of one hundred percent (100%) of the aggregate Borrowing
Base. The Loan is a revolving credit facility which may be drawn, repaid and
redrawn from time to time during the Revolving Period as permitted under this
Agreement. Any determination of Availability for requested Advances shall be
made by Agent in its sole discretion and is final and binding upon Borrower,
absent manifest error. Unless otherwise permitted by Agent, each Advance shall
be in an amount of at least Two Hundred Fifty Thousand Dollars ($250,000). No
more than one (1) Advance may be made in any calendar week, unless otherwise
permitted by Agent. Subject to the provisions of this Agreement, Borrower may
request Advances up to and including the value, in Dollars, of one hundred
percent (100%) of Availability.

 

(a)     Evidence of Loans.

 

(i)     Agent shall maintain, in accordance with its usual practice, true,
correct and complete electronic or written records evidencing the Indebtedness
and Obligations owed by Borrower to Lenders, in which it will record (A) the
amount of all Advances made under this Agreement, (B) the amount of any
principal and/or interest due and payable and/or to become due and payable from
Borrower and payable to Lenders under the Loan Documents and (C) all amounts
received by Agent under this Agreement from Borrower.

 

 

33

--------------------------------------------------------------------------------

 

 

 

(ii)     The entries made in the electronic or written records maintained
pursuant to subsection (i) of this Section 2.1(a) (the “Balance Register”) shall
be prima facie evidence of the existence and amounts of the Obligations and
Indebtedness therein recorded; provided, however, that the failure of Agent to
maintain such records or any error therein shall not in any manner affect the
obligations of Borrower to repay the correct amounts owed pursuant to the Loan,
including all Advances made by Lenders, and all other Obligations in accordance
with the terms of this Agreement and all other Loan Documents.

 

(iii)     Agent will account to Borrower monthly with a written statement of the
Advances under the Loan, and any charges and payments made pursuant to this
Agreement, provided, however, that the failure of Agent to provide such written
statement shall not constitute a default or breach by Agent or any Lender of
this Agreement or any other Loan Document and in the absence of manifest error,
such accounting rendered by Agent shall be deemed final, binding and conclusive
unless Agent is notified by Borrower in writing to the contrary within sixty
(60) Business Days of Receipt of each accounting, which notice shall be deemed
an objection only to items specifically objected to therein.

 

(b)     Notes. Borrower agrees that:

 

(i)     upon written request by any Lender to Borrower for a promissory note or
other evidence of indebtedness is requested by Agent for the benefit of all or
any Lender to evidence the Loan and other Obligations owing or payable to, or to
be made by such Lender, Borrower shall promptly (and in any event within ten
(10) Business Days of any such request) execute and deliver to such Lender an
appropriate promissory note or notes substantially in the form attached hereto
as Exhibit D;

 

(ii)     all references to Note or Notes in the Loan Documents shall mean the
Note or Notes, if any, to the extent issued (and not returned to Borrower for
cancellation) hereunder, as the same may be amended, modified, divided,
supplemented and/or restated from time to time;

 

(iii)     upon written request by any Lender, and in any event within ten (10)
Business Days of any such request, Borrower shall execute and deliver to such
Lender new Notes (on substantially the same terms and in substantially the same
form) and/or divide the Notes in exchange for then existing Notes in such
smaller amounts or denominations as Agent shall specify in its sole discretion;
provided that the aggregate principal amount of such new Notes shall not exceed
the aggregate principal amount of the Notes outstanding at the time such request
is made; and provided, further, that such Notes that are to be replaced shall
then be deemed no longer outstanding hereunder and replaced by such new Notes
and returned to Borrower within ten (10) days after Agent’s receipt of the
replacement Notes; and

 

(iv)     upon receipt of evidence reasonably satisfactory to Borrower of the
mutilation, destruction, loss or theft of any Notes and the ownership thereof,
Borrower shall, upon the written request of the holder of such Notes, execute
and deliver in replacement thereof new Notes in the same form, in the same
original principal amount and dated the same date as the Notes so mutilated,
destroyed, lost or stolen; and such Notes so mutilated, destroyed, lost or
stolen shall then be deemed no longer outstanding hereunder. If the Notes being
replaced have been mutilated, they shall be surrendered to Borrower after
delivery of the replacement Notes.

 

 

34

--------------------------------------------------------------------------------

 

 

(c)     Payment at Maturity Date. All amounts outstanding under the Loan and all
other Obligations under the Loan shall be due and payable by Borrower in full,
if not earlier in accordance with this Agreement, on the Maturity Date.

 

2.2     Interest on the Loan

 

(a)     Borrower agrees to pay interest to Agent for the account of Lenders in
respect of the outstanding principal amount of each Advance, in arrears on each
Payment Date, from the date the proceeds thereof are made available to Borrower
(i.e., the Borrowing Date of such Advance) until indefeasibly paid in full in
cash, at a rate per annum equal to the lesser of (a) the LIBOR Rate plus four
and one-half of one percent (4.50%) and (b) the Maximum Rate. If Lenders are
prevented for any reason from charging or collecting interest at the Applicable
Rate, then the interest rate shall continue to be the Maximum Rate until such
time as Lenders have charged and collected the full amount of interest that
would be chargeable and collectable if interest at the rate specified in the
foregoing clause (a) had always been lawfully chargeable and collectible.
Borrower shall deliver a written notice to be received by Agent no later than
two (2) Business Days in advance of the expiration of any Interest Period with
respect to any outstanding Advance, specifying that Borrower elects to continue
such Advance and the duration of the requested Interest Period with respect to
such Advance. If Borrower fails to deliver such a notice prior to the expiration
of any Interest Period for any Advance, Borrower shall be deemed to have
requested that the succeeding Interest Period for such Advance be the lesser of
(x) one month and (y) the period from such expiration until the last day of the
Term. Notwithstanding any other provision in this Agreement, after giving effect
to any Advance, or to any continuation of any Advance, there shall not be more
than five (5) different Interest Periods in effect.

 

(b)     The interest due on the principal balance of the Loan outstanding shall
be computed for the actual number of days elapsed during the Interest Period in
question on the basis of a year consisting of 360 days and shall be calculated
by determining the average daily principal balance of the Obligations
outstanding for each Interest Period in question.

 

2.3     Loan Disbursements; Requirement to Deliver Borrowing Certificate

 

At any time during the Revolving Period, so long as each of the conditions
precedent contained in Section 4.2 are satisfied (including, without limitation,
the condition that no Default or Event of Default shall have occurred and be
continuing), Borrower may request an Advance under the Loan by delivering to
Agent an irrevocable Request for Advance in the form attached hereto as Exhibit
B (each, a “Request for Advance”) (which may be delivered via e-mail attachment,
so long as it is signed by a Responsible Officer) not later than 3:00 p.m. (New
York City time) at least two (2) Business Days before the proposed Business Day
on which such requested Advance is to be made (each, a “Borrowing Date”) and a
completed Borrowing Certificate, accompanied by relevant supporting
documentation satisfactory to Agent in its sole discretion, which shall
(a) specify the proposed Borrowing Date of such Advance, (b) specify the
principal amount of such requested Advance and (c) specify the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”. If no Interest Period is specified
with respect to any requested Advance, then Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Together with each such
Request for Advance, Borrower shall deliver to Agent (i) a Borrowing Certificate
accompanied by a representation that the conditions precedent contained in
Section 4.2 are satisfied as of the date of such Borrowing Certificate (subject
to the update of the Schedules hereto), together with calculations evidencing
satisfaction of such conditions and (ii) as well as such other supporting
documentation with respect to the figures and information in the Borrowing
Certificate as Agent shall request in its sole discretion. On each Borrowing
Date, Borrower irrevocably authorizes Agent and Lenders to disburse the proceeds
of the requested Advance to the applicable account(s) of Borrower or as
otherwise specified in the applicable Borrowing Certificate (which in each case
shall be one or more of the accounts set forth on Schedule 5.18B), for credit to
the account of Borrower (or to such other account as to which Borrower shall
instruct Agent in writing) via Federal funds wire transfer. Notwithstanding
anything to the contrary in this Agreement, Agent and Lenders shall be entitled
to rely upon the authority of a Responsible Officer of Borrower for
communications with and instructions from Borrower until written notice has
actually been received that such officer no longer has such authority.

 

 

35

--------------------------------------------------------------------------------

 

 

 

2.4     Loan Collections; Repayment

 

(a)     At all times Borrower shall and shall cause the Administrator to
instruct and cause each Underlying Borrower in respect of a Pledged Loan to pay
directly by wire transfer to (i) for all Pledged Loans for which Borrower is
acting as agent for itself and one or more other unaffiliated lenders, a Deposit
Account (other than the Blocked Account) over which Agent, on behalf of Lenders,
has a Lien pursuant to documentation reasonably satisfactory to Agent, and (ii)
for all other Pledged Loans, a blocked account established and maintained by
Borrower in accordance with the provisions of the Blocked Account Agreement (the
“Blocked Account”), all Available Amounts in relation to any and all Pledged
Loans and any other Collateral. In the event Borrower receives any payments on
any Pledged Loan directly from or on behalf of the Underlying Borrower thereof,
Borrower shall receive such payment in trust for the sole and exclusive benefit
of Agent, and Borrower shall deliver it to the Administrator within two (2)
Business Days (in the form so received), unless Agent shall have notified
Borrower to deliver directly to Agent all payments in respect of the Pledged
Loans which may be received by Borrower, in which event all such payments (in
the form received) shall be endorsed by Borrower to Agent and delivered to Agent
promptly upon Borrower’s receipt thereof. Within two (2) Business Days after
deposit into the Deposit Account of any Available Amounts as set forth in clause
(i) above, Borrower shall transfer all such Available Amounts payable to
Borrower (as opposed to any other unaffiliated lender for which Borrower is
acting as agent under the applicable Pledged Loan) to the Blocked Account (in
the form so received). On (i) the last Business Day of each month and (ii) the
first (1st) Business Day to occur after an Underlying Loan has been paid in full
(but solely with respect to proceeds of such Underlying Loan), Agent shall
transfer 100% of cleared funds in the Blocked Account and the Lockbox Account
(if established) to the Collection Account, via wire transfer, for distribution
from the Collection Account by Agent in accordance with Section 2.5.

 

 

36

--------------------------------------------------------------------------------

 

 

(b)     Agent shall have the right at any time to establish (or require the
establishment of) a lockbox account in Agent’s name, controlled by Agent,
established at an institution selected by Agent and pursuant to documentation
acceptable to Agent (the “Lockbox Account”) for the collection of all interest,
principal, prepayments (both voluntary and mandatory), and other amounts of any
and every description payable to Borrower by or on behalf of any Underlying
Borrower under any Collateral, and at any time and Agent shall have the right to
notify any Underlying Borrower to deposit such sums into such Lockbox Account.

 

2.5     Promise to Pay; Manner of Payment

 

(a)     On each Payment Date and on the first (1st) Business Day after Agent has
transferred funds received under clause (ii) of the last sentence of Section
2.4(a) for distribution to the Collection Account, prior to the occurrence and
continuance of an Event of Default and subject to the other terms and conditions
of this Agreement, all Available Amounts received during the month most recently
ended shall be paid from the Collection Account by Agent to the following
Persons in the following order of priority, to the extent amounts are due and
owing to such Persons:

 

(i)     to Agent, for any indemnities, costs, fees or expenses owed to Agent to
the extent not previously reimbursed or paid;

 

(ii)     to Agent, for the benefit of the Lenders on a pari-passu basis, first,
an amount equal to any protective advances made pursuant to Section 2.8 hereof,
together with all interest owed with respect to such protective advances,
second, any indemnities, costs, fees or expenses owed to Lenders, third, all
accrued and unpaid interest on the Obligations charged at the Default Rate and
fourth, all other accrued and unpaid interest on the Obligations, in each case,
to the extent not previously reimbursed or paid;

 

(iii)     Investment Adviser, all accrued and unpaid Advisory Fees;

 

(iv)     to Blocked Account Bank, for any indemnities, costs, fees or expenses
owed to the extent not previously reimbursed or paid in relation to the Blocked
Account;

 

(v)     to the Lockbox Agent (if any), for any indemnities, costs, fees or
expenses owed to the extent not previously reimbursed or paid in relation to the
Lockbox Account;

 

(vi)     to the Custodian, for any indemnities, costs, fees or expenses owed the
Custodian pursuant to (a) the Custody Agreement dated as of May 2, 2013 by and
between Custodian and Borrower, as amended from time to time, and (b) the
Custodial Agreement to the extent not previously reimbursed or paid;

 

(vii)     to the Backup Administrator, (if any) for any indemnities, costs, fees
or expenses owed the Backup Administrator pursuant to the Backup Administration
Agreement to the extent not previously reimbursed or paid;

 

 

37

--------------------------------------------------------------------------------

 

 

(viii)     to Agent, for the benefit of Lenders on a pari-passu basis, an amount
equal to the amount required (if any) to cause Borrower to be in compliance with
Section 2.6 hereof;

 

(ix)     during the Amortization Period, to Agent, for the benefit of Lenders on
a pari-passu basis, any amounts due and owing pursuant to Section 2.7(b);

 

(x)     to Agent and/or Lenders, any and all other Obligations due and payable
as of such Payment Date;

 

(xi)     during the Amortization Period, to Agent, for the benefit of the
Lenders on a pari-passu basis, 90% of any Available Amount representing
principal collections less amounts paid under clause (ix) above;

 

(xii)     during the Amortization Period, to Agent, for the benefit of the
Lenders on a pari-passu basis, 10% of any remaining Available Amount, but only
so long as payment under this item would not result in Borrower’s inability to
make sufficient distributions or dividends necessary to maintain its eligibility
to qualify as a RIC or to avoid the imposition of a federal excise tax on
undistributed earnings under Section 4982 of the Code;

 

(xiii)     to Investment Adviser, the Incentive Advisory Fees;

 

(xiv)     to Investment Adviser and Administrator, for any indemnities, costs,
fees or expenses owed pursuant to the Advisory Agreement and the Administration
Agreement, as applicable, to the extent not previously reimbursed or paid; and

 

(xv)     to Borrower, all remaining Available Amounts after giving effect to the
payments described above in this Section 2.5, free and clear of the security
interest created by this Agreement, to be used by Borrower any lawful purpose.

 

In the event that amounts distributed under Sections 2.5(a) on any Payment Date
are insufficient for payment of the amounts set forth in Section 2.5(a)(i)
through (x) for such Payment Date, Borrower shall pay an amount equal to the
extent of such insufficiency within three (3) Business Days of request by Agent.

 

(b)     Borrower absolutely and unconditionally promises to pay, when due and
payable pursuant hereto, principal, interest and all other amounts and
Obligations payable, hereunder or under any other Loan Document, without any
right of rescission and without any deduction whatsoever, including any
deduction for set-off, recoupment or counterclaim, notwithstanding any damage
to, defects in or destruction of the Collateral or Underlying Collateral or any
other event, including obsolescence of any property or improvements. Any
payments made by Borrower, shall be made only by wire transfer on the date when
due, without offset, deduction or counterclaim, in Dollars, in immediately
available funds to such account as may be indicated in writing by Agent to
Borrower from time to time. Any such payment received after 2:00 p.m. (New York
City time) on any date shall be deemed received on the following Business Day.
Whenever any payment hereunder shall be stated to be due or shall become due and
payable on a day other than a Business Day, the due date thereof shall be
extended to, and such payment shall be made on, the next succeeding Business
Day, and such extension of time in such case shall be included in the
computation of payment of any interest (at the applicable interest rate then in
effect during such extension) and/or fees, as the case may be. Borrower hereby
waives setoff, recoupment, counterclaim, demand, presentment, protest, all
defenses with respect to any and all instruments and all notices and demands of
any description, and the pleading of any statute of limitations as a defense to
any demand under this Agreement and any other Loan Document.

 

 

38

--------------------------------------------------------------------------------

 

 

2.6     Repayment of Excess Advances

 

(a)     If, at any time and for any reason, the outstanding unpaid principal
balance of the Loan exceeds the Maximum Loan Amount, Borrower shall immediately,
without the necessity of any notice or demand, and whether or not a Default or
an Event of Default has occurred or is continuing, prepay the principal balance
of the Loan in an amount equal to the difference between such sum and
Availability (all accrued and unpaid interest with respect to such difference
shall be simultaneously prepaid).

 

(b)     If, at any time for any reason (including, without limitation, as a
result of one or more Pledged Loans no longer constituting Eligible Loans (as a
result of no longer complying with the eligibility criteria set forth in the
definition thereof) and/or as a result of a decrease in Fair Value and/or
Enterprise Value (as calculated by Borrower’s internal valuation methodology
and/or any updated third party valuation report received by Agent pursuant to
Section 6.1(i) hereof) as it applies to one or more Pledged Loans or Underlying
Borrowers, as applicable), the outstanding unpaid principal balance of the Loan
exceeds the value, in Dollars, of one hundred percent (100%) of the aggregate
Borrowing Base, Borrower shall immediately, without the necessity of any notice
or demand, and whether or not a Default or an Event of Default has occurred or
is continuing, either immediately (i) prepay the principal balance of the Loan
in an amount equal to the difference between such sum and the value, in Dollars,
of one hundred percent (100%) of the aggregate Borrowing Base (all accrued and
unpaid interest with respect to such difference shall be simultaneously prepaid)
or (b) so long as Revolving Period is then in effect, increase the aggregate
principal amount of Eligible Loans included in the calculation of the Borrowing
Base so that the outstanding unpaid principal balance of the Loan is less than
or equal to the value, in Dollars, of one hundred percent (100%) of the
aggregate Borrowing Base. The pledge and delivery to Agent of additional
Eligible Loans shall comply with the document delivery requirements set forth in
Section 4.2, and shall be accompanied by a written certification of Borrower to
the effect that such additional Pledged Loans are Eligible Loans and that, after
giving effect to the pledge to Agent of such Eligible Loans no Default or Event
of Default will exist.

 

2.7     Other Mandatory Prepayments

 

(a)     If a Change of Control occurs that has not been consented to in writing
by the Requisite Lenders (at their sole option) prior to the consummation
thereof, on or prior to the first Business Day following the date of such Change
of Control, Borrower shall prepay the Loan and all other Obligations in full in
cash together with accrued interest thereon to the date of prepayment and all
other amounts owing to Agent and Lenders under the Loan Documents.

 

 

39

--------------------------------------------------------------------------------

 

 

(b)     In addition to the foregoing, during the Amortization Period, Borrower
shall pay down the principal balance of the Loan on a monthly basis in equal
installments during the relevant calendar quarter, whether via the remittance of
proceeds pursuant to Section 2.5(a) or otherwise, so that the principal balance
of the Loan will be reduced by an amount equal to or greater than (i) 4% of the
Maximum Loan Amount for each of the first four (4) full calendar quarters
following the termination of the Revolving Period, (ii) 6% of the Maximum Loan
Amount for each of the succeeding four (4) full calendar quarters and (iii) 7.5%
of the Maximum Loan Amount for each of the succeeding four (4) full calendar
quarters.

 

(c)     During the Amortization Period, if Borrower, in any transaction or
series of related transactions, sells or issues any equity or debt securities,
Equity Interests or other ownership interests other than in accordance with and
pursuant to any employee stock option or similar plan, then Borrower shall apply
100% (or such lesser amount as is required to indefeasibly pay in cash in full
the Obligations and all other amounts outstanding under the Loan Documents
(other than indemnity obligations under the Loan Documents that are not then due
and payable or for which any events or claims that would give rise thereto are
not then pending)) of the cash proceeds thereof (net of reasonable, documented,
out-of-pocket transaction costs and expenses and taxes) to the prepayment of the
Obligations and other amounts outstanding under the Loan Documents.

 

2.8     Payments by Agent; Protective Advances

 

(a)     Should any amount required to be paid under any Loan Document be unpaid
beyond any applicable cure period, such amount may be paid by Agent, for the
account of Agent or Lenders, which payment shall be deemed a request for an
Advance under the Loan as of the date such payment is due, and Borrower
irrevocably authorizes disbursement of any such funds by Agent, by way of direct
payment of the relevant amount, interest or Obligations in accordance with
Section 2.5 without necessity of any demand whether or not a Default or an Event
of Default has occurred or is continuing. No payment or prepayment of any amount
by Agent, Lenders or any other Person shall entitle any Person to be subrogated
to the rights of Agent and/or Lenders under any Loan Document unless and until
the Obligations have been fully performed and paid indefeasibly in cash and the
Commitments have been terminated. Any sums expended or amounts paid by Agent
and/or Lenders as a result of Borrower’s failure to pay, perform or comply with
any Loan Document or any of the Obligations may be charged to Borrower’s account
as an Advance under the Loan and added to the Obligations.

 

(b)     Notwithstanding any provision of any Loan Document, Agent, in its sole
discretion, shall have the right, but not any obligation, at any time that
Borrower fails to do so, and from time to time, without prior notice, to: (i)
obtain insurance (at Borrower’s expense) covering any of the Underlying
Collateral to the extent not obtained as required under any Underlying Loan
Document or upon the Underlying Borrower’s failure to do so; (ii) discharge (at
Borrower’s expense) taxes or Liens affecting any of the Underlying Collateral
that have not been paid in violation of any Underlying Loan Document or that
jeopardizes Borrower’s or Agent’s Lien priority in the Underlying Collateral; or
(iii) make any other payment (at Borrower’s expense) for the administration,
servicing, maintenance, preservation or protection of the Underlying Collateral
or Collateral. Agent shall be reimbursed for all such advances pursuant to
Section 2.5 and any such advances shall bear interest at the Applicable Rate
from the date the Advance is made until it is repaid. No such advance by Agent
shall be construed as a waiver by Agent, or any Lender of any Default or Event
of Default or any of the rights or remedies of Agent or any Lender.

 

 

40

--------------------------------------------------------------------------------

 

 

2.9     Grant of Security Interest; Collateral

 

(a)     To secure the payment and performance of the Obligations, Borrower
hereby grants to Agent, for the benefit of Agent and Lenders, a valid, perfected
and continuing first-priority security interest in and Lien upon, and pledges to
Agent, for the benefit of Agent and Lenders, all of Borrower’s assets, personal
property, goods, Instruments, Equipment, Inventory, Fixtures, Accounts, General
Intangibles, Chattel Paper, Contract Rights, Contracts, Documents,
Letter-of-Credit Rights, Deposit Accounts, Software, Money, Investment Property,
Health-Care-Insurance Receivables, Supporting Obligations and the Proceeds of
each and all other types of property, in each case whether now owned or existing
or hereafter from time to time acquired or coming into existence, including
without limitation, all of Borrower’s right, title and interest in, to and under
all of the following, whether now owned or existing or hereafter from time to
time acquired or coming into existence:

 

(i)     all of Borrower’s tangible personal property related to the Underlying
Loans, including, without limitation, all present and future Goods, Inventory
and Equipment (including items of equipment which are or become Fixtures), and
Computer Hardware and Software, now owned or hereafter acquired related to the
Pledged Loans;

 

(ii)     all right, title and interest of Borrower in and to any and all Pledged
Loans and Attached Equity Interests;

 

(iii)     all of Borrower’s intangible personal property related to the Pledged
Loans, including, without limitation, all present and future Accounts,
Securities, Contract Rights, Permits, General Intangibles, Chattel Paper,
Investment Property, Intellectual Property, Documents, Instruments, Deposit
Accounts, Letter-of-Credit Rights and Supporting Obligations, rights to the
payment of money or other forms of consideration of any kind, tax refunds,
insurance proceeds (including, without limitation, proceeds of any life
insurance policy), now owned or hereafter acquired, and all intangible and
tangible personal property relating to or arising out of any of the foregoing,
including, but not limited to, the following:

 

(A)     All right, title and interest of Borrower in and to the Underlying Loans
and Underlying Loan Documents related thereto;

 

(B)     All right, title and interest of Borrower in and to all other property
whether now or hereafter owned, acquired or held by Borrower which secures (or
constitutes collateral for) any of the Underlying Loans or Underlying Loan
Documents, including without limitation, all Attached Equity Interests and all
right, title and interest in and to all financing statements perfecting such
security interests in any of the foregoing;

 

 

41

--------------------------------------------------------------------------------

 

 

(C)     All right, title and interest of Borrower in and to all guaranties and
other instruments by which any Person guarantees the payment or performance of
the Underlying Loans;

 

(D)     All right, title and interest of Borrower in and to all insurance
policies pertaining to or obtained by any Underlying Borrower or Borrower in
connection with, or arising out of, any Underlying Loan Document;

 

(E)     All right, title and interest of Borrower in and to all commitments and
other agreements to purchase any Pledged Loans;

 

(F)     All right, title and interest of Borrower in and to all collections on,
and proceeds of or from, any and all of the foregoing;

 

(G)     All files, surveys, certificates, correspondence, appraisals, computer
programs, software, tapes, discs, cards, accounting records, and other records,
information, and data of Borrower relating to the Accounts (including all
information, data, programs, tapes, discs and cards necessary to administer and
service the Pledged Loans);

 

(H)     all rights, claims, actions and causes of action under Underlying Loan
Documents, now existing or hereafter accruing in favor of the holder thereof,
including rights of acceleration, rights to exercise remedies, rights in respect
of representations, warranties, covenants and indemnities and rights under
guaranties or other instruments or agreements evidencing or assuring payment or
performance thereunder;

 

(I)     All right, title and interest of Borrower in and to the Administration
Agreement, and all rights (including, without limitation, Borrower’s rights of
enforcement and all precautionary Lien granted) thereunder;

 

(J)     all policies of insurance (including without limitation, casualty and
hazard insurance and policies of owner’s or mortgagee’s title insurance), or
rights as loss payee or endorsee thereof, and escrow agreements, all tax,
insurance, security or other deposits, including rights in respect of letters of
credit evidencing or securing any such deposit, and rights acquired by reason of
condemnation or exercise of the power of eminent domain with respect to any
Underlying Collateral;

 

(K)     All contract rights, accounts, rights to payment of money, and general
intangibles, relating to such documents and contracts described in (A) through
(J) above and as to all such Collateral described in (A) through this
subparagraph (K) whether now existing or hereafter at any time acquired or
arising;

 

(L)     All now existing or hereafter arising rights to service, administer
and/or collect Underlying Loans and all rights to the payment of money on
account of such servicing, administration and/or collection activities;

 

 

42

--------------------------------------------------------------------------------

 

 

(M)     the Controlled Accounts and all money, investment property, instruments
and other property credited to, carried in or deposited in the Controlled
Accounts;

 

any and all additions to any of the foregoing, and any and all replacements,
products and proceeds (including insurance proceeds) of any of the foregoing.

 

(b)     Borrower shall promptly notify Agent of any Commercial Tort Claims
related to the Pledged Loans in which Borrower has an interest arising after the
Closing Date and shall provide all necessary information concerning each such
Commercial Tort Claim and make all necessary filings with respect thereto to
perfect Agent’s first-priority security interest therein.

 

(c)     Borrower has full right and power to grant to Agent, for the benefit of
Agent and Lenders, a perfected, first-priority security interest and Lien on the
Collateral pursuant to this Agreement, subject to no transfer or other
restrictions or Liens of any kind in favor of any other Person. No financing
statement relating to any of the Collateral is on file in any public office
except those on behalf of Agent. Borrower is not party to any agreement,
document or instrument that conflicts with this Section 2.9.

 

(d)     Borrower hereby authorizes Agent to prepare and file financing
statements provided for by the UCC and to take such other action as may be
required, in Agent’s sole discretion, to perfect and to continue the perfection
of Agent’s security interests in the Collateral. Without limiting the generality
of the foregoing, Borrower hereby agrees that such financing statements may (i)
describe the Collateral as "all personal property of debtor" or "all assets of
debtor" or words of similar effect, (ii) describe the Collateral as being of
equal or lesser scope or with greater detail, or (iii) contain any information
required by part 5 of Article 9 of the Code for the sufficiency of filing office
acceptance. Borrower also hereby ratifies any and all financing statements or
amendments previously filed by Agent in any jurisdiction.

 

2.10     Collateral Administration

 

(a)     All Collateral (except Deposit Accounts and Collateral in the possession
of Custodian) will at all times be kept by Borrower at the locations set forth
on Schedule 5.18A hereto, and shall not, without thirty (30) calendar days prior
written notice to Agent, be moved therefrom other than to another such location,
and in any case shall not be moved outside the continental United States.
Borrower hereby agrees to deliver, or cause to be delivered, to Custodian, the
Custodian Deliverables with respect to each Pledged Loan (other than as it
relates to an Approved Syndicated Loan) within five (5) Business Days after the
related Borrowing Date. All Pledged Loans shall, regardless of their location,
be deemed to be under Agent’s dominion and control (with files so labeled) and
deemed to be in Agent’s possession. Any of Agent’s officers, employees,
representatives or agents shall have the right upon reasonable notice, at any
time during normal business hours, in the name of Agent or any designee of Agent
or Borrower, to verify the validity, amount or any other matter relating to the
Collateral, including inventory appraisals. Borrower shall cooperate fully with
Agent in an effort to facilitate and promptly conclude such verification process
or inventory appraisals. In addition to and notwithstanding any provision of any
Loan Document, Agent shall have the right at all times after the occurrence and
during the continuance of an Event of Default to notify any Person owing amounts
pursuant to Pledged Loans that their Pledged Loan has been assigned to Agent and
to collect such amounts directly in its own name and to charge collection costs
and expenses, including reasonable attorneys’ fees, to Borrower, provided,
however Borrower shall endeavor in the first instance to make collection of such
amounts for Agent.

 

 

43

--------------------------------------------------------------------------------

 

 

(b)     As and when determined by Agent in its sole discretion, Agent will
perform the searches described in clauses (i) and (ii) below against Borrower:
(i) UCC searches with the Secretary of State and local filing offices of each
jurisdiction where Borrower are organized and/or maintain their executive
offices, a place of business or assets; and (ii) judgment, federal tax lien and
corporate and partnership tax lien searches, in each jurisdiction searched under
clause (i) above.

 

(c)     Within five (5) Business Days after the applicable Borrowing Date,
Borrower shall deliver, or cause to be delivered, to Agent or Custodian any
Attached Equity Interests and all items of Collateral that Agent must receive
possession of to obtain a first-priority perfected Lien in such Collateral to
the extent not already in the possession of Agent or Custodian.

 

(d)     Borrower shall keep accurate and complete records of the Collateral and
all payments and collections thereon and shall submit such records to Agent on
such periodic basis as Agent may request in its sole discretion. If requested by
Agent upon or at any time after the occurrence and during the continuation of an
Event of Default, Borrower shall execute and deliver to Agent, formal written
assignments of all of its Pledged Loans as Agent may request, together with
copies of claims, invoices and/or other information related thereto. To the
extent that collections from such assigned Pledged Loans exceed the amount of
the outstanding Obligations, upon confirmation by Agent of such excess amount
and so long as no Default or Event of Default has occurred and is continuing,
such excess amount shall be refunded to Borrower upon written request in
accordance with the terms of this Agreement.

 

(e)     Borrower hereby agrees to take the following protective actions to
prevent destruction of records pertaining to Borrower’s Collateral: (i) if
Borrower maintains its Collateral records on a manual system, such records shall
be kept in a fire proof room or on no less than thirty (30) calendar days
following the end of each calendar month, a record of all payments on Pledged
Loans and all other matters relating to the Collateral shall be placed in an
off-site safety deposit box (and Agent shall have access to such safety deposit
box); or (ii) if the Collateral records are computerized, Borrower agrees to
create an electronic “back-up” of the computerized information and to provide
Agent monthly with an electronic copy of such “back-up” information (A) prior to
the Closing Date and (B) no later than thirty (30) days following the end of
each calendar month following the Closing Date.

 

(f)     Promptly upon learning of the anticipated payment in full of any Pledged
Loan, Borrower shall give written notice thereof to Agent. Within two (2)
Business Days after the actual payment in full of any Pledged Loan and delivery
of the proceeds thereof to the Blocked Account in accordance with Section 2.4
hereof, Borrower shall give written notice thereof to Agent and Custodian of
such payment.

 

 

44

--------------------------------------------------------------------------------

 

 

(g)     Notwithstanding anything set forth herein to the contrary, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, then upon Agent’s receipt of (i) a written request for the release of
Agent’s Lien on any Pledged Loan, (ii) unless otherwise agreed to in writing by
Agent in its sole discretion, evidence acceptable to Agent that such Pledged
Loan is being sold to a third-party, non-Affiliate of Borrower on an arms-length
basis for which purchase no Affiliate of Borrower is providing seller financing
in connection with such sale and (iii) receipt of payment (or payment into
escrow pursuant to a mechanism acceptable to Agent) of an amount equal to (A)
100% of the net proceeds of the sale of such Pledged Loan plus (B) the amount
required (if any) to cause borrower to be in compliance with Section 2.6 hereof
following the release of such Pledged Loan, Agent shall, promptly, at Borrower’s
cost and expense, deliver to Borrower (i) any Collateral relating to such
Pledged Loan and (ii) Borrower-prepared release, satisfaction, discharge and/or
termination agreements or similar instruments or filings in relation to such
related Collateral and any other UCC or similar filings made by Agent in
relation thereto, in form and substance reasonably satisfactory to Agent. Upon
the request of Borrower, Agent agrees to provide a payoff letter, in form and
substance acceptable to Agent, for the release of Agent’s Lien on any such
Pledged Loan, subject to the terms and conditions of this Section 2.11(g).
Borrower shall bear the responsibility of recording any such documents and shall
bear all out-of-pocket expenses (including, without limitation, legal fees and
disbursements of Agent or any Lender) in connection with such payoff letter,
release, reassignment and delivery.

 

2.11     Power of Attorney

 

In addition to the powers set forth in the Power of Attorney, Agent is hereby
irrevocably made, constituted and appointed the true and lawful attorney for
Borrower (without obligating Agent to act as such) with full power of
substitution to do the following: (i) endorse the name of Borrower upon any and
all checks, drafts, money orders and other instruments for the payment of money
that are payable to Borrower and constitute collections on Borrower’s Pledged
Loans or other Accounts; (ii) execute and/or file in the name of Borrower any
financing statements, amendments to financing statements, schedules to financing
statements, releases or terminations thereof, assignments, instruments or
documents that it is obligated to execute and/or file under any of the Loan
Documents; (iii) execute and/or file in the name of Borrower assignments,
instruments, documents, schedules and statements that it is obligated to give
Agent under any of the Loan Documents; and (iv) do such other and further acts
and deeds in the name of Borrower that Agent may deem necessary to enforce,
make, create, maintain, continue, enforce or perfect Lender’s Lien or rights in
any Collateral. In addition, if Borrower breaches its obligation hereunder to
direct payments of Pledged Loans or other Accounts or the proceeds of any other
Collateral to the Lockbox Account, Agent, as the irrevocably made, constituted
and appointed true and lawful attorney for such Person pursuant to this
paragraph, may, by the signature or other act of any of Agent’s officers or
authorized signatories (without requiring any of them to do so), direct any
federal, state or private payor or fiscal intermediary to pay proceeds of
Pledged Loans or other Accounts or any other Collateral to the Lockbox Account
or another account designated in writing by Agent.

 

The power of attorney granted pursuant to the Power of Attorney is a power
coupled with an interest and shall be irrevocable until the Obligations have
been paid in full. The powers conferred on Agent under the Power of Attorney are
solely to protect the Agent’s and the Lenders’ interests in the Collateral and
shall not impose any duty upon Agent or any Lender to exercise any such powers.
Agent agrees that (a) except as specified in the Power of Attorney, it shall not
exercise any power or authority granted under the Power of Attorney unless an
Event of Default has occurred and is continuing, and (b) Agent shall account for
any monies received by Agent in respect of any foreclosure on or disposition of
Collateral pursuant to the Power of Attorney, provided that Agent shall not have
any duty as to any Collateral, and Agent shall be accountable only for amounts
that it actually receives as a result of the exercise of such powers. NEITHER
AGENT NOR ITS RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL BE RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR FAILURE TO
ACT UNDER ANY POWER OF ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION, NOR FOR ANY PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

 

45

--------------------------------------------------------------------------------

 

 

 

2.12     Increase of Maximum Loan Amount.

 

Borrower, Agent and Lenders will be permitted, at any time prior to the Maturity
Date, subject to the consent of any Person whose consent is required under the
terms of any of the other Loan Documents, to increase the Maximum Loan Amount up
to an aggregate amount of $85,000,000.00 with additional Commitments from
Lenders or new Commitments from financial institutions acceptable to Agent,
provided, that: (i) at the time of any such increase, no Event of Default, or
any condition that would (or with the passage of time would) constitute an Event
of Default under this Agreement or any other Loan Document, has occurred and is
continuing; (ii) each of the other conditions precedent in Section 4.2 are
satisfied, (iii) no Lender shall be obligated to participate in any such
increase by increasing the amount of its own Revolving Exposure and/or
Commitment, which decision shall be made in the sole discretion of each Lender;
(iv) each Lender shall have been provided an opportunity to participate in such
increase on a ratable basis; (v) such additional Commitment shall be in a
minimum aggregate principal amount of $5,000,000.00 and integral multiples of
$5,000,000.00 in excess thereof; and (vi) all documents reasonably required by
Agent to evidence any such increase shall be executed and delivered to Agent on
or before the effective date of such increase, including, without limitation,
one or more new or replacement Notes.

  

III.     FEES AND OTHER CHARGES

 

3.1     Commitment Fee

 

On the Closing Date, in addition to any fees set forth in the Fee Letter,
Borrower shall pay to Agent, for the benefit of the Lenders, a nonrefundable
commitment fee equal to one percent (1.0%) of the Maximum Loan Amount, which
shall be deemed fully earned and non-refundable on the Closing Date.

 

3.2     Early Termination Fee

 

If, prior to October 30, 2017, (a) Agent demands or accelerates the Obligations,
or Borrower is otherwise required to make payment in full of the Obligations,
(b) a Change of Control occurs, and/or final payment of all outstanding
Obligations pursuant to Section 2.7(a) occurs or is required to occur as a
result thereof, (c) any other termination of this Agreement and/or final
prepayment (in full) of the Loan or the Obligations occur, whether by virtue of
Agent’s exercising its right of set-off or otherwise, or (d) any automatic
acceleration of the Loan or the Obligations or cessation of lending on account
of or during a bankruptcy, reorganization or other proceeding or liquidation or
pursuant to any Debtor Relief Law (each, a “Termination”), then, at the
effective date of any such Termination, Borrower shall pay Agent, for the
ratable benefit of Lenders (in addition to the then outstanding principal,
accrued interest and fees and other Obligations owing pursuant to the terms of
this Agreement and any other Loan Document), as yield maintenance for the loss
of bargain and not as a penalty, an amount equal to one percent (1%) of the
Maximum Loan Amount in effect as of such date of Termination.

 

 

46

--------------------------------------------------------------------------------

 

 

3.3     Unused Line Fee

 

Commencing on the Closing Date and due on each Payment Date thereafter during
(and immediately following the termination of, as provided herein) the Revolving
Period, Borrower agrees to pay to Agent, for the benefit of Lenders, with
respect to the preceding calendar month (or the portion thereof, if the
termination of the Revolving Period does not occur on the first day of a
calendar month) a non-refundable unused line fee as follows (the “Unused Line
Fee”):

 

(i)     if the average daily principal balance of the Obligations outstanding
for the prior calendar month is less than fifty percent (50%) of the Maximum
Loan Amount, then an amount equal to three quarters of one percent (0.75%) per
annum of the difference between (i) the Maximum Loan Amount and (ii) the average
daily principal balance of the Obligations outstanding during such prior
calendar month; or

 

(ii)     if the average daily principal balance of the Obligations outstanding
for the prior calendar month is equal to or greater than fifty percent (50%) of
the Maximum Loan Amount, then an amount equal to one-half of one percent (0.5%)
per annum of the difference between (i) the Maximum Loan Amount and (ii) the
average daily principal balance of the Obligations outstanding during such prior
calendar month.

 

3.4     Computation of Fees; Lawful Limits

 

All fees hereunder (other than the Commitment Fee) shall be computed on the
basis of a year of 360 days and for the actual number of days elapsed in each
calculation period, as applicable. In no contingency or event whatsoever,
whether by reason of acceleration or otherwise, shall the interest and other
charges paid or agreed to be paid to Agent, for the benefit of Agent and
Lenders, for the use, forbearance or detention of money hereunder exceed the
maximum rate permissible under Applicable Law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. If, due to
any circumstance whatsoever, fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall exceed any such limit, then
the obligation to be so fulfilled shall be reduced to such lawful limit, and, if
Agent or Lenders shall have received interest or any other charges of any kind
which might be deemed to be interest under Applicable Law in excess of the
Maximum Rate, then such excess shall be applied first to any unpaid fees and
charges hereunder, then to unpaid principal balance owed by Borrower hereunder,
and if the then remaining excess interest is greater than the previously unpaid
principal balance, Agent and Lenders shall promptly refund such excess amount to
Borrower and the provisions hereof shall be deemed amended to provide for such
permissible rate. The terms and provisions of this Section 3.4 shall control to
the extent any other provision of any Loan Document is inconsistent herewith.

 

 

47

--------------------------------------------------------------------------------

 

 

3.5     Default Rate of Interest

 

Upon the occurrence and during the continuation of an Event of Default, the
Applicable Rate in effect from time to time thereafter shall automatically be
increased by three percent (3.00%) per annum (subject to the Maximum Rate) (the
“Default Rate”). Interest at the Default Rate shall accrue from the initial date
of such Event of Default until such Event of Default is waived, and shall be
payable upon demand.

 

3.6     Increased Costs; Capital Adequacy

 

(a)     If any Change in Law shall impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender and the result of any
of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then Borrower will pay to such
Lender such additional amount or amounts as will compensate Lender for such
additional costs incurred or reduction suffered.

 

(b)     If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company, as applicable,
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company, as
applicable, with respect to capital adequacy), then from time to time Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender’s or such Lender’s holding company, as applicable, for any such
reduction suffered.

 

(c)     A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or such Lender’s holding company, as the case may be,
as specified in Sections 3.6(a) and (b), shall be delivered to Borrower and
shall be conclusive absent manifest error. Borrower shall pay such Lender the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

(d)     Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.6 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that Borrower shall not be required
to compensate a Lender pursuant to this Section 3.6 for any increased costs or
reductions incurred more than 180 days prior to the date such Lender notifies
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive or if Lender is prohibited under Applicable Law from giving such
notice, then the 180-day period referred to above shall be extended to include
the period of retroactive effect thereof or any period where such notice could
not lawfully be given.

 

 

48

--------------------------------------------------------------------------------

 

 

(e)     In the event of (a) the payment of any principal of any Advance other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), or (b) the failure to borrow, continue or prepay
any Advance on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under the terms of this
Agreement and is revoked in accordance therewith), then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Advance had such event not occurred, at the interest rate that would
have been applicable to such Advance, for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow or continue, for the period that would have been the
Interest Period for such Advance), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 3.6(e) shall be
delivered to Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

 

IV.     CONDITIONS PRECEDENT

 

4.1     Conditions to the Initial Advance and Closing

 

The obligations of Lenders to consummate the transactions contemplated herein
and the obligations of Lenders to make the initial Advance under the Loan (the
“Initial Advance”), are subject to the satisfaction (or waiver), in the sole
judgment of Agent, of the following:

 

(a)     Agent shall have received from (i) Borrower all Loan Documents to which
it is a party duly executed by a Responsible Officer of Borrower, and (ii) each
other Person, all Loan Documents to which such Person is a party duly executed
and delivered by such Person;

 

(b)     Agent shall have received (i) a report of UCC financing statement, tax
and judgment lien searches performed with respect to Borrower in each
jurisdiction determined by Agent in its sole discretion, and such report shall
show no Liens on the Collateral, (ii) each document (including, without
limitation, any UCC financing statement) required by any Loan Document or under
law or requested by Agent to be filed, registered or recorded to create, in
favor of Agent, for the benefit of Agent and Lenders, a first-priority and
perfected security interest upon the Collateral, and (iii) evidence of each such
filing, registration or recordation and of the payment by Borrower of any
necessary fee, tax or expense relating thereto;

 

(c)     Agent shall have received (i) copies of the Charter and Good Standing
Documents of Borrower, (ii) a certificate of the corporate secretary or
assistant secretary of Borrower in his or her capacity as such and not in his or
her individual capacity dated the Closing Date, as to the incumbency and
signature of the Persons executing the Loan Documents on behalf of Borrower, as
applicable, in form and substance acceptable to Agent in its Permitted
Discretion, and (iii) a certificate executed by an authorized officer of
Borrower, which shall constitute a representation and warranty by Borrower as of
the Closing Date and the Borrowing Date for the Initial Advance that all
conditions contained in this Agreement (including those in Section 4.2) have
been satisfied;

 

 

49

--------------------------------------------------------------------------------

 

 

(d)     Agent shall have received usual and customary written legal opinions for
transactions of this type from counsel and/or special counsel of Borrower, in
each case in form and substance satisfactory to Agent and its counsel;

 

(e)     Agent shall have received a certificate of the chief financial officer
(or, in the absence of a chief financial officer, the chief executive officer)
of Borrower, in his or her capacity as such and not in his or her individual
capacity, in form and substance satisfactory to Agent in its sole discretion (a
“Solvency Certificate”), certifying (i) the solvency of Borrower, after giving
effect to the transactions and the Indebtedness contemplated by the Loan
Documents, and (ii) as to Borrower’s financial resources and anticipated ability
to meet its obligations and liabilities as they become due, to the effect that
as of the Closing Date, and after giving effect to such transaction and
Indebtedness: (A) the assets of Borrower, individually and on a consolidated
basis, at a Fair Valuation, exceed the total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of Borrower, and (B) no
unreasonably small capital base with which to engage in its anticipated business
exists with respect to Borrower;

 

(f)     Agent shall have received copies of the Borrower’s Credit Policy, the
Valuation Policy, all material Permits, and each Material Contract, each
certified to be true, complete and correct by a Responsible Officer of Borrower;

 

(g)     Agent shall have received satisfactory results of its various due
diligence examinations of Borrower, as determined by Agent in its sole
discretion, including, without limitation: (i) the terms and conditions of all
obligations owed by Borrower deemed material by Agent; (ii) reference checks and
calls, credit checks, and background checks with respect to the relevant key
management and principals of Borrower and Joseph Jolson; (iii) the books,
records, business, obligations, financial condition and operational state of
Borrower;

 

(h)     Agent shall have received all financial statements, projections,
budgets, and other financial information relating to the Collateral and
Borrower, in each case, satisfactory to Agent in its sole discretion;

 

(i)     Agent shall have received (or is satisfied that it will receive
simultaneously with the funding of the Initial Advance) all fees, charges and
expenses due and payable to Agent and Lenders on or prior to the Closing Date
pursuant to the Loan Documents;

 

(j)     Agent shall have received such consents, approvals and agreements from
such third parties as Agent and its counsel shall deem are necessary or
desirable with respect to (i) the Loan Documents and/or the transactions
contemplated thereby, (ii) claims against Borrower or the Collateral, and/or
(iii) agreements, documents or instruments to which Borrower is a party or by
which any of its properties or assets are bound or subject;

 

 

50

--------------------------------------------------------------------------------

 

 

(k)     Agent shall have received copies of certificates of all such required
insurance policies and endorsements thereto and confirming that they are in
effect and that the premiums due and owing with respect thereto have been paid
in full and naming only Agent, for the benefit of Agent and Lenders, as sole
beneficiary or loss payee and additional insured, as deemed appropriate in the
discretion of Agent;

 

(l)     all corporate and other proceedings, documents, instruments and other
legal matters in connection with the transactions contemplated by the Loan
Documents shall be satisfactory to Agent in its sole discretion;

 

(m)     Borrower shall be in compliance with Applicable Laws, no default shall
exist as to any obligations of Borrower, including, without limitation, any
obligations under any Underlying Loan or Material Contract, and there shall
exist no fact, condition or circumstance which, with the passage of time, the
giving of notice or both, could reasonably be expected to result in a Material
Adverse Effect;

 

(n)     neither Borrower, nor any of its principal or key management personnel,
shall have been indicted or is under active investigation by a U.S. Attorney for
a felony crime;

 

(o)     there shall not have occurred any Material Adverse Effect from that
which was reflected on the financial statements of Borrower, dated June 30,
2013, provided to Agent, or any liabilities or obligations of any nature with
respect to Borrower which could reasonably be likely to have a Material Adverse
Effect;

 

(p)     Agent shall have received satisfactory evidence that the Blocked Account
has been established on terms satisfactory to Agent in its sole discretion and
the Blocked Account Agreement executed and delivered by the parties thereto; and

 

(q)     all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance reasonably satisfactory to Agent.

 

4.2     Conditions to Each Advance

 

The obligations of Lenders to make any Advance under the Loan (including,
without limitation, the Initial Advance) are subject to the satisfaction, in the
sole discretion of Agent and each Lender, of the following conditions precedent:

 

(a)     Borrower shall have previously complied with all conditions set forth in
Section 4.1 as of the Closing Date or such conditions shall have been previously
waived;

 

(b)     at least two (2) Business Days prior to the proposed Borrowing Date,
Borrower shall have delivered to Agent a Request for Advance (which Request for
Advance shall include representations and warranties by Borrower as to (i) the
Fair Value of each Underlying Loan to be pledged in connection with such
Advance, (ii) the Enterprise Value of the Underlying Borrower in relation to
each such Underlying Loan and (iii) whether each such Underlying Loan is an
Eligible Covenant-Lite Loan, Eligible Junior Secured Loan, Eligible Junior
Secured Subordinated Loan, Eligible Secured Subordinated Loan, Eligible Senior
Secured Last-Out Loan or Eligible Senior Secured Loan, as applicable) and
Borrowing Certificate, accompanied by all necessary supporting documentation and
executed by a Responsible Officer of Borrower, which shall constitute a
representation and warranty by Borrower as of the Borrowing Date that the
conditions contained in this Section 4.2, have been satisfied;

 

 

51

--------------------------------------------------------------------------------

 

 

(c)     each of the representations and warranties made by Borrower in or
pursuant to the Loan Documents (including the Administration Agreement) shall be
accurate before and after giving effect to the making of such Advance (except
for those representations and warranties made as of a specific date), Borrower
shall be in full compliance with all covenants, agreements and obligations under
each Loan Document, and no Default or Event of Default shall have occurred or be
continuing or would exist after giving effect to the requested Advance on such
Borrowing Date;

 

(d)     immediately after giving effect to the requested Advance, the aggregate
outstanding principal amount of Advances under the Loan shall not exceed
Availability;

 

(e)     there shall be no liabilities or obligations with respect to Borrower of
any nature whatsoever which, either individually or in the aggregate, could
reasonably be likely to have or result in a Material Adverse Effect;

 

(f)     there shall not have occurred any Material Adverse Effect;

 

(g)     Agent shall have received all fees, charges and expenses payable to
Agent and Lenders on or prior to such date pursuant to the Loan Documents;

 

(h)     Agent shall be satisfied that upon funding such Advance, Agent will have
a valid and enforceable first-priority security interest in the Underlying Loan
to be pledged in connection with such Advance;

 

(i)     all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance reasonably satisfactory to Agent;

 

(j)     provided that no Default or Event of Default hereunder has occurred and
is continuing, each Advance shall be made within two (2) Business Days or such
other time as agreed by Borrower and Custodian following the last to occur of
Agent’s receipt of the Request for Advance and Borrowing Certificate and all
items required to be submitted to Agent hereunder, including but not limited to
those items referenced in this Section 4.2; and

 

(k)     no other Advance shall have been disbursed to Borrower within seven (7)
calendar days prior to the date of the requested Advance.

 

V.     REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as of each Borrowing Date as follows:

 

 

52

--------------------------------------------------------------------------------

 

 

5.1     Organization and Authority

 

Borrower is a corporation, duly organized, validly existing and in good standing
under the laws of Delaware. Borrower (a) has all requisite power and authority
to own its properties and assets (including, without limitation, the Collateral)
and to carry on its business as now being conducted and as contemplated in the
Loan Documents, and (b) is duly qualified to do business in the jurisdictions
set forth on Schedule 5.1, which are all of the jurisdictions in which failure
to so qualify could reasonably be likely to have or result in a Material Adverse
Effect. Borrower has all requisite power and authority (i) to execute, deliver
and perform the Loan Documents to which it is a party, (ii) to acquire the
Pledged Loans and other Collateral, (iii) to consummate the transactions
contemplated under the Loan Documents to which it is a party, and (iv) to grant
the Liens with regard to the Collateral pursuant to the Security Documents to
which it is a party. Borrower has all requisite power and authority to borrow
hereunder. Borrower is an “investment company” under the Investment Company Act.
No transaction contemplated in this Agreement or the other Loan Documents
requires compliance with any bulk sales act or similar law.

 

5.2     Loan Documents

 

The execution, delivery and performance by each of Borrower of the Loan
Documents to which it is a party, and the consummation of the transactions
contemplated thereby, (a) have been duly authorized by all requisite action of
Borrower and have been duly executed and delivered by or on behalf of Borrower;
(b) do not violate any provisions of (i) any Applicable Law, statute, rule,
regulation, ordinance or tariff, (ii) any order of any Governmental Authority
binding on Borrower or any of its properties, or (iii) the bylaws (or any other
equivalent governing agreement or document) of Borrower, or any agreement
between Borrower and its equity owners or among any such equity owners; (c) are
not in conflict with, and do not result in a breach or default of or constitute
an event of default, or an event, fact, condition or circumstance which, with
notice or passage of time, or both, would constitute or result in a conflict,
breach, default or event of default under, any indenture, agreement or other
instrument to which Borrower is a party, or by which the properties or assets of
Borrower is bound, the effect of which could reasonably be expected to be, have
or result in a Material Adverse Effect; (d) except as set forth herein or
therein, will not result in the creation or imposition of any Lien of any nature
upon any of the properties or assets of Borrower other than a Permitted Lien and
(e) except for filings in connection with the perfection of Agent’s Liens, do
not require the consent, approval or authorization of, or filing, registration
or qualification with, any Governmental Authority or any other Person. When
executed and delivered, each of the Loan Documents will constitute the legal,
valid and binding obligation of Borrower (and to the extent party thereto,
Administrator), enforceable against each such Person in accordance with its
terms, subject to the effect of any applicable bankruptcy, moratorium,
insolvency, reorganization or other similar law affecting the enforceability of
creditors’ rights generally and to the effect of general principles of equity
which may limit the availability of equitable remedies. Borrower has furnished
to Agent true, correct and complete copies of the Administration Agreement.

 

5.3     Subsidiaries, Capitalization and Ownership Interests

 

Borrower has no Subsidiaries as of the Closing Date. As of the Closing Date,
eleven and forty-nine one hundredths of one percent (11.49%) of the outstanding
Equity Interest in Borrower is directly owned (both beneficially and of record)
by Sponsor free and clear of any Liens other than Liens in favor of Agent and/or
Lenders, if any. The outstanding Equity Interests of Borrower have been duly
authorized and validly issued. Schedule 5.3 lists the officers or directors of
Borrower as of the Closing Date. Other than Attached Equity Interests, Borrower
does not (a) own any Investment Property other than as otherwise permitted under
this Agreement or (b) own any interest or participate or engage in any joint
venture, partnership or similar arrangements with any Person.

 

 

53

--------------------------------------------------------------------------------

 

 

5.4     Properties

 

Borrower (a) is the sole owner and has good, valid and marketable title to, or a
valid leasehold interest in, license of, or right to use, all of its properties
and assets, including the Pledged Loans and Underlying Loan Documents and the
other Collateral, whether personal or real, subject to no transfer restrictions
(except for provisions restricting or prohibiting assignment of leases or other
contracts listed on Schedule 5.4) or Liens of any kind except for Permitted
Liens, and (b) is in compliance in all material respects with Permit or other
license to which it is a party or otherwise bound. Borrower does not own fee
title to, or leasehold interest in, any real property.

 

5.5     Other Agreements

 

Borrower is not: (a) a party to any judgment, order or decree or any agreement,
document or instrument, or subject to any restriction, which would have a
Material Adverse Effect on its ability to execute and deliver, or perform its
obligations under, any Loan Document to which it is a party; (b) in default in
the performance, observance or fulfillment of any obligation, covenant or
condition contained in any agreement, document or instrument to which it is a
party or to which any of its properties or assets are subject, which default, if
not remedied within any applicable grace or cure period, could reasonably be
expected to be, have or result in a Material Adverse Effect, nor is there any
event, fact, condition or circumstance which, with notice or passage of time or
both, would constitute or result in a conflict, breach, default or event of
default under, any of the foregoing which, if not remedied within any applicable
grace or cure period could reasonably be expected to be, have or result in a
Material Adverse Effect; (c) in default in the performance, observance or
fulfillment of any obligation, covenant or condition contained in any Underlying
Loan Document; or (d) except pursuant to the Administration Agreement and the
Advisory Agreement, a party or subject to any agreement, document or instrument
with respect to, or obligation to pay any, service or management fee with
respect to, the ownership, operation, leasing or performance of any of its
business or the Underlying Loans. Except as set forth on Schedule 5.16 and as
may be entered into between Borrower and a Financing Subsidiary in the future in
accordance with, the terms and conditions of this Agreement, there are no
existing or proposed agreements, arrangements, understandings or transactions
between Borrower and any of its officers, directors, stockholders, employees or
affiliates or any member of their respective immediate families.

 

5.6     Litigation

 

(a) Borrower is not a party to any material pending or threatened action, suit,
proceeding or investigation related to the business of Borrower, (b) there is no
pending or, to the knowledge of Borrower, as applicable, threatened action,
suit, proceeding or investigation involving Borrower or its business that could
reasonably be expected to prevent or materially delay the consummation by
Borrower, as applicable, of the transactions contemplated herein, (c) Borrower
does not have any reason to believe that any material action, suit, proceeding
or investigation may be brought or threatened against Borrower’s business,
(d) Borrower is not a party to or subject to any order, writ, injunction,
judgment or decree of any Governmental Authority, (e) Borrower is not currently
subject to an action, suit, proceeding or investigation, and (f) Borrower does
not owe any existing accrued and/or unpaid Indebtedness to any Governmental
Authority.

 

 

54

--------------------------------------------------------------------------------

 

 

5.7     Hazardous Materials

 

Borrower is in compliance in all material respects with all applicable
Environmental Laws and it has not been notified of any action, suit, proceeding
or investigation (a) relating in any way to non-compliance by or liability of
Borrower under any Environmental Laws, (b) which otherwise alleges that any of
them has a liability or potential liability with respect to any Hazardous
Substance or any Environmental Law, or (c) which seeks to suspend, revoke or
terminate any Permit or other license or approval of Borrower necessary for the
generation, handling, storage, treatment or disposal of any Hazardous Substance.

 

5.8     Tax Returns; Governmental Reports; Taxes

 

Borrower (a) has filed all federal, state, foreign (if applicable) and local tax
returns and other reports which are required by law to be filed, and (b) has
paid prior to delinquency all taxes, assessments, fees and other governmental
charges, including, without limitation, payroll and other employment related
taxes, in each case that are due and payable, except only for items that are
currently being contested in good faith and described on Schedule 5.8 and for
which adequate reserves have been established in accordance with GAAP,
consistently applied.

 

5.9     Financial Statements and Reports

 

All financial statements, budgets, projections, and financial information
relating to Borrower that have been or may hereafter be delivered to Agent by,
or with respect to, Borrower (a) are consistent with the books of account and
records of such Person, (b) have been prepared in accordance with GAAP, on a
consistent basis throughout the indicated periods, except that the unaudited
financial statements contain no footnotes or year-end adjustments, and
(c) present fairly in all material respects the financial condition, assets and
liabilities and results of operations of such Person at the dates and for the
relevant periods indicated in accordance with GAAP consistently applied.
Borrower does not have any material obligations or liabilities of any kind
required to be disclosed therein that are not disclosed in such financial
statements, and since the date of the most recent financial statements submitted
to Agent pursuant to Section 6.1, there has not occurred any Material Adverse
Effect or, to Borrower’s knowledge, any other event or condition that could
reasonably be expected to be, have or result in a Material Adverse Effect. For
the avoidance of doubt, Material Adverse Effect as used in this Section 5.9
shall not include any development, event, condition, obligation, liability or
circumstance or set of events, conditions, obligations, liabilities or
circumstances or any change(s) with respect to the Investment Adviser or
Administrator.

 

 

55

--------------------------------------------------------------------------------

 

 

Each designation of an Underlying Loan by Borrower as an Eligible Covenant-Lite
Loan, Eligible Junior Secured Loan, Eligible Junior Secured Subordinated Loan,
Eligible Secured Subordinated Loan, Eligible Senior Secured Last-Out Loan or
Eligible Senior Secured Loan, as applicable, whether in connection with a
Request for Advance or otherwise, is true and correct, and any determination by
Borrower as to Fair Value or Enterprise Value was made in accordance with GAAP
and Borrower’s general valuation practices and procedures.

 

5.10     Compliance with Law; Business

 

Borrower (a) is in compliance with all laws, statutes, rules, regulations,
ordinances and tariffs of any Governmental Authority applicable to Borrower, the
Business, Borrower’s assets and/or Borrower’s operations, and any laws or
regulations pertaining to the Business, and (b) is not in violation of any order
of any Governmental Authority or other board or tribunal. Borrower has not
received any notice that Borrower is not in compliance in any material respect
with any of the requirements of any of the foregoing. Borrower has (i) not
engaged in any non-exempt prohibited transactions as defined in Section 406 of
ERISA and Section 4975 of the Code, (ii) not failed to meet any applicable
minimum funding requirement under Section 302 of ERISA with respect to any
pension plan subject thereto or made any application for a funding waiver or
delayed extension of any amortization period under Section 412(d) and (e) of the
Code, (iii) no knowledge of any event or occurrence which would cause the
Pension Benefit Guaranty Corporation (a Federal corporation created by the
Employee Retirement Income Security Act of 1974, as amended) to institute
proceedings under Title IV of ERISA to terminate any of its employee benefit
plans, (iv) no fiduciary responsibility under ERISA for investments with respect
to any plan existing for the benefit of Persons other than its employees or
former employees and their beneficiaries, or (v) not withdrawn, completely or
partially, from any multi-employer pension plans so as to incur liability under
the Title IV of ERISA. With respect to Borrower, there exists no event described
in Section 4043 of ERISA, excluding Subsections 4043(c)(2) and 4043(c)(3)
thereof, for which the thirty (30) day notice period contained in the applicable
regulations thereto has not been waived. Borrower has maintained in all material
respects all records required to be maintained by any applicable Governmental
Authority. Since its formation, Borrower has not engaged, or engage, directly or
indirectly, in any business other than the Business and such activities as are
incidental to the Business.

 

5.11     Intellectual Property

 

Except as set forth on Schedule 5.11, Borrower does not own, license, utilize,
and is not a party to, any patents, patent applications, registered trademarks,
trademark applications, registered service marks, service mark applications,
registered copyrights, domain name registrations, copyright applications, trade
secrets, trade names, software (other than mass marketed, commercially available
software) or licenses or other registrations or applications for registration of
Intellectual Property. The items listed on Schedule 5.11 constitute all of the
Intellectual Property necessary or required for the operation of the Business as
of the Closing Date and each of them owns or has a valid and enforceable right
to use all such Intellectual Property. All such items are in full force and
effect and none are in known conflict with the rights of others. Borrower is not
in breach of or default under the provisions of any license agreement, domain
name registration or other agreement related to Intellectual Property, nor is
there any event, fact, condition or circumstance which breach or default would
reasonably be expected to be, have or result in a Material Adverse Effect.

 

 

56

--------------------------------------------------------------------------------

 

 

5.12     Licenses and Permits; Labor

 

Borrower is in compliance with and has all Permits necessary or required by
Applicable Law or any Governmental Authority for the operation of the Business
as presently conducted and as proposed to be conducted. All Permits necessary or
required by Applicable Law or Governmental Authority for the operation of
Borrower’s Business are in full force and effect and not in known conflict with
the rights of others, except where such conflict or lack of being in full force
and effect could not reasonably be expected to be, have or result in a Material
Adverse Effect. Borrower has not been involved in any labor dispute, strike,
walkout or union organization which could reasonably be expected to be, have or
result in a Material Adverse Effect.

 

5.13     No Default; Solvency

 

No Default or Event of Default exists. Borrower is and, after giving effect to
the transactions and the Indebtedness contemplated by the Loan Documents, will
be solvent and able to meet its obligations and liabilities as they become due,
and the assets of Borrower, at a Fair Valuation, exceed its total liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities),
and no unreasonably small capital base with which to engage in its business
exists with respect to Borrower.

 

5.14     Disclosure

 

No Loan Document nor any other agreement, document, certificate, or statement
furnished to Agent and/or Lenders and prepared by or on behalf of Borrower in
connection with the transactions contemplated by the Loan Documents, nor any
representation or warranty made by Borrower in any Loan Document, contains any
untrue statement of material fact or omits to state any fact necessary to make
the factual statements therein taken as a whole not materially misleading in
light of the circumstances under which it was furnished. There is no fact known
to Borrower which has not been disclosed to Agent in writing which could
reasonably be expected to be, have or result in a Material Adverse Effect. For
the avoidance of doubt, Material Adverse Effect as used in this Section 5.14
shall not include any development, event, condition, obligation, liability or
circumstance or set of events, conditions, obligations, liabilities or
circumstances or any change(s) with respect to the Investment Adviser or
Administrator.

 

5.15     Existing Indebtedness; Investments, Guarantees and Contracts;
Contractual Obligations

 

Borrower does not (a) have any outstanding Indebtedness, except Permitted
Indebtedness, or (b) except as set forth on Schedule 5.15 and as permitted
pursuant to Section 7.3 own or hold any equity or long-term debt investments in,
or have any outstanding advances to or any outstanding guarantees for, the
obligations of, or any outstanding borrowings from, any other Person. Borrower
has performed all material obligations required pursuant to or in connection
with any Permitted Indebtedness and there has occurred no breach, default or
event of default under any document evidencing any such items or any fact,
circumstance, condition or event which, with the giving of notice or passage of
time or both, would constitute or result in a breach, default or event of
default thereunder. Except for Permitted Indebtedness, any investment which may
be made by Borrower in a Financing Subsidiary in the future in accordance with
the terms and conditions of this Agreement and the investments, cash or accounts
in which such Financing Subsidiary may have an interest, Borrower has not,
directly or indirectly, made, and there does not exist, any loan, advances or
guarantees to or for the benefit of any Person or agreements to assume,
guarantee, endorse, contingently agree to purchase or otherwise become liable
for or upon or incur any obligation of any Person.

 

 

57

--------------------------------------------------------------------------------

 

 

5.16     Affiliated Agreements

 

Except as set forth on Schedule 5.16 and with respect to the Administration
Agreement and the Advisory Agreement, there are no existing or proposed
agreements, arrangements, understandings or transactions between Borrower, on
the one hand, and Borrower’s investors, officers, directors, stockholders, other
equity holders, employees, or Affiliates or any members of their respective
families, on the other hand.

 

5.17     Insurance

 

As of the Closing Date, Borrower has in full force and effect such insurance
policies as are listed on Schedule 5.17.

 

5.18     Names; Location of Offices, Records and Collateral; Deposit Accounts

 

Since the Closing Date, Borrower has not conducted business under or used any
name (whether corporate, partnership or assumed) other than its current name.
Borrower has maintained its place of business and chief executive offices only
at the location set forth on Schedule 5.18A, and all Pledged Loans of Borrower
arise, originate and are located, and all of the Collateral and all books and
records in connection therewith or in any way relating thereto or evidencing the
Collateral are located and shall be only, in and at such locations (other than
(i) Deposit Accounts, and (ii) Collateral in the possession of Agent or the
Custodian). All of the Collateral is located only in the continental United
States. Schedule 5.18B lists all of Borrower’s Deposit Accounts as of the
Closing Date.

 

5.19     Non-Subordination

 

The Obligations are not subordinated in any way to any other obligations or
Indebtedness of Borrower or to the rights of any other Person.

 

5.20     Pledged Loans

 

With respect to each Pledged Loan that constitutes an Eligible Loan, Borrower
represents to Agent and Lenders that during the Term and so long as any of the
Obligations remain unpaid and until the Commitments and this Agreement have been
terminated: (i)  in determining which Underlying Loans are Eligible Loans, Agent
may rely upon all statements or representations made by Borrower, and (ii) such
Pledged Loans designated as Eligible Loans meet each of the following
requirements:

 

 

58

--------------------------------------------------------------------------------

 

 

(a)     such Pledged Loan is genuine; is in all respects what it purports to be;
and the related Underlying Loan Documents have only one original counterpart to
the extent any such Underlying Loan Document is chattel paper or a negotiable
instrument;

 

(b)     such Pledged Loan represents undisputed bona fide transactions created
by the lending of money by the Borrower to the applicable Underlying Borrower;

 

(c)     the amounts of the Principal Balance shown on any schedule or report
delivered to Agent represents amounts actually and absolutely owing to Borrower
and are not contingent for any reason; and

 

(d)     the Underlying Borrower with respect to such Pledged Loan is in
compliance with the Patriot Act.

 

5.21     Administrator; Investment Adviser

 

(a)     Borrower has entered into the Administration Agreement with
Administrator pursuant to which Borrower has engaged Administrator, as
administrator and as Borrower’s agent, to monitor, manage and collect the
Pledged Loans and disburse any collections in respect thereof as provided by the
Administration Agreement and the Multi-Party Agreement, subject to the terms of
this Agreement. Borrower hereby represents that Administrator is the only Person
providing such services to Borrower. Borrower acknowledges that Administrator
has the requisite knowledge, experience, expertise and capacity to service the
Pledged Loans in such manner. The Administration Agreement is in full force and
effect and no material default exists thereunder.

 

(b)     Borrower has entered into the Advisory Agreement with Investment Adviser
pursuant to which Borrower has engaged Investment Adviser to perform investment
advisory services to Borrower (including without limitation enforcing, modifying
and disposing of Pledged Loans) in accordance with Applicable Law. Borrower
acknowledges that Investment Adviser has the requisite knowledge experience,
expertise and capacity to perform such services. The Advisory Agreement is in
full force and effect and no material default exists thereunder.

 

5.22     Legal Investments; Use of Proceeds

 

Borrower is not engaged in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” or “margin security” (within the
meaning of Regulations T, U or X issued by the Board of Governors of the Federal
Reserve System), and no proceeds of the Loan will be used to purchase or carry
any margin stock or margin security or to extend credit to others for the
purpose of purchasing or carrying any margin stock or margin security.

 

5.23     Broker’s or Finder’s Commissions

 

Except as set forth on the “Broker Schedule” attached hereto, no broker’s,
finder’s or placement fee or commission will be payable to any broker or agent
engaged by Borrower or any of its officers, directors or agents with respect to
the Loan or the transactions contemplated by this Agreement except for fees
payable to Agent and Lenders. Borrower agrees to indemnify Agent and each of the
Lenders and hold each harmless from and against any claim, demand or liability
for broker’s, finder’s or placement fees or similar commissions, whether or not
payable by Borrower, alleged to have been incurred in connection with such
transactions, other than any broker’s or finder’s fees payable to Persons
engaged by Agent and/or Lenders without the knowledge of Borrower.

 

 

59

--------------------------------------------------------------------------------

 

 

5.24     Licensing, Permits, Etc.

 

Borrower possesses and will at all times continue to possess all requisite
franchises, certificates of convenience and necessity, operating rights,
Permits, consents, authorizations, exemptions, and orders as are reasonably
necessary or appropriate to carry on its Business as it is now being conducted,
without any known conflict with the rights of others and, with respect to
Borrower and the Collateral, in each case subject to no mortgage, pledge, Lien,
lease, encumbrance, charge, security interest, title retention agreement, or
option other than the Permitted Liens. All such franchises, certificates of
convenience and necessity, operating rights, Permits, consents, authorizations,
exemptions, and orders are presently in full force and effect, and there is no
action currently pending or threatened effort to revoke or modify any of them.

 

5.25     Anti-Terrorism; OFAC

 

(a)     (i) Neither Borrower nor any Person controlling or controlled by
Borrower, nor any Person having a beneficial interest in Borrower, nor any
Person for whom Borrower is acting as agent or nominee in connection with this
transaction (“Transaction Persons”) (1) is a Person whose property or interest
in property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (2) engages in any dealings or transactions prohibited by Section
2 of such executive order, or is otherwise associated with any such Person in
any manner violative of Section 2 of such executive order, or (3) is a Person on
the list of Specially Designated Nationals and Blocked Persons or is in
violation of the limitations or prohibitions under any other OFAC regulation or
executive order.

 

(b)     No part of the proceeds of the Loans or Underlying Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

(c)     Borrower acknowledges by executing this Agreement that each Lender has
notified Borrower that, pursuant to the requirements of the Patriot Act, Lender
is required to obtain, verify and record such information as may be necessary to
identify Borrower (including, without limitation the name and address of
Borrower) in accordance with the Patriot Act.

 

5.26     Environmental Matters

 

To Borrower’s knowledge (after reasonable due inquiry), no Underlying Collateral
consisting of real property contains any Hazardous Substances. Neither Borrower,
nor any representative thereof has received notice from any Governmental
Authority or other Person with regard to Hazardous Substances on, under, or
affecting all or any portion of the Collateral, and neither Borrower, nor any
Collateral are in violation of any Environmental Laws.

 

 

 

60

--------------------------------------------------------------------------------

 

 

5.27     Survival

 

Borrower hereby makes the representations and warranties contained herein with
the knowledge and intention that Agent and Lenders are relying and will rely
thereon. All such representations and warranties will survive the execution and
delivery of this Agreement, the Closing and the making of any and all Advances.

 

5.28     Regulated Entities; Investment Company Act

 

(a)     Status as Business Development Company. Borrower is an “investment
company” that has elected to be regulated as a “business development company”
within the meaning of the Investment Company Act, and Borrower qualifies as a
RIC or will take such actions as may be necessary to qualify as a RIC beginning
with the taxable year ended December 31, 2013.

 

(b)     Compliance with Investment Company Act. The business and other
activities of Borrower, including the making of the Loans hereunder, the
application of the proceeds and repayment thereof by Borrower and the
consummation of the transactions contemplated by the Loan Documents do not
result in a violation or breach of the provisions of the Investment Company Act
or any rules, regulations or orders issued by the SEC, in each case, that are
applicable to the Borrower.

 

(c)     Credit Policy. Borrower is in compliance with its Credit Policy
delivered to the Agent and the Lenders prior to the Closing Date.

 

(d)     Other Regulations. Borrower is not subject to regulation under any
Federal or state statute or regulation that would prevent Borrower from
incurring Indebtedness as contemplated by this Agreement, except for limitations
on the amount of indebtedness that may be incurred by the Borrower that are
imposed by rules and regulations applicable to the Borrower under the Investment
Company Act of 1940.

 

5.29     Material Contracts

 

Schedule 5.29 attached hereto sets forth all Material Contracts to which
Borrower is a party or is bound. Borrower is not in breach or in default in any
material respect of or under any Material Contract and have not received any
notice of the intention of any other party thereto to terminate any Material
Contract.

 

VI.     AFFIRMATIVE COVENANTS

 

Borrower hereby covenants and agrees that, until full performance and
satisfaction, and payment in full in cash of all the Obligations and termination
of the Commitments and this Agreement:

 

 

61

--------------------------------------------------------------------------------

 

 

6.1     Financial Statements, Reports and Other Information

 

(a)     Financial Reports. Borrower shall furnish to Agent (i) as soon as
available and in any event within 90 days after the end of each fiscal year of
the Borrower, the audited consolidated balance sheet, income statement and
statement of cash flows of the Borrower as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by PricewaterhouseCoopers LLP or other independent
public accountants of recognized national standing to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower on a consolidated
basis in accordance with GAAP consistently applied; provided that the
requirements set forth in this clause (i) may be fulfilled by providing to the
Agent the report of the Borrower to the SEC on Form 10-K for the applicable
fiscal year; (ii) within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, the consolidated balance sheet,
income statement and statement of cash flows of the Borrower as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for (or, in the case
of the statements of assets and liabilities, operations, changes in net assets
and cash flows, as of the end of) the corresponding period or periods of the
previous fiscal year, all certified by an officer of the Borrower as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided that the requirements set forth in this clause
(ii) may be fulfilled by providing to Agent the report of the Borrower to the
SEC on Form 10-Q for the applicable quarterly period; and (iii) within 30 days
after the end of each calendar month, the consolidated balance sheet, income
statement and statement of cash flows of Borrower as of the end of the
immediately preceding month, certified by an officer of Borrower as presenting
fairly in all material respects the financial condition and results of
operations of Borrower on a consolidated basis in accordance with GAAP
consistently applied other than with respect to the valuation of Borrower’s
investments, it being understood that any such monthly financial statements need
only reflect the available valuation of Borrower’s investments as of the most
recent quarter end.

 

(b)     With each annual financial statement of Borrower and for monthly
financial statements of Borrower of each year, Borrower shall also deliver a
compliance certificate of an officer of Borrower, in the form satisfactory to
Agent, stating that (i) such officer of Borrower has reviewed the relevant terms
of the Loan Documents and the condition of Borrower, (ii) no Default or Event of
Default has occurred or is continuing, or, if any of the foregoing has occurred
or is continuing, specifying the nature and status and period of existence
thereof and the steps taken or proposed to be taken with respect thereto, and
(iii) Borrower is in compliance with the financial covenants set forth in
Article VII. Such certificate shall be accompanied by the calculations necessary
to show compliance with such financial covenants in a form satisfactory to Agent
in its Permitted Discretion.

 

(c)     Other Materials. Borrower shall furnish to Agent as soon as available,
and in any event within thirty (30) calendar days after the preparation or
issuance thereof or such other time as set forth below, as applicable: (i) any
reports, returns, information, notices and other materials that Borrower shall
send to its stockholders and/or other equity owners, (ii) copies of any reports
submitted to Borrower by its independent accountants in connection with any
interim audit of the books of such Person or any of its Affiliates and copies of
each management control letter provided by such independent accountants, and
(iii) such additional information, documents, statements, reports and other
materials as Agent may request in its Permitted Discretion from time to time.

 

 

62

--------------------------------------------------------------------------------

 

 

(d)     Borrowing Base Details. On the tenth (10th) day of each month and at
least two (2) Business Days prior to the proposed Borrowing Date, and in each
case, if such day or date is not a Business Day then on the immediately
preceeding Business Day, Borrower shall furnish Agent a Borrowing Certificate,
together with such supporting documentation with respect to the Borrowing Base
and the figures and information in the Borrowing Certificates as Agent may
request.

 

(e)     Pledged Loan Data. On each Reporting Date, Borrower shall furnish to
Agent an electronic activity report, showing, with respect to all Pledged Loans:
(i) a list of each Pledged Loan, (ii) a list of each Underlying Borrower,
together with its phone number and address, (iii) the original principal amount
of each Pledged Loan and the principal, interest and other payments received
with respect to such Pledged Loans since the previous Reporting Date, (iv) the
Principal Balance and maturity date of each Pledged Loan and any deferred
interest payable thereunder, (v) a list of delinquencies and all other defaults
under each Pledged Loan; and (vi) such other matters as Agent may from time to
time request, all prepared by Borrower and certified as to being true, correct
and complete in all material respects by the chief financial officer or other
Responsible Officer of Borrower;

 

(f)     Notices. Borrower shall promptly, and in any event within two (2)
Business Days notify Agent in writing of (i) any pending or threatened legal
action, litigation, suit, investigation, arbitration, dispute resolution
proceeding or administrative or regulatory proceeding brought or initiated by or
against Borrower or otherwise affecting or involving or relating to Borrower or
any of its property or assets, (ii) any Default or Event of Default, which
notice shall specify the nature and status thereof, the period of existence
thereof and what action is proposed to be taken with respect thereto, (iii) any
other development, event, fact, circumstance or condition that could reasonably
be expected to be, have or result in a Material Adverse Effect, in each case
describing the nature and status thereof and the action proposed to be taken
with respect thereto, (iv) any matter(s) in existence at any one time affecting
in any material respect the value, enforceability or collectability of any
Collateral, (v) receipt of any material notice or request from any Governmental
Authority regarding any liability, (vi) receipt of any material notice or
document by Borrower regarding any lease of real property of Borrower (and such
notice shall include a copy of the notice or document), (vii) any lease of real
property entered into by Borrower after the Closing Date, (viii) the filing,
recording or assessment of any federal, state, local or foreign tax lien against
the Collateral or Borrower, (ix) any action taken or threatened to be taken by
any Governmental Authority (or any notice of any of the foregoing) with respect
to Borrower which could reasonably be expected to be, have or result in a
Material Adverse Effect or with respect to any Collateral, (x) any change in the
corporate name of Borrower, and/or (xi) the loss or termination of any material
contract to which Borrower is a party or by which its properties or assets are
subject or bound.

 

(g)     Consents. Borrower shall obtain and deliver to Agent from time to time
all required consents, approvals and agreements from such third parties as are
necessary and that are satisfactory to Agent in its sole discretion with respect
to (i) the Loan Documents and the transactions contemplated thereby, (ii) claims
against Borrower or the Collateral, and/or (iii) any agreements, consents,
documents or instruments to which Borrower is a party or by which any properties
or assets of Borrower or any of the Collateral is or are bound or subject.

 

 

63

--------------------------------------------------------------------------------

 

 

(h)     Deposit Accounts, Other Accounts and Investment Property. To the extent
the same relates to any Pledged Loan, Borrower shall (i) promptly, and in any
event within five (5) Business Days after Borrower (A) establishes any Deposit
Account, securities account, money market account or any similar account, or
(B) becomes the owner of any Investment Property, in each case, on and with
respect to which Agent does not have a perfected, first-priority Lien, notify
Lender of such, and thereafter (ii) deliver to Agent, within ten (10) Business
Days, documentation to perfect Agent’s Lien thereon and provide Agent control
of, in each case in form and substance acceptable to Agent in its sole
discretion.

 

(i)     Notice of Ineligible Loan. Borrower shall promptly notify Agent upon the
discovery that any Pledged Loan is or has become an Ineligible Loan.

 

(j)     Third Party Valuations of Pledged Loans. Borrower shall provide to Agent
within five (5) Business Days of receipt a third party valuation report,
prepared by CTS Capital Advisors, LLC, or such other third-party acceptable to
Agent in its Permitted Discretion, and otherwise in form and substance
acceptable to Agent in its Permitted Discretion, in relation to each Underlying
Loan and each Underlying Borrower, which report shall include, without
limitation, a calculation of Fair Value for each Pledged Loan that is a Level 3
Asset, as defined in FAS 157. Borrower shall not be required to obtain and
provide all such reports for the same period or at the same time during the
calendar year so long as (a) one such report is provided for each Underlying
Loan and Underlying Borrower during the applicable calendar year and (b) all
such reports are received for the applicable calendar year by a date no later
than thirty (30) days after the end of such calendar year.

 

(k)     Other Documentation. Upon Agent’s request, Borrower shall deliver to
Agent such other documentation and/or evidence (including, without limitation,
copies of any and all Underlying Loan Documents requested by Borrower in
relation to one or more Underlying Loans) as Agent may request in its Permitted
Discretion to support Borrower’s designation of an Underlying Loan as an
Eligible Covenant-Lite Loan, Eligible Junior Secured Loan, Eligible Junior
Secured Subordinated Loan, Eligible Secured Subordinated Loan, Eligible Senior
Secured Last-Out Loan or Eligible Senior Secured Loan, as applicable.

 

6.2     Payment of Obligations

 

Borrower shall make full and timely payment in cash of the principal of and
interest on the Loan and all other Obligations when due and payable.

 

6.3     Conduct of Business and Maintenance of Existence and Assets

 

Borrower shall (a) conduct its Business in accordance with its current business
practices, (b) engage principally in the same or similar lines of business
substantially as heretofore conducted, (c) collect (or cause to be collected)
its Accounts and all Pledged Loans in the ordinary course of business,
(d) maintain all of its Collateral used or useful in its Business in good
repair, working order and condition (normal wear and tear excepted and except as
may be disposed of in the ordinary course of business and in accordance with the
terms of the Loan Documents), (e) from time to time to make all necessary
repairs, renewals and replacements thereof, (f) maintain and keep in full force
and effect its existence and all material Permits and qualifications to do
business and good standing in its jurisdiction of formation and each other
jurisdiction in which the ownership or lease of property or the nature of its
Business makes such Permits or qualification necessary and in which failure to
maintain such Permits or qualification could reasonably be expected to be, have
or result in a Material Adverse Effect, (g) remain in good standing and maintain
operations in all jurisdictions in which currently located, except where the
failure to remain in good standing or maintain operations would not reasonably
be expected to be, have or result in a Material Adverse Effect, and
(h) maintain, comply with and keep in full force and effect its existence and
all Intellectual Property and Permits necessary to conduct its Business, except
in each case where the failure to maintain, comply with or keep in full force
and effect could not reasonably be expected to be, have or result in a Material
Adverse Effect.

 

 

64

--------------------------------------------------------------------------------

 

 

6.4     Compliance with Legal and Other Obligations

 

Borrower shall (a) comply with all laws, statutes, rules, regulations,
ordinances and tariffs of all Governmental Authorities applicable to it or its
business, assets or operations, (b) pay all taxes (including any real estate
taxes), assessments, fees, governmental charges, claims for labor, supplies,
rent and all other obligations or liabilities of any kind when due and payable,
(c) perform in accordance with its terms each contract, agreement or other
arrangement to which it is a party or by which it or any of the Collateral is
bound, and (d) properly file all reports required to be filed with any
Governmental Authority.

 

6.5     Insurance

 

Borrower shall keep all of its insurable properties and assets adequately
insured in all material respects against losses, damages and hazards as are
customarily insured against by businesses of similar size engaging in similar
activities or lines of business or owning similar assets or properties and at
least the minimum amount required by this Agreement, Applicable Law and any
agreement to which Borrower is a party or pursuant to which Borrower provides
any services, including, without limitation, fidelity bonds, directors and
officers liability, errors and omissions and property and business interruption
insurance, as applicable; and maintain general liability insurance at all times
against liability on account of damage to Persons and property having such
limits, deductibles, exclusions and co-insurance and other provisions as are
customary for a business of a similar size engaged in activities similar to
those of Borrower; all of the foregoing insurance policies and coverage levels
to (i) be satisfactory in form and substance to Agent in its sole discretion,
(ii) name Agent, for the benefit of Agent and Lenders, as a loss payee or
additional insured thereunder, as applicable, and (iii) expressly provide that
such insurance policies and coverage levels cannot be altered, amended or
modified in any manner which is adverse to Agent and/or Lenders, or canceled or
terminated without thirty (30) calendar days prior written notice to Agent, and
that they inure to the benefit of Agent and Lenders, notwithstanding any action
or omission or negligence of or by Borrower, or any insured thereunder.

 

 

 

65

--------------------------------------------------------------------------------

 

 

6.6     True Books

 

Borrower shall (a) keep true, complete and accurate (in accordance with GAAP,
except for the omission of footnotes and year-end adjustments in interim
financial statements) books of record and account in accordance with
commercially reasonable business practices in which true and correct entries are
made of all of its dealings and transactions in all material respects, and
(b) set up and maintain on its books such reserves as may be required by GAAP
with respect to doubtful accounts and all taxes, assessments, charges, levies
and claims and with respect to its Business.

 

6.7     Inspection; Periodic Audits; Quarterly Review

 

Borrower shall permit the representatives of Agent for the benefit of Agent and
each Lender, at the expense of Borrower, from time to time during normal
business hours upon reasonable notice (provided, that, so long as no Default or
Event of Default has occurred and is continuing, Borrower shall only be liable
for the out-of-pocket expense of the foregoing twice per calendar year), to
(a) visit and inspect Borrower’s offices or properties or any other place where
Collateral is located to inspect the Collateral and/or to examine and/or audit
all of Borrower’s books of account, records, reports and other papers, (b) make
copies and extracts therefrom, and (c) discuss Borrower’s business, operations,
prospects, properties, assets, liabilities, condition and/or Pledged Loans with
its officers and independent public accountants (and by this provision such
officers and accountants are authorized to discuss the foregoing). Borrower’s
officers and Agent shall meet at least once per quarter, if requested by Agent
(which meeting may take place telephonically if requested by Agent), to review
Borrower’s Business, operations, prospects, properties, assets, liabilities,
condition and/ or Pledged Loans.

 

6.8     Further Assurances; Post Closing

 

At Borrower’s cost and expense, Borrower shall (a) within five (5) Business Days
(or such longer period in the case of actions involving third parties as
determined by Agent in its sole discretion) after Agent’s demand, take such
further actions, obtain such consents and approvals and shall duly execute and
deliver such further agreements, assignments, instructions or documents as Agent
may request in its Permitted Discretion in order to effectuate the purposes,
terms and conditions of the Loan Documents and the consummation of the
transactions contemplated thereby, whether before, at or after the performance
and/or consummation of the transactions contemplated hereby or the occurrence
and during the continuation of a Default or Event of Default, (b) without
limiting and notwithstanding any other provision of any Loan Document, execute
and deliver, or cause to be executed and delivered, such agreements and
documents, and take or cause to be taken such actions, and otherwise perform,
observe and comply with such obligations, as are set forth on Schedule 6.8, and
(c) upon the exercise by Agent, any Lender or any of its Affiliates of any
power, right, privilege or remedy pursuant to any Loan Document or under
Applicable Law or at equity which requires any consent, approval, registration,
qualification or authorization of such Person (including, without limitation,
any Governmental Authority), execute and deliver, or cause the execution and
delivery of, all applications, certificates, instruments and other documents
that may be so required for such consent, approval, registration, qualification
or authorization. Agent may, at any time and from time to time, request a
certificate from an officer of Borrower representing that all conditions
precedent to the making of the Loan contained herein are satisfied. Agent may,
at its option, cease to make any further Advances until Agent has received such
certificate, and, in addition, Agent has determined that such conditions are
satisfied, in its Permitted Discretion.

 

 

66

--------------------------------------------------------------------------------

 

 

6.9     Payment of Indebtedness

 

Except as otherwise prescribed in the Loan Documents, Borrower shall pay,
discharge or otherwise satisfy when due and payable (subject to applicable grace
periods and, in the case of trade payables, to ordinary course of payment
practices) all of its obligations and liabilities, except when the amount or
validity thereof is being contested in good faith by appropriate proceedings and
such reserves shall have been made in accordance with GAAP consistently applied.

 

6.10     Other Liens

 

If Liens other than Permitted Liens exist, Borrower immediately shall take all
actions, and execute and deliver all documents and instruments necessary to
promptly release and terminate such Liens. Immediately upon discovery of any
Lien other than a Permitted Lien, Borrower shall notify Agent.

 

6.11     Use of Proceeds

 

Borrower shall use the proceeds of the Loans solely as follows: (a) to acquire
and fund Underlying Loans and Equity Interests that are subject to a first
priority, perfected Lien in favor of Agent, in compliance in all material
respects with the Investment Company Act and Borrower’s Credit Policy, and in
compliance with this Agreement, (b) for working capital and general corporate
purposes, including for the avoidance of doubt payment of dividends in
accordance with the terms of this Agreement and (c) to pay costs and expenses
required to be paid pursuant to this Agreement in each case, not in
contravention of any Applicable Law and not in violation of this Agreement.

 

6.12     Collateral Documents; Security Interest in Collateral

 

On demand of Agent, Borrower shall make available to Agent copies of any and all
documents, instruments, materials and other items that relate to, secure,
evidence, give rise to or generate or otherwise involve Collateral, including,
without limitation, any and all Underlying Loan Documents. Borrower shall
(i) execute, obtain, deliver, file, register and/or record any and all financing
statements, continuation statements, stock powers, instruments and other
documents, or cause the execution, filing, registration, recording or delivery
of any and all of the foregoing, that are necessary or required under law or
otherwise requested by Agent, in its sole discretion, to be executed, filed,
registered, obtained, delivered or recorded to create, maintain, perfect,
preserve, validate or otherwise protect Borrower’s interest in the Collateral
and the pledge of the Collateral to Agent’s perfected first-priority Lien on the
Collateral (and Borrower irrevocably grants Agent the right, at Agent’s option,
to file any or all of the foregoing), (ii) maintain, or cause to be maintained,
at all times, the pledge of the Collateral to Agent and Agent’s perfected
first-priority and perfected Lien on the Collateral, and (iii) defend the
Collateral and Agent’s first-priority and perfected Lien thereon against all
claims and demands of all Persons at any time claiming the same or any interest
therein adverse to Agent, and pay all costs and expenses (including, without
limitation, in-house documentation and diligence fees and legal expenses and
reasonable attorneys’ fees and expenses) in connection with such defense, which
may, at Agent’s discretion, be added to the Obligations.

 

 

67

--------------------------------------------------------------------------------

 

 

6.13     Attached Equity Interests

 

Borrower shall take any and all actions necessary or as Agent may reasonably
request, to create and maintain a valid perfected first-priority Lien in the
Attached Equity Interests, including, without limitation, by delivery of duly
executed blank transfer powers.

 

6.14     Portfolio Collateral Documents

 

Borrower agrees and covenants that it shall:

 

(a)     Deliver, or cause to be delivered, to Custodian (or Agent) all
Underlying Loan Documents, instruments and other documentation required by
Section 2.10(a) and (c);

 

(b)     Deliver, or cause to be delivered, to Agent such assignment documents
required by this Agreement or any other Loan Document in connection with Agent’s
ability to transfer ownership of any Pledged Loan and the related Underlying
Loan Documents to Agent or its assigns, and all collateral securing the Pledged
Loans after and during the occurrence of Default or an Event of Default; and

 

(c)     Cause the Administrator to maintain and implement administrative and
operating procedures (including without limitation an ability to recreate
records evidencing the Pledged Loans in the event of the destruction or loss of
the originals thereof) and keep and maintain, all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Pledged Loans (including without limitation records adequate to permit the daily
identification of all collections with respect to, and adjustments of amounts
payable under, each Pledged Loan).

 

6.15     Administration Agreement; Backup Administrator; Advisory Agreement

 

(a)     Borrower shall cause Administrator to perform any roles and functions as
to all Pledged Loans in accordance with the terms of the Administration
Agreement and the Multi-Party Agreement. Borrower shall comply with all
provisions, terms and conditions set forth in the Administration Agreement and
Advisory Agreement and Borrower shall not terminate the Administration Agreement
or Advisory Agreement without Agent’s prior written consent, acting on its
behalf and at the direction of the Requisite Lenders. At no time shall Borrower
permit the Investment Adviser to perform any of the duties of the Administrator
under the Administration Agreement with respect to the Pledged Loans, and all
such duties shall be performed by the Administrator on behalf of Borrower.

 

(b)     Agent shall have the right, in its sole discretion, at any time and from
time to time and at Borrower’s sole expense, to engage a Backup Administrator
pursuant to a Backup Administration Agreement which, prior to a Default or Event
of Default, shall be reasonably acceptable to Borrower, to monitor the
Collateral, Borrower and Administrator and to perform certain other functions on
behalf of Agent in connection with this Agreement and the Collateral, all in
accordance with the terms of the Backup Administration Agreement. Agent shall
have the right, upon the occurrence of a Default or an Event of Default to
immediately (i) terminate the Administration Agreement in accordance with the
terms of the Administration Agreement and/or (ii) substitute the Backup
Administrator, Agent or any other third party administrator acceptable to Agent
in its sole discretion, in all of Administrator’s roles and functions as
contemplated by the Loan Documents and the Administration Agreement, exercisable
at Agent’s sole option. Borrower agrees not to, and will cause Administrator not
to, interfere with Backup Administrator’s performance of its duties under any
Backup Administration Agreement or to take any action that would be inconsistent
in any way with the terms of such Backup Administration Agreement. Borrower
covenants and agrees to, and will cause Administrator to, provide any and all
information and data requested by Agent to be provided promptly to Backup
Administrator in the manner and form requested by Agent. Borrower shall pay all
costs and expenses of Agent entering into and maintaining the Backup
Administration Agreement and any fees, expenses or costs payable to Backup
Administrator pursuant to such Backup Administration Agreement.

 

 

68

--------------------------------------------------------------------------------

 

 

(c)     Upon the occurrence and during the continuance of an Event of Default,
and at the election of Agent, acting on its behalf and at the instruction of the
Requisite Lenders, by written notice to Borrower, Borrower shall (i) not permit
Investment Adviser to consent to modifications to Underlying Loans in the
Financed Portfolio or to make any acquisition or disposition of Underlying Loans
in the Financed Portfolio hereunder and (ii) cause Investment Adviser to direct
Borrower to dispose of any Underlying Loan as directed by Agent, acting on its
behalf and at the instruction of the Requisite Lenders in their sole discretion.

 

6.16     BDC Status

 

Borrower shall maintain its status as a business development company and shall
comply with all Applicable Law of any Governmental Authority with respect to
Borrower’s status as an externally-managed BDC.

 

6.17     Refinancing Right of First Refusal

 

In the event Borrower (a) receives a bona fide written offer from any third
party to refinance the Loan during any period that CapitalSource Bank is Agent,
(a “Financing Offer”); (b) desires to accept such Financing Offer, Borrower
shall immediately (i) notify Agent in writing of the existence of the Financing
Offer and its desire to accept same (the “Financing Offer Notice”); (ii) provide
Agent with a copy of all documents constituting the Financing Offer; and (iii)
provide Agent with such other information as it shall reasonably request, in the
case of each of clause (ii) and clause (iii), to the extent Borrower is not
restricted from doing so. Borrower shall not accept any Financing Offer until
the earlier of (x) the day after the fifteenth (15th) Business Day following the
Business Day Agent received the Financing Offer Notice (“Acceptance Period”);
and (y) the date on which Agent notifies Borrower in writing that it will not
match the Financing Offer.  If Agent exercises its right, in writing, to provide
additional financing or refinancing that matches the terms of the Financing
Offer during the Acceptance Period (the “Acceptance Notice”), Borrower and Agent
shall use reasonable efforts to consummate such transaction.  If Borrower
receives an Acceptance Notice during the Acceptance Period, (i) Agent and
Borrower shall act in good faith and with reasonable efforts to close the
additional financing or refinancing within thirty (30) days from the date
Borrower receives the Acceptance Notice and (ii) Borrower may not voluntarily
prepay the Loan.  Notwithstanding the foregoing, Borrower acknowledges that
Agent is under no obligation whatsoever to make any offer to refinance the Loan,
provided additional financing or to match any Financing Offer to Borrower on any
specific terms and conditions. Notwithstanding the foregoing, any partial
prepayment of Permitted Indebtedness shall not give rise to any rights of Agent
hereunder. For the avoidance of doubt, only CapitalSource Bank may exercise any
rights pursuant to this Section 6.17, and no such rights shall extend to any
successors or assigns of CapitalSource Bank.

 

 

69

--------------------------------------------------------------------------------

 

 

6.18     Portfolio Requirements

 

Borrower shall at all times cause the Financed Portfolio to be in full
compliance with the following requirements:

 

(a)     the average Allocated Loan Amount of all Pledged Loans in the Financed
Portfolio and all other Pledged Loans in the Financed Portfolio payable by any
Underlying Borrower or its Affiliates shall not exceed seven and one-half of one
percent (7.5%) of the Maximum Loan Amount, unless waived by the Requisite
Lenders in writing in their sole discretion;

 

(b)     the average Principal Balance of each Pledged Loan in the Financed
Portfolio and all other Pledged Loans in the Financed Portfolio payable by any
Underlying Borrower or its Affiliates shall not exceed, in the aggregate, seven
and one-half of one percent (7.5%) of Borrower’s Investible Capital, unless
waived by the Requisite Lenders in writing in their discretion;

 

(c)     the average Principal Balance of each Pledged Loan in the Financed
Portfolio payable by an Underlying Borrower and its Affiliates, in the
aggregate, shall not exceed seven and one-half percent (7.5%) of the Maximum
Loan Amount, unless waived by the Requisite Lenders in writing in their sole
discretion;

 

(d)     the weighted average interest rate (which, for the avoidance of doubt,
shall not include any interest paid or payable in-kind but shall include the
imposition of any interest rate floors) of the Financed Portfolio shall be two
and one-half percent (2.50%) greater than the interest rate payable by Borrower
pursuant to Section 2.2(a) hereof;

 

(e)     the weighted average Indebtedness to Enterprise Value ratio (through
Borrower’s last dollar) of the Financed Portfolio shall be less than or equal to
sixty-seven and one-half of one percent (67.5%), as determined by the most
recently delivered third-party valuation report;

 

(f)     the weighted average ratio of total Indebtedness to EBITDA (through
Borrower’s last dollar) for the Financed Portfolio, as measured on a trailing
twelve (12) month basis, shall be less than or equal to 3.90:1.00;

 

 

70

--------------------------------------------------------------------------------

 

 

(g)     the weighted average Fixed Charge Coverage Ratio of the Financed
Portfolio, as measured on a trailing twelve (12) month basis, shall be greater
than or equal to 1.30:1.00;

 

(h)     the weighted average remaining term to maturity of the Financed
Portfolio shall be less than or equal to fifty-four (54) months;

 

(i)     no more than ten percent (10%) (as determined on the basis of the
Aggregate Principal Balance of such Pledged Loans) of the Pledged Loans in the
Financed Portfolio shall be greater than thirty days (30) days contractually
delinquent;

 

(j)     no more than ten percent (10%) (as determined on the basis of the
Aggregate Principal Balance of such Pledged Loans) of the Pledged Loans in the
Financed Portfolio shall be owing by Underlying Borrowers that are organized
under the laws of Canada or that otherwise are based in Canada;

 

(k)     no more than ten percent (10%) (as determined on the basis of the
Aggregate Principal Balance of such Pledged Loans) of the Pledged Loans in the
Financed Portfolio shall have a total Indebtedness to EBITDA ratio (through
Borrower’s last dollar), as measured on a trailing twelve (12) month basis,
equal to or greater than 5:00:1.00; and

 

(l)     no more than twenty-five percent (25%) (as determined on the basis of
the Aggregate Principal Balance of such Pledged Loans) of the Pledged Loans in
the Financed Portfolio shall be owing by Underlying Borrowers that share a
common Lead Investor.

 

VII.     NEGATIVE COVENANTS

 

Borrower covenants and agrees that, until full performance and satisfaction, and
payment in full in cash of all the Obligations and termination of the
Commitments and this Agreement:

 

7.1     Indebtedness

 

Borrower shall not create, incur, assume or suffer to exist any Indebtedness
other than the following (collectively, the “Permitted Indebtedness”): (a)
Indebtedness incurred hereunder and pursuant to the Loan Documents; (b)
repurchase obligations arising in the ordinary course of business with respect
to U.S. Government Obligations; (c) obligations payable to clearing agencies,
brokers or dealers in connection with the purchase or sale of securities in the
ordinary course of business; (d) Other Permitted Indebtedness; (e) Unsecured
Longer-Term Indebtedness so long as (i) no Default exists at the time of the
incurrence thereof, and (ii) the aggregate amount of such Unsecured Longer-Term
Indebtedness, taken together with other then-outstanding Indebtedness, does not
exceed the amount required to comply with the provisions of Section 7.19 and
Section 7.21; (f) any Subordinated Debt; (g) Permitted SBIC Guarantees; and (h)
Standard Securitization Undertakings.

 

7.2     Liens

 

Borrower shall not create, incur, assume or suffer to exist any Lien upon, in or
against, or pledge of, any of the Collateral or any of its properties or assets
or any of its shares, securities or other equity or ownership interests, whether
now owned or hereafter acquired, except the following (collectively, “Permitted
Liens”): (a) Liens created pursuant to this Agreement or under any other Loan
Documents or otherwise arising in favor of Agent, for the benefit of Agent and
Lenders; (b) Liens imposed by law for taxes, assessments or charges of any
Governmental Authority for claims not yet due or that are being contested in
good faith and by appropriate proceedings if adequate reserves with respect
thereto are maintained on the books of the Borrower in accordance with GAAP; (c)
Liens on Equity Interests in any SBIC Subsidiary created in favor of the SBA;
(d) Liens securing repurchase obligations arising in the ordinary course of
business with respect to U.S. Government Obligations; (e) Liens of clearing
agencies, broker-dealers and similar Liens incurred in the ordinary course of
business, provided that such Liens (i) attach only to the securities (or
proceeds) being purchased or sold and (ii) secure only obligations incurred in
connection with such purchase or sale, and not any obligation in connection with
margin financing; (f) Liens imposed by law, such as materialmen’s, mechanics’,
carriers’, workmens’, storage and repairmen’s Liens and other similar Liens
arising in the ordinary course of business and securing obligations (other than
Indebtedness for borrowed money) not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (g) Liens
securing the performance of, or payment in respect of, bids, insurance premiums,
deductibles or co-insured amounts, tenders, government or utility contracts
(other than for the repayment of borrowed money), surety, stay, customs and
appeal bonds and other obligations of a similar nature incurred in the ordinary
course of business; (h) Liens arising out of judgments or awards that have been
in force for less than the applicable period for taking an appeal so long as
such judgments or awards do not constitute an Event of Default under
Article VIII; and (i) any right of set-off granted in favor of any financial
institution in respect of Deposit Accounts opened and maintained in the ordinary
course of business or pursuant to the requirements of this Agreement; provided
that, with respect to any such Deposit Account, Agent has a perfected Lien
thereon and control thereof, in form, scope and substance satisfactory to Agent
in its sole discretion.

 

 

71

--------------------------------------------------------------------------------

 

 

7.3     Investment Property; Collateral; Subsidiaries

 

Borrower shall not, directly or indirectly:

 

(a)     merge with, purchase, own, hold, invest in or otherwise acquire any
obligations or Equity Interests or securities of, or any other interest in, or
all or substantially all of the assets of, any Person or any joint venture,
other than the following, which in each case are subject to a first priority,
perfected Lien in favor of Agent and are expressly permitted, (i) the ownership
of Attached Equity Interest constituting Collateral in accordance with the terms
of the Loan Documents, (ii) investments in a Financing Subsidiary; (iii) (x)
investments in the equity of collateralized loan obligations made in accordance
with Borrower’s Credit Policy, and (y) other investments made in accordance with
the Borrower’s Credit Policy, in the case of clause (x) and (y), in the
aggregate up to but not exceeding fifteen percent (15%) of the total assets of
Borrower; and (iv) as otherwise provided in this Section 7.3;

 

(b)     purchase, own, hold, invest in or otherwise acquire any Investment
Property (except for (i) Deposit Accounts with financial institutions as
required by this Agreement; provided that, with respect to any such Deposit
Accounts, Agent has a perfected Lien thereon and control thereof, in form, scope
and substance satisfactory to Agent in its sole discretion; (ii) Cash
Equivalents with respect to which Agent has a perfected, first-priority Lien and
control agreement each in form and substance satisfactory to Agent in its sole
discretion); or (iii) as otherwise provided in this Section 7.3;

 

 

72

--------------------------------------------------------------------------------

 

 

 

(c)     make or permit to exist any loan, advances or guarantees to or for the
benefit of any Person or assume, guarantee, endorse, contingently agree to
purchase or otherwise become liable for or upon or incur any obligation of any
Person, other than (i) those created by the Loan Documents, (ii) Permitted
Indebtedness; (iii) Underlying Loans, provided that such loans are permitted
under the Investment Company Act and Borrower’s Credit Policy; and (iv) the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business);

 

(d)     purchase, lease, own, operate, hold, invest in or otherwise acquire any
property or asset or any Collateral that is located outside of the continental
United States other than in Canada; or

 

(e)     have any Subsidiaries other than a Financing Subsidiary. Borrower shall
cause any SBIC Subsidiary to execute and deliver to the Agent such certificates
and agreements, in form and substance satisfactory to the Agent, as it shall
determine are necessary to confirm that such SBIC Subsidiary continues to
maintain its license as an “SBIC Subsidiary”, pursuant to the definition
thereof. In the event that any SBIC Subsidiary shall cease to be licensed as an
“SBIC Subsidiary” pursuant to the definition thereof, the Borrower will, in each
case, on or before thirty (30) days following the date such Subsidiary ceases to
be licensed, cause such new Subsidiary to join this Agreement and the other Loan
Documents as a Borrower pursuant to documentation that is in form and substance
satisfactory to Agent in its Permitted Discretion.

 

7.4     Dividends; Redemptions; Equity

 

Upon the occurrence and during the continuance of a Default or an Event of
Default, Borrower shall not (a) declare, pay or make any dividend or
distribution on any Equity Interests or other securities or ownership interests,
(b) apply any of its funds, property or assets to the acquisition, redemption or
other retirement of any Equity Interests or other securities or interests or of
any options to purchase or acquire any of the foregoing, (c) otherwise make any
payments, dividends or distributions to any member, manager, managing member,
stockholder, director or other equity owner in such Person’s capacity as such,
or (d) make any payment of any management, service or related or similar fee to
any Affiliate or holder of Equity Interests of Borrower. Notwithstanding the
preceding sentence, Borrower may declare, pay or make any distribution or
dividend necessary to maintain its eligibility to qualify as a RIC or to avoid
the imposition of a federal excise tax on undistributed earnings under Section
4982 of the Code.

 

7.5     Transactions with Affiliates

 

Borrower shall not enter into or consummate any transaction of any kind with any
of its Affiliates other than (a) transactions with a Financing Subsidiary at
prices and on terms and conditions not less favorable to Borrower than could be
obtained at the time on an arm’s-length basis from unrelated third parties, (b)
the execution, delivery of and performance under the Advisory Agreement and the
Administration Agreement, and (c) transactions with JMP Securities LLC in
connection with a public offering of Borrower’s debt or equity securities, at
prices and on terms and conditions not less favorable to Borrower than could be
obtained at the time on an arm’s-length basis from unrelated third parties.

 

 

73

--------------------------------------------------------------------------------

 

 

7.6     Charter Documents; Fiscal Year; Dissolution; Use of Proceeds; Insurance
Policies; Disposition of Collateral; Taxes; Trade Names

 

Borrower shall not (a) amend, modify, restate or change its certificate of
incorporation, bylaws or similar charter or governance documents in a manner
adverse to Agent and Lenders, (b) change its state of organization or change its
registered name, without prior written consent of Agent, which consent shall not
be unreasonably withheld (c) change its fiscal year, (d) amend, alter, suspend,
terminate or make provisional in any material way, any Permit, the suspension,
amendment, alteration or termination of which could reasonably be expected to
be, have or result in a Material Adverse Effect without the prior written
consent of the Requisite Lenders, which consent shall not be unreasonably
withheld, (e) wind up, liquidate or dissolve (voluntarily or involuntarily) or
commence or suffer any proceedings seeking or that would result in any of the
foregoing, (f) use any proceeds of any Loan for “purchasing” or “carrying”
“margin stock” as defined in Regulations T, U or X of the Board of Governors of
the Federal Reserve System for any use not contemplated or permitted by this
Agreement, (g) amend, modify, restate or change any insurance policy in a manner
materially adverse to Agent or Lenders without the prior written consent of
Agent, (h) engage, directly or indirectly, in any business other than the
Business, (i) change its federal tax employer identification number or similar
tax identification number under the relevant jurisdiction or establish new or
additional trade names without providing not less than thirty (30) days advance
written notice to Agent, (j) revoke, alter or amend any Tax Information
Authorization (on IRS Form 8821 or otherwise) or other similar authorization
mandated by the relevant Government Authority given to Agent or (k) cause any
Collateral to be converted from a General Intangible to Investment Property, in
each case without Agent’s prior written consent.

 

7.7     Transfer of Collateral

 

Except as provided in Section 7.10, Borrower shall not sell, lease, transfer,
pledge, encumber, assign or otherwise dispose of any Collateral.

 

7.8     Guarantees

 

Except as otherwise expressly permitted by this Agreement, Borrower shall not
enter into any Guarantee or otherwise assume, guarantee, endorse, contingently
agree to purchase or otherwise become liable for or upon or incur any obligation
of any Person (other than indemnities to officers and directors of such Person
to the extent permitted by Applicable Law); provided, however, that nothing
contained in this Section 7.8 shall prohibit Borrower from endorsing checks in
the ordinary course of its business.

 

 

74

--------------------------------------------------------------------------------

 

 

7.9     Truth of Statements

 

Borrower shall not furnish to Agent any certificate or other document that
contains any untrue statement of a material fact or that omits to state a
material fact necessary to make it not misleading in light of the circumstances
under which it was furnished.

 

7.10     Sale of Collateral

 

Borrower shall not sell, transfer or otherwise dispose of any Pledged Loans in
the Financed Portfolio unless such Pledged Loans are being sold and: (i) notice
of such sale is given to Agent ten (10) days prior to the occurrence of such
sale (which notice shall describe the timing and terms of such sale), (ii) the
consideration for such sale is cash payable at the closing of such sale,
(iii) all proceeds of such sale are deposited into the Blocked Account within
one (1) Business Day of the closing of such sale, (iv) before and after giving
effect to such sale, no Default or Event of Default shall have occurred and be
continuing, (v) before and after giving effect to such sale Availability is, and
will be, greater than zero and (vi) the aggregate Adjusted Principal Balance of
all such Pledged Loans sold during any twelve (12) month period shall not exceed
twenty-five percent (25%) of the aggregate Adjusted Principal Balance of all
Pledged Loans at the beginning of such twelve (12) month period (provided,
however, notwithstanding the foregoing conditions, Borrower shall be permitted
to (a) transfer Underlying Loans to an SBIC Subsidiary pursuant to a transaction
not prohibited hereunder immediately after originating or purchasing such
Underlying Loan or (b) sell any Collateral on such other conditions as Agent,
acting on its behalf and at the instruction of the Requisite Lenders in their
sole discretion, shall approve in advance in writing). Notwithstanding anything
to the contrary herein, Borrower shall not sell, transfer or otherwise dispose
of any Collateral during the continuance of a Default or Event of Default or if
a Default or Event of Default would result therefrom.

 

7.11     Credit Policy

 

Borrower shall not, nor shall it permit Investment Adviser to, amend, modify,
change, supplement or rescind its Credit Policy in any material respect, without
the prior written consent of Agent acting on its behalf and at the instruction
of the Requisite Lenders (other than any change required by Applicable Law)
(provided that Borrower shall provide prompt evidence of the same to Agent).

 

7.12     Anti-Terrorism; OFAC

 

Borrower shall not (a) be or become a Person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079 (2001)), (b) engage in any dealings or transactions prohibited by Section
2 of such executive order, or otherwise be associated with any such Person in
any manner violative of Section 2 of such executive order, or (c) otherwise
become a Person on the list of Specially Designated Nationals and Blocked
Persons in violation of the limitations or prohibitions under any other OFAC
regulation or executive order.

 

 

75

--------------------------------------------------------------------------------

 

 

7.13     Deposit Accounts

 

(a)     Borrower shall not open any Deposit Account (other than those listed on
Schedule 5.18B as of the Closing Date), without the prior written consent of
Agent.

 

(b)     Borrower shall not add or terminate any bank as a Blocked Account Bank,
or make any change in the instructions to any Underlying Borrower regarding
payments to be made to any Blocked Account or Lockbox Account (if any) without
the prior written consent of Agent in its sole discretion.

 

7.14     Change in Business

 

Borrower shall not engage in any business in a manner that would violate in any
material respect the applicable Credit Policy, the Investment Company Act, or
any Applicable Law applicable to Borrower as a BDC. Borrower will at all times
comply with any portfolio diversification and similar requirements set forth in
the Investment Company Act applicable to business development companies.
Borrower will at all times, subject to applicable grace periods and similar cure
periods set forth in the Code, comply with the portfolio diversification and
similar requirements set forth in the Code applicable to RICs.

 

7.15     Administration Agreement; Advisory Agreement

 

Borrower shall not:

 

(a)     with respect to the Administration Agreement or Advisory Agreement,
(i) make any material change to or terminate the Administration Agreement or
Advisory Agreement, without the prior written consent of Agent acting on its
behalf and at the instruction of the Requisite Lenders;

 

(b)     except in connection with the replacement of the Administrator by the
Backup Administrator after a Default or an Event of Default pursuant to the
provisions of this Agreement, allow Administrator to delegate any of its duties
or functions under the Administration Agreement to any Person, or otherwise
engage any such Person to perform any such duties or functions for or on behalf
of the Administrator or Borrower; and

 

(c)     except in connection with the replacement of the Administrator by the
Backup Administrator after a Default or an Event of Default pursuant to the
provisions of this Agreement, transfer the duties and functions of the
Administrator under any Administration Agreement to any other Person.

 

7.16     Valuation Policy.

 

Borrower shall not make any material change in its Valuation Policy without the
prior written consent of Agent acting on its behalf and at the instruction of
the Requisite Lenders (other than any change required pursuant to GAAP or
Applicable Law).

 

7.17     RIC Status.

 

Subsequent to filing its United States federal income tax return for its taxable
year ended December 31, 2013, Borrower shall not fail to qualify as a RIC
(subject to applicable grace periods and cure provisions set forth in the Code).

 

 

76

--------------------------------------------------------------------------------

 

 

7.18     Tangible Net Worth

 

Borrower shall not permit its Tangible Net Worth at any time to be less than
Sixty Million and No/100 Dollars ($60,000,000).

 

7.19     Debt Service Coverage Ratio

 

(a)     Borrower shall not permit its Debt Service Coverage Ratio to be less
than 1.40 to 1.00 as of the end of any quarter during the Revolving Period,
commencing with the quarter ended September 30, 2013.

 

(b)     Borrower shall not permit its Debt Service Coverage Ratio to be less
than 1.25 to 1.00 as of the end of any quarter during the Amortization Period.

 

7.20     Minimum Liquidity

 

Borrower shall maintain Liquidity of not less than 4.0% multiplied by the
Maximum Loan Amount at all times.

 

7.21     Maximum Leverage Ratio

 

Borrower shall not permit its Leverage Ratio to be more than 1.00 to 1.00 at any
time.

 

7.22     SBIC Guarantee.

 

The Borrower will not cause or permit the occurrence of any event or condition
that would result in any recourse to Borrower under any Permitted SBIC
Guarantee.

 

7.23     Payments of Unsecured Longer-Term Indebtedness.

 

The Borrower will not purchase, redeem, retire or otherwise acquire for value,
or set apart any money for a sinking, defeasance or other analogous fund for the
purchase, redemption, retirement or other acquisition of or make any voluntary
payment or prepayment of the principal of or interest on, or any other amount
owing in respect of, any Unsecured Longer-Term Indebtedness, except for
regularly scheduled payments, prepayments or redemptions of principal and
interest in respect thereof required pursuant to the instruments evidencing such
Indebtedness.

 

VIII.     EVENTS OF DEFAULT

 

The occurrence of any one or more of the following shall constitute an “Event of
Default”:

 

(a)     Borrower shall fail to pay any amount on the Obligations or provided for
in any Loan Document when due (in all cases, whether on any payment date, at
maturity, by reason of acceleration, required prepayment or otherwise) and in
each case irrespective of whether Available Amounts are sufficient for payment
thereof;

 

 

77

--------------------------------------------------------------------------------

 

 

(b)     Borrower shall fail to comply with Section 2.6;

 

(c)     any representation, statement or warranty made or deemed made by
Borrower or Administrator in any Loan Document or in any other certificate,
document, report or opinion delivered in conjunction with any Loan Document to
which it is a party, shall not be true and correct in all material respects or
shall have been false or misleading in any material respect on the date when
made or deemed to have been made (except to the extent already qualified by
materiality, in which case it shall be true and correct in all respects and
shall not be false or misleading in any respect) except those made only as of a
specific date;

 

(d)     except as provided in the foregoing clauses (a) and (b) above, Borrower,
or any other party hereto, other than Agent or any Lender, shall be in
violation, breach or default of, or shall fail to perform, observe or comply
with any other covenant, obligation or agreement set forth in this Agreement
(other than any violation, breach, failure or default in the covenants set forth
in (i) Section 2.4 and Article VII, for which there shall be no cure period or
(ii) Section 2.7, for which there shall be a two (2) day cure period), and, in
each case, such violation, breach, failure or default shall continue or not be
cured within a period of fifteen (15) days after the earlier of the actual
knowledge of Borrower or the delivery of written notice by Agent of such
violation, breach, failure or default or such other applicable period set forth
in this Agreement;

 

(e)     any Person party thereto, other than Agent or any Lender, shall be in
violation, breach or default of, or shall fail to perform, observe or comply
with any covenant, obligation or agreement set forth in, or any event of default
occurs under, any Loan Document (other than this Agreement) and such violation,
breach, default, event of default or failure shall not be cured within the
applicable period set forth in the applicable Loan Document;

 

(f)     (i) any of the Loan Documents ceases to be in full force and effect
(other than in accordance with its terms), or (ii) any Lien created thereunder
ceases to constitute a valid first-priority perfected Lien on the Collateral in
accordance with the terms thereof, or Agent and Lenders cease to have a valid
perfected first-priority Lien in any of the Collateral or any securities pledged
to Agent, for the benefit of Agent and Lenders, pursuant to the Loan Documents;

 

(g)     (i) one or more judgments or decrees in an aggregate amount in excess of
five percent (5%) of Borrower’s gross assets is rendered against Borrower, which
is/are not satisfied, stayed, vacated or discharged of record within thirty (30)
calendar days of being rendered, or (ii) any one or more non-monetary final
judgments rendered against Borrower that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten (10) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect;

 

 

78

--------------------------------------------------------------------------------

 

 

(h)     (i) any default or breach occurs, which is not cured within any
applicable grace period or waived, (x) in the payment of any amount with respect
to any Material Indebtedness, (y) in the performance, observance or fulfillment
of any provision contained in any agreement, contract, document or instrument to
which any of Borrower is a party or to which any of its properties or assets are
subject or bound under or pursuant to which any Material Indebtedness was
issued, created, assumed, guaranteed or secured and such default or breach
continues for more than any applicable grace period or permits the holder of any
such Indebtedness to accelerate the maturity thereof, or (ii) any Material
Indebtedness (A) is declared to be due and payable or is required to be prepaid
(other than by a regularly scheduled payment) prior to the stated maturity
thereof, or (B) is not paid when due or within any applicable grace period, or
(C) becomes or is declared to be due and payable before the expressed maturity
thereof, or (D) there occurs any event which would cause any Material
Indebtedness to become, or allow any such obligation to be declared, due and
payable;

 

(i)     Borrower shall (i) be unable to pay its debts generally as they become
due, (ii) file a petition under any insolvency statute, (iii) make a general
assignment for the benefit of its creditors, (iv) commence a proceeding for the
appointment of a receiver, trustee, liquidator or conservator of itself or of
the whole or any substantial part of its property or shall otherwise be
dissolved or liquidated, (v) file a petition seeking reorganization or
liquidation or similar relief under any Debtor Relief Law or any other
Applicable Law or (vi) otherwise become subject to an Insolvency Event;

 

(j)     (i) a court of competent jurisdiction shall (A) enter an order, judgment
or decree appointing a custodian, receiver, trustee, liquidator or conservator
of any of Borrower or the whole or any substantial part of any of Borrower’s
properties, which shall continue unstayed and in effect for a period of thirty
(30) calendar days, (B) approve a petition filed against Borrower seeking
reorganization, liquidation or similar relief under the any Debtor Relief Law or
any other Applicable Law, which is not dismissed within thirty (30) calendar
days or, (C) under the provisions of any Debtor Relief Law or other Applicable
Law or statute, assume custody or control of Borrower or of the whole or any
substantial part of any of Borrower’s properties, which is not irrevocably
relinquished within thirty (30) calendar days, or (ii) there is commenced
against Borrower any proceeding or petition seeking reorganization, liquidation
or similar relief under any Debtor Relief Law or any other Applicable Law or
statute, which (A) is not unconditionally dismissed within thirty (30) calendar
days after the date of commencement, or (B) is with respect to which Borrower
takes any action to indicate its approval of or consent;

 

(k)     (i) any Change of Control occurs, (ii) any Material Adverse Effect
occurs, (iii) Borrower ceases any material portion of its business operations as
contemplated by the Loan Documents or (iv) Borrower is enjoined, restrained or
in any way prevented by a court order or other binding decree or resolution from
continuing to conduct all or any material part of its business affairs as of the
Closing Date;

 

(l)     Borrower or any of its directors, managers, or senior officers is
criminally indicted or convicted (a) of a felony, or (b) under any law that
could lead to a forfeiture of any material (as determined by Agent in its
Permitted Discretion) Collateral;

 

 

79

--------------------------------------------------------------------------------

 

 

(m)     the issuance of any process for levy, attachment or garnishment or
execution upon or prior to any judgment against Borrower or any of its or their
material property or assets or against any of the Collateral, in each case which
is/are not satisfied, stayed, vacated, dismissed or discharged within thirty
(30) calendar days of being issued or executed;

 

(n)     any SBIC Subsidiary shall be transferred into liquidation status or
receivership by the SBA;

 

(o)     an Administrator Default or Investment Adviser Default occurs; or

 

(p)     Borrower without the consent of Agent, acting on its behalf and at the
instruction of the Requisite Lenders, (A) fails to comply with the Valuation
Policy in any material respect adverse to the Lenders, or (B) fails to comply
with its Credit Policy and, in each case, such failure shall continue unremedied
for a period of thirty (30) or more calendar days after the earlier of notice
thereof by the Agent to Borrower or knowledge thereof by a Responsible Officer.

 

In any such event, notwithstanding any other provision of any Loan Document,
(I) Agent may (and at the request of Requisite Lenders, shall), by notice to
Borrower (i) cease making Advances, (ii) terminate its obligations hereunder,
whereupon the same shall immediately terminate, (iii) pursue its rights under
Sections 6.15(b) and (c) of this Agreement, including, but not limited to,
terminating the Administration Agreement and substituting the Backup
Administrator in accordance with Section 6.15(b), (iv) with respect to the
Collateral: (A) upon foreclosure of the Collateral, service the Collateral in
all respects, including the right to institute collection, foreclosure and other
enforcement actions against the Collateral; (B) receive, collect, open and read
all mail of Borrower or Administrator, for the purpose of obtaining all items
pertaining to the Collateral and any collateral described in any Loan Document;
(C) collect all interest, principal, prepayments (both voluntary and mandatory),
and other amounts of any and every description payable by or on behalf of any
Underlying Borrower pursuant to any Pledged Loan or Underlying Loan Document;
and (D) apply all amounts in or subsequently deposited in the Controlled
Accounts to the payment of the unpaid Obligations in accordance with the
provisions of this Agreement; and (v) declare all or any of the Loan and/or
Notes, all interest thereon and all other Obligations to be due and payable
immediately (except in the case of an Event of Default under Section 8(f),
Section 8(i) or Section 8(j), in which event all of the foregoing shall
automatically and without further act by Agent or Lenders be due and payable and
Agent’s or Lenders’ obligations hereunder shall terminate, in each case without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by Borrower) and (II) effective immediately upon receipt
of notice from Agent (unless specifically prohibited and provided for in Article
VII, in which case effective immediately upon an Event of Default without any
action of Agent or any Lender), no action permitted to be taken under Article
VII hereof may be taken.

 

 

80

--------------------------------------------------------------------------------

 

 

IX.     RIGHTS AND REMEDIES AFTER DEFAULT

 

9.1     Rights and Remedies

 

(a)     In addition to the acceleration provisions set forth in Article VIII
above, upon the occurrence and continuation of an Event of Default, Agent shall
have the right to (and at the request of Requisite Lenders, shall) exercise any
and all rights, options and remedies provided for in any Loan Document, under
the UCC or at law or in equity, including, without limitation, the right to
(i) apply any property of Borrower held by Agent to reduce the Obligations,
(ii) foreclose the Liens created under the Loan Documents, (iii) realize upon,
take possession of and/or sell any Collateral or securities pledged, with or
without judicial process, (iv) exercise all rights and powers with respect to
the Collateral as Borrower might exercise, (v) collect and send notices
regarding the Collateral, with or without judicial process, (vi) by its own
means or with judicial assistance, enter any premises at which Collateral and/or
pledged securities are located, or render any of the foregoing unusable or
dispose of the Collateral and/or pledged securities on such premises without any
liability for rent, storage, utilities, or other sums, and Borrower shall not
resist or interfere with such action, (vii) at Borrower’s expense, require that
all or any part of the Collateral be assembled and made available to Agent at
any place designated by Agent in its sole discretion, (viii) reduce or otherwise
change the amount of the Maximum Loan Amount, Availability, the Borrowing Base
and/or any component of the foregoing and/or (ix) relinquish or abandon any
Collateral or securities pledged or any Lien thereon. Notwithstanding any
provision of any Loan Document, Agent, in its sole discretion, shall have the
right, at any time that Borrower fails to do so, and from time to time, without
prior notice, to: (A) obtain insurance covering any of the Collateral to the
extent required hereunder; (B) pay for the performance of any of the
Obligations; (C) discharge taxes, levies and/or Liens on any of the Collateral
that are in violation of any Loan Document unless Borrower is in good faith with
due diligence by appropriate proceedings contesting those items; and (D) pay for
the maintenance, repair and/or preservation of the Collateral. Such expenses and
advances shall be deemed Advances hereunder and shall be added to the
Obligations until reimbursed to Agent, for its own account and for the benefit
of the Lenders, and shall be secured by the Collateral, and such payments by
Agent, for its own account and for the benefit of the Lenders, shall not be
construed as a waiver by Agent or Lenders of any Event of Default or any other
rights or remedies of Agent or Lenders.

  

(b)     Borrower agrees that notice received at least ten (10) calendar days
before the time of any intended public sale, or the time after which any private
sale or other disposition of Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition. If permitted by Applicable
Law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Lender without
prior notice to Borrower. At any sale or disposition of Collateral or securities
pledged, Agent may (to the extent permitted by Applicable Law) purchase all or
any part thereof free from any right of redemption by Borrower which right is
hereby waived and released. Borrower covenants and agrees not to interfere with
or impose any obstacle to Agent’s exercise of its rights and remedies with
respect to the Collateral. In dealing with or disposing of the Collateral or any
part thereof, Agent shall not be required to give priority or preference to any
item of Collateral or otherwise to marshal assets or to take possession or sell
any Collateral with judicial process.

 

 

 

81

--------------------------------------------------------------------------------

 

 

9.2     Application of Proceeds

 

Notwithstanding any other provision of this Agreement (including, without
limitation, Section 2.5 hereof), in addition to any other rights, options and
remedies Agent and Lenders have under the Loan Documents, the UCC, at law or in
equity, all dividends, interest, rents, issues, profits, fees, revenues, income
and other proceeds collected or received from collecting, holding, managing,
renting, selling, or otherwise disposing of all or any part of the Collateral or
any proceeds thereof upon exercise of its remedies hereunder upon the occurrence
and continuation of an Event of Default shall be applied in the following order
of priority: (i) first, to the payment of all costs and expenses of collection
and to the payment of all sums which Agent or Lenders may be required or may
elect to pay in the exercise of any remedies with respect to Borrower or the
Collateral or any part thereof, and all other payments that Agent or Lenders may
be required or authorized to make under any provision of the Loan Documents
(including, without limitation, in each such case, in-house documentation and
diligence fees and legal expenses, search, audit, recording, professional and
filing fees and expenses and reasonable attorneys’ fees and all expenses,
liabilities and advances made or incurred in connection therewith); (ii) second,
ratably to the payment of all Obligations; (iii) third, to the payment of any
surplus then remaining to Borrower, unless otherwise provided by law or directed
by a court of competent jurisdiction; provided that Borrower shall be liable for
any deficiency if such proceeds are insufficient to indefeasibly satisfy the
Obligations or any of the other items referred to in this Section in full in
cash.

 

Notwithstanding the foregoing, Obligations arising under Bank Products
Agreements shall be excluded from the application described above if Agent has
not received written notice thereof, together with such supporting documentation
as Agent may request, from the applicable Lender or Affiliate of such Lender.

 

9.3     Rights to Appoint Receiver

 

Without limiting and in addition to any other rights, options and remedies Agent
and Lenders have under the Loan Documents, the UCC, at law or in equity, upon
the occurrence and continuation of an Event of Default, Agent shall have the
right to apply for and have a receiver appointed by a court of competent
jurisdiction in any action taken by Agent and/or any Lender to enforce its
rights and remedies in order to manage, protect and preserve the Collateral and
continue the operation of the business of Borrower and to collect all revenues
and profits thereof and apply the same to the payment of all expenses and other
charges of such receivership including the compensation of the receiver and to
the payments as aforesaid until a sale or other disposition of such Collateral
shall be finally made and consummated.

 

9.4     Attorney-in-Fact

 

Borrower hereby irrevocably appoints (which appointment is coupled with an
interest) Agent as its attorney-in-fact for the limited purpose of taking any
action permitted under the Loan Documents that Agent deems necessary or
desirable (in Agent’s sole discretion) upon the occurrence and continuation of
an Event of Default to protect and realize upon Agent’s Lien in the Collateral,
including the execution and delivery of any and all documents or instruments
related to the Collateral in Borrower’s name, and said appointment shall create
in Agent a power coupled with an interest.

 

 

82

--------------------------------------------------------------------------------

 

 

9.5     Rights and Remedies not Exclusive

 

Agent shall have the right in its sole discretion to determine which rights,
Liens and/or remedies Agent and Lenders may at any time pursue, relinquish,
subordinate or modify, and such determination will not in any way modify or
affect any of Agent’s or Lenders’ rights, Liens or remedies under any Loan
Document, Applicable Law or equity. The enumeration of any rights and remedies
in any Loan Document is not intended to be exhaustive, and all rights and
remedies of Agent and Lenders described in any Loan Document are cumulative and
are not alternative to or exclusive of any other rights or remedies which Agent
and Lenders otherwise may have. The partial or complete exercise of any right or
remedy shall not preclude any other further exercise of such or any other right
or remedy.

 

X.     WAIVERS AND JUDICIAL PROCEEDINGS

 

10.1     Waivers

 

Except as expressly provided for herein, Borrower hereby waives set off,
rescission counterclaim, demand, presentment, protest, all defenses with respect
to any and all instruments and all notices and demands of any description, and
the pleading of any statute of limitations as a defense to any demand under any
Loan Document. Borrower hereby waives any and all defenses and counterclaims it
may have or could interpose in any action or procedure brought by Agent to
obtain an order of court recognizing the assignment of, or Lien of Agent in and
to, any Collateral.

 

10.2     Delay; No Waiver of Defaults

 

No course of action or dealing, renewal, release or extension of any provision
of any Loan Document, or single or partial exercise of any such provision, or
delay, failure or omission on Agent’s part in enforcing any such provision shall
affect the liability of Borrower or operate as a waiver of such provision or
preclude any other or further exercise of such provision. No waiver by any party
to any Loan Document of any one or more defaults by any other party in the
performance of any of the provisions of any Loan Document shall operate or be
construed as a waiver of any future default, whether of a like or different
nature, and each such waiver shall be limited solely to the express terms and
provisions of such waiver. Notwithstanding any other provision of any Loan
Document, by completing the Closing under this Agreement and/or by making
Advances, Lender does not waive any breach of any representation or warranty of
under any Loan Document, and all of Agent’s or any Lender’s claims and rights
resulting from any such breach or misrepresentation are specifically reserved.

 

10.3     Jury Waiver

 

(A)     EACH PARTY HEREBY (i) EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER ANY LOAN
DOCUMENT OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES WITH RESPECT TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AND (ii) AGREES AND CONSENTS THAT ANY SUCH CLAIM OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF
THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.

 

 

83

--------------------------------------------------------------------------------

 

 

(B)     IN THE EVENT ANY SUCH CLAIM OR CAUSE OF ACTION IS BROUGHT OR FILED IN
ANY UNITED STATES FEDERAL COURT SITTING IN THE STATE OF CALIFORNIA OR IN ANY
STATE COURT OF THE STATE OF CALIFORNIA, AND THE WAIVER OF JURY TRIAL SET FORTH
IN SECTION 10.3(A) IS DETERMINED OR HELD TO BE INEFFECTIVE OR UNENFORCEABLE, THE
PARTIES AGREE THAT ALL CLAIMS AND CAUSES OF ACTION SHALL BE RESOLVED BY
REFERENCE TO A PRIVATE JUDGE SITTING WITHOUT A JURY, PURSUANT TO CALIFORNIA CODE
OF CIVIL PROCEDURE SECTION 638, BEFORE A MUTUALLY ACCEPTABLE REFEREE OR, IF THE
PARTIES CANNOT AGREE, A REFEREE SELECTED BY THE PRESIDING JUDGE OF THE LOS
ANGELES COUNTY, CALIFORNIA. SUCH PROCEEDING SHALL BE CONDUCTED IN LOS ANGELES
COUNTY, CALIFORNIA, WITH CALIFORNIA RULES OF EVIDENCE AND DISCOVERY APPLICABLE
TO SUCH PROCEEDING. IN THE EVENT CLAIMS OR CAUSES OF ACTION ARE TO BE RESOLVED
BY JUDICIAL REFERENCE, ANY PARTY MAY SEEK FROM ANY COURT HAVING JURISDICTION
THEREOVER ANY PREJUDGMENT ORDER, WRIT OR OTHER RELIEF AND HAVE SUCH PREJUDGMENT
ORDER, WRIT OR OTHER RELIEF ENFORCED TO THE FULLEST EXTENT PERMITTED BY LAW
NOTWITHSTANDING THAT ALL CLAIMS AND CAUSES OF ACTION ARE OTHERWISE SUBJECT TO
RESOLUTION BY JUDICIAL REFERENCE.

 

10.4     Amendment and Waivers

 

(a)     No amendment, modification, termination, or waiver of any provision of
this Agreement or any Loan Document, or consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent, Requisite Lenders and Borrower and the other signatures
hereto.

 

(b)     Each amendment, modification, termination or waiver shall be effective
only in the specific instance and for the specific purpose for which it was
given. No amendment, modification, termination or waiver shall be required for
Agent, to take or impose a Lien on additional Collateral pursuant to any Loan
Document.

 

(c)     Any amendment, modification, termination, waiver or consent effected in
accordance with this Section 10.4 shall be binding upon Agent, Lenders, Borrower
and each other signatory hereto.

 

 

84

--------------------------------------------------------------------------------

 

 

XI.     EFFECTIVE DATE AND TERMINATION

 

11.1     Effectiveness and Termination

 

Subject to Agent’s right to accelerate the Loan and terminate and cease making
and funding Advances upon the occurrence and during the continuation of any
Event of Default, this Agreement shall continue in full force and effect until
the Maturity Date, unless terminated sooner as provided in this Section 11.1.
Borrower may not terminate (i) this Agreement or (ii) terminate the Commitments
in whole or in part without terminating this entire Agreement and all
Commitments. Borrower may not terminate this Agreement and/or the Commitment
prior to October 30, 2015. Any such early termination by Borrower on or after
October 30, 2015 shall be effective upon not less than sixty (60) calendar days
prior written notice to Agent and upon full performance and payment in full in
cash of all Obligations (including any Voluntary Termination Fee) on or prior to
such 60th calendar day after Receipt by Agent of such written notice. Upon the
earlier to occur of the expiration of the Revolving Period, the Maturity Date,
or the Receipt by Agent of such written notice from Borrower electing to
terminate this Agreement in accordance with this Section 11.1, the obligation of
Lenders to make Advances shall terminate. All of the Obligations shall be
immediately due and payable upon the earlier of any such termination on the
Maturity Date or the termination date stated in the notice of termination
delivered to Agent pursuant to this Section 11.1, as applicable (the “Voluntary
Termination Date”). Notwithstanding any other provision of any Loan Document, no
termination of this Agreement shall affect Agent’s or any Lender’s rights or any
of the Obligations existing as of the effective date of such termination, and
the provisions of the Loan Documents shall continue to be fully operative until
the Obligations have been fully performed and indefeasibly paid in cash in full.
The Liens granted to Agent and/or under the Loan Documents and the financing
statements filed pursuant thereto and the rights and powers of Agent shall
continue in full force and effect notwithstanding the fact that Borrower’s
borrowings hereunder may from time to time be in a zero or credit position until
all of the Obligations have been fully performed and indefeasibly paid in full
in cash and the Commitments and this Agreement have been terminated.

 

11.2     Survival

 

All obligations, covenants, agreements, representations, warranties, waivers and
indemnities made by Borrower in any Loan Document shall survive the execution
and delivery of the Loan Documents, the Closing, the making and funding of the
Loan and any termination of this Agreement until all Obligations are fully
performed and indefeasibly paid in full in cash. The obligations and provisions
of Sections 3.1, 3.2, 3.4, 3.5, 3.6, 10.1, 10.3, 11.1, 11.2, 12.1, 12.3, 12.4,
12.7, 12.8, 12.9, 12.10, 12.11 and 13.8 shall survive termination of the Loan
Documents and any payment, in full or in part, of the Obligations.

 

XII.     MISCELLANEOUS

 

12.1     Governing Law; Jurisdiction; Service of Process; Venue

 

(A)     THE LOAN DOCUMENTS ARE GOVERNED BY THE LAWS OF THE UNITED STATES OF
AMERICA (“FEDERAL LAW”) AND, FOR THE PURPOSES OF EXPORTATION OF INTEREST AND
INTEREST FEES UNDER FEDERAL LAW, AGENT RELIES ON CALIFORNIA LAW. TO THE EXTENT
THAT STATE LAW APPLIES AND IS NOT PREEMPTED BY FEDERAL LAW, THEN PURSUANT TO NEW
YORK GENERAL OBLIGATIONS LAW SECTION 5-1401 THE LAWS OF THE STATE OF NEW YORK
SHALL GOVERN THE LOAN DOCUMENTS WITHOUT GIVING EFFECT TO ITS CHOICE OF LAW
PROVISIONS THAT WOULD RESULT IN APPLICATION OF THE LAWS OF A DIFFERENT
JURISDICTION. TO THE EXTENT THAT AGENT OR ANY LENDER HAS GREATER RIGHTS OR
REMEDIES UNDER FEDERAL LAW, WHETHER AS A NATIONAL BANK OR OTHERWISE, THIS
PARAGRAPH SHALL NOT BE DEEMED TO DEPRIVE AGENT OR SUCH LENDER OF SUCH RIGHTS AND
REMEDIES AS MAY BE AVAILABLE UNDER FEDERAL LAW; EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND
SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, FEDERAL LAW OR THE LAW OF THE STATE
OF NEW YORK, AS APPLICABLE, SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, CREDIT PARTIES
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

 

85

--------------------------------------------------------------------------------

 

 

(B)     BY EXECUTION AND DELIVERY OF EACH LOAN DOCUMENT TO WHICH IT IS A PARTY,
BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. BORROWER AGREE THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(C)     EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (A) OF THIS SECTION 12.1. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.

 

 

86

--------------------------------------------------------------------------------

 

 

 

(D)     EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF PROCESS AND
AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 12.5. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

12.2     Successors and Assigns; Assignments and Participations

 

(a)     Subject to Sections 12.2(f) and (h), a Lender may at any time assign all
or a portion of its rights and delegate all or a portion of its obligations
under this Agreement and the other Loan Documents (including all its rights and
obligations with respect to the Loan) to one or more Persons (a “Transferee”);
provided, however, so long as no Default or Event of Default has occurred and is
continuing, no such Transferee shall be a BDC or a wholly-owned Subsidiary of a
BDC. Notwithstanding anything to the contrary in this Agreement, but subject to
the immediately proceeding proviso, there shall be no limitation or restriction
on any Lender’s ability to assign, pledge or otherwise transfer any Note or
other Obligation. The Transferee and such Lender shall execute and deliver for
acceptance and recording in the Register, a Lender Addition Agreement, which
shall be in form and substance reasonably acceptable to Agent in its sole
discretion (“Lender Addition Agreement”). Upon such execution, delivery,
acceptance and recording, from and after the effective date determined pursuant
to such Lender Addition Agreement, (i) the Transferee thereunder shall be a
party hereto and, to the extent provided in such Lender Addition Agreement, have
the same rights, benefits and obligations as it would if it were a Lender
hereunder, (ii) the assigning Lender shall be relieved of its obligations
hereunder with respect to its Commitments or assigned portion thereof, as the
case may be, to the extent that such obligations shall have been expressly
assumed by the Transferee pursuant to such Lender Addition Agreement (and, in
the case of a Lender Addition Agreement covering all or the remaining portion of
an assigning Lender’s rights and obligations under this Agreement, such
assigning Lender shall cease to be a party hereto but, with respect to matters
occurring before such assignment, shall nevertheless continue to be entitled to
the benefits of Sections 12.4 and 12.7). Borrower hereby acknowledges and agrees
that any assignment will give rise to a direct obligation of Borrower to the
Transferee and that the Transferee shall be considered to be a “Lender”
hereunder. Borrower may not sell, assign or transfer any interest in this
Agreement, any of the other Loan Documents, or any of the Obligations, or any
portion thereof, including Borrower’s rights, title, interests, remedies,
powers, and duties hereunder or thereunder.

 

(b)     A Lender may at any time sell participations in all or any part of its
rights and obligations under this Agreement and the other Loan Documents
(including all its rights and obligations with respect to the Loan) to one or
more Persons (each, a “Participant”); provided, however, so long as no Default
or Event of Default has occurred and is continuing, no such Participant shall be
a BDC or a wholly-owned Subsidiary of a BDC. In the event of any such sale by a
Lender of a participation to a Participant, (i) such Lender’s obligations under
this Agreement to the other parties to this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible for the performance thereof,
(iii) such Lender shall remain the holder of any such Loan (and any Note
evidencing such Loan) for all purposes under this Agreement and the other Loan
Documents, (iv) Borrower shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents, and (v) all amounts payable pursuant to
Section 6.2 by Borrower hereunder shall be determined as if such Lender had not
sold such participation. Any agreement pursuant to which a Lender shall sell any
such participation shall provide that such Lender shall retain the sole right
and responsibility to exercise such Lender’s rights and enforce Borrower’s
obligations hereunder, including the right to consent to any amendment,
supplement, modification or waiver of any provision of this Agreement or any of
the other Loan Documents; provided that such participation agreement may provide
that such Lender will not agree, without the consent of the Participant, to any
amendment, supplement, modification or waiver of: (A) any reduction in the
principal amount, interest rate or fees payable with respect to any Loan in
which such holder participates; (B) any extension of the termination date of
this Agreement or the date fixed for any payment of principal, interest or fees
payable with respect to any Loan in which such holder participates; and (C) any
release of all or substantially all of the Collateral (other than in accordance
with the terms of this Agreement or the Loan Documents). Borrower hereby
acknowledges and agrees that the Participant under each participation shall,
solely for the purposes of Sections 12.4 and 12.7 of this Agreement be
considered to be a “Lender” hereunder.

 

 

87

--------------------------------------------------------------------------------

 

 

(c)     Agent, on behalf of Borrower, shall maintain at its address referred to
in Section 12.5 a copy of each Lender Addition Agreement delivered to it and a
written or electronic register (the “Register”) for the recordation of the names
and addresses of Lenders and the Commitment of, and the principal amount of the
Loan owing to, and the Notes evidencing such Loan owned by, each Lender from
time to time. Notwithstanding anything in this Agreement to the contrary,
Borrower and Agent shall treat each Person whose name is recorded in the
Register as the owner of the Loan, the Notes and the Commitment recorded therein
for all purposes of this Agreement. The Register shall be available for
inspection by Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(d)     Notwithstanding anything in this Agreement to the contrary, no
assignment under Section 12.2(a) of any rights or obligations under or in
respect of the Loan or the Notes evidencing such Loan shall be effective unless
and until Agent shall have recorded the assignment pursuant to Section 12.2(c).
Upon its receipt of a Lender Addition Agreement executed by an assigning Lender
and a Transferee, Agent shall (i) promptly accept such Lender Addition Agreement
and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give prompt notice of such
acceptance and recordation to Lender and Borrower. On or prior to such effective
date, the assigning Lender shall surrender any outstanding Notes held by it, all
or a portion of which are being assigned, and Borrower, at its own expense,
shall, upon the request of Agent by the assigning Lender or the Transferee, as
applicable, execute and deliver to Agent, within five (5) Business Days of any
request, new Notes to reflect the interest held by the assigning Lender and its
Transferee.

 

 

88

--------------------------------------------------------------------------------

 

 

(e)     Any Lender may furnish any information concerning Borrower in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants).

 

(f)     Notwithstanding any other provision set forth in this Agreement, a
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement, including, without limitation, the Loan owing to it
and the Notes held by it and the other Loan Documents and Collateral.

 

(g)     Borrower agrees to use commercially reasonable best efforts to assist
each Lender in assigning or selling participations in all or any part of any
Loan made by any Lender to another Person identified by such Lender.

 

(h)     Notwithstanding anything in the Loan Documents to the contrary, (i) a
Lender and its Affiliates shall not be required to execute and deliver a Lender
Addition Agreement in connection with any transaction involving its Affiliates
or lenders, (ii) no lender to or funding or financing source of any Lender or
its Affiliates shall be considered a Transferee, (iii) there shall be no
limitation or restriction on any Lender’s ability to assign or otherwise
transfer any Loan Document to any such Affiliate or lender or funding or
financing source, and (iv) there shall be no limitation or restriction on such
Affiliates’ or lenders’ or financing or funding sources’ ability to assign or
otherwise transfer any Loan Document, Loan, Note or Obligation (or any of its
rights thereunder or interest therein); provided, however, such Lender shall
continue to be liable as a “Lender” under the Loan Documents unless such
Affiliate or lender or funding or financing source executes a Lender Addition
Agreement and thereby becomes a “Lender”.

 

(i)     The Loan Documents shall inure to the benefit of Agent, Lenders,
Transferee, Participant (to the extent expressly provided herein only) and all
future holders of the Notes, the Obligations and/or any of the Collateral, and
each of their respective successors and permitted assigns. Each Loan Document
shall be binding upon the Persons other than Agent that are parties thereto and
their respective successors and assigns, and no such Person may assign, delegate
or transfer any Loan Document or any of its rights or obligations thereunder
without the prior written consent of Agent. No rights are intended to be created
under any Loan Document for the benefit of any third party donee, creditor or
incidental beneficiary of Borrower. Nothing contained in any Loan Document shall
be construed as a delegation to Agent of any other Person’s duty of performance.
BORROWER ACKNOWLEDGES AND AGREES THAT AGENT AT ANY TIME AND FROM TIME TO TIME
MAY (I) DIVIDE AND REISSUE (WITHOUT SUBSTANTIVE CHANGES OTHER THAN THOSE
RESULTING FROM SUCH DIVISION) THE NOTES, AND/OR (II) SELL, ASSIGN OR GRANT
PARTICIPATING INTERESTS IN OR TRANSFER ALL OR ANY PART OF ITS RIGHTS OR
OBLIGATIONS UNDER ANY LOAN DOCUMENT, NOTE, THE OBLIGATIONS AND/OR THE COLLATERAL
TO OTHER PERSONS, IN EACH CASE ON THE TERMS AND CONDITIONS PROVIDED HEREIN. Each
Transferee and Participant shall have all of the rights, obligations and
benefits with respect to the Obligations, Notes, Collateral and/or Loan
Documents held by it as fully as if the original holder thereof; provided that,
notwithstanding anything to the contrary in any Loan Document, Borrower shall
not be obligated to pay under this Agreement to any Transferee or Participant
any sum in excess of the sum which it would have been obligated to pay to Agent
had such participation not been effected. Agent may disclose to any Transferee
or Participant all information, reports, financial statements, certificates and
documents obtained under any provision of any Loan Document; provided that
Transferees and Participants shall be subject to the confidentiality provisions
contained herein that are applicable to Agent.

 

 

89

--------------------------------------------------------------------------------

 

 

 

(j)     Any Lender may assign or pledge all or any portion of the Loans or Notes
held by it to any Federal Reserve Bank or the United States Treasury as
collateral security to secure obligations of such Lender, including without
limitation, any assignment or pledge pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any Operating Circular issued by
such Federal Reserve Bank, provided, that any payment in respect of such
assigned Loans or Notes made by Borrower to or for the account of the assigning
or pledging Lender in accordance with the terms of this Agreement shall satisfy
Borrower’s obligations hereunder in respect to such assigned Loans or Notes to
the extent of such payment. No such assignment shall release the assigning
Lender from its obligations hereunder.

 

12.3     Application of Payments

 

To the extent that any payment made or received with respect to the Obligations
is subsequently invalidated, determined to be fraudulent or preferential, set
aside, defeased or required to be repaid to a trustee, debtor in possession,
receiver, custodian or any other Person under any Debtor Relief Law, common law
or equitable cause or any other law, then the Obligations intended to be
satisfied by such payment shall be revived and shall continue as if such payment
had not been received by Agent and the Liens created hereby shall be revived
automatically without any action on the part of any party hereto and shall
continue as if such payment had not been received by Agent. Except as
specifically provided in this Agreement, any payments with respect to the
Obligations received shall be credited and applied in such manner and order as
Agent shall decide in its sole discretion.

 

12.4     Indemnity

 

Borrower hereby indemnifies and holds harmless Agent, each Lender, each
Participant, and their respective Affiliates, managers, members, officers,
employees, agents, representatives, successors, assigns, accountants and
attorneys (collectively, the “Indemnified Persons”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, reasonable fees and disbursements of counsel and in-house
documentation and diligence fees and legal expenses) which may be imposed on,
incurred by or asserted against any Indemnified Person with respect to or
arising out of, or in any litigation, proceeding or investigation instituted or
conducted by any Person with respect to any aspect of, or any transaction
contemplated by, or any matter related to, any act of or omission by Borrower
or, any of its Affiliates acting on Borrower’s behalf or any of their respective
managers, members, officers, employees, agents, or representatives, including,
without limitation: (i) fraud, willful misconduct, misrepresentation or failure
to disclose a material fact by or on behalf of Borrower, or any of its
respective agents or representatives in connection with the Loan, including by
reason of any claim under the Racketeer Influenced and Corrupt Organizations Act
(RICO); (ii) any theft, misappropriation or conversion by or on behalf of
Borrower of Collateral (including failure to turn over to Agent on demand
following an Event of Default); (iii) any misappropriation of funds of use of
the proceeds of the Loan not in accordance with the terms of the Loan Agreement
or any other Loan Document; (iv) the forfeiture by Borrower of any Collateral,
or any portion thereof, because of the conduct or purported conduct of criminal
activity by Borrower or, any of its Affiliates or any of their respective
managers, members, officers, employees, agents, or representatives; (v) any
Change of Control not approved in writing by Agent (at its sole option);
(vi) any waste, transfer, sale, encumbrance or other disposal of the Collateral
not permitted by the Loan Agreement or the other Loan Document; or (vii) the
breach of any representation, warranty, covenant or indemnification in any Loan
Document concerning Environmental Laws or Hazardous Substances. If any
Indemnified Person uses in-house counsel for any purpose for which Borrower is
responsible to pay or indemnify, Borrower expressly agrees that their
indemnification obligations include reasonable charges for such work
commensurate with the fees that would otherwise be charged by outside legal
counsel selected by such Indemnified Person in its sole discretion for the work
performed. Agent agrees to give Borrower reasonable notice of any event of which
Agent becomes aware for which indemnification may be required under this Section
12.4, and Agent may elect (but is not obligated) to direct the defense thereof;
provided that the selection of counsel shall be subject to Borrower’s consent,
which consent shall not be unreasonably withheld or delayed, and Borrower shall
be entitled to participate in the defense of any matter for which
indemnification may be required under this Section 12.4 and to employ counsel at
its own expense to assist in the handling of such matter. Any Indemnified Person
may, in its reasonable discretion, take such actions as it deems necessary and
appropriate to investigate, defend or settle any event or take other remedial or
corrective actions with respect thereto as may be necessary for the protection
of such Indemnified Person or the Collateral, subject to Borrower’s prior
approval of any settlement, which shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, if any insurer agrees to undertake the defense of
an event (an “Insured Event”), Agent agrees not to exercise its right to select
counsel to defend the event if that would cause Borrower’s insurer to deny
coverage; provided, however, that Agent reserves the right to retain counsel to
represent any Indemnified Person with respect to an Insured Event at its sole
cost and expense. To the extent that Agent obtains recovery from a third party
other than an Indemnified Person of any of the amounts that Borrower has paid to
Lender pursuant to the indemnity set forth in this Section 12.4, then Agent
shall promptly pay to Borrower the amount of such recovery. Without limiting any
of the foregoing, Borrower hereby indemnifies the Indemnified Parties for all
claims for brokerage fees or commissions (other than claims of a broker with
whom such Indemnified Party has directly contracted in writing) which may be
made in connection with respect to any aspect of, or any transaction
contemplated by or referred to in, or any matter related to, any Loan Document
or any agreement, document or transaction contemplated thereby.

 

 

90

--------------------------------------------------------------------------------

 

 

12.5     Notice

 

Any notice or request under any Loan Document shall be given to any party to
this Agreement at such party’s address set forth beneath its signature on the
signature page to this Agreement, or at such other address as such party may
hereafter specify in a notice given in the manner required under this Section
12.5. Any notice or request hereunder shall be given only by, and shall be
deemed to have been received upon (each, a “Receipt”): (i) registered or
certified mail, return receipt requested, on the date on which such received as
indicated in such return receipt, (ii) delivery by a nationally recognized
overnight courier, one (1) Business Day after deposit with such courier, or
(iii) facsimile or electronic transmission, in each case upon telephone or
further electronic communication from the recipient acknowledging receipt
(whether automatic or manual from recipient), as applicable.

 

 

91

--------------------------------------------------------------------------------

 

 

 

12.6     Severability; Captions; Counterparts; Electronic Signatures

 

If any provision of any Loan Document is adjudicated to be invalid under
Applicable Laws or regulations, such provision shall be inapplicable to the
extent of such invalidity without affecting the validity or enforceability of
the remainder of the Loan Documents which shall be given effect so far as
possible. The captions in the Loan Documents are intended for convenience and
reference only and shall not affect the meaning or interpretation of the Loan
Documents. The Loan Documents may be executed in one or more counterparts (which
taken together, as applicable, shall constitute one and the same instrument) and
by electronic transmission, which facsimile signatures shall be considered
original executed counterparts. Each party to this Agreement agrees that it will
be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party.

 

12.7     Expenses

 

Borrower shall pay, whether or not the Closing occurs, all fees, costs and
expenses incurred or earned by Agent, any Lender, and/or its Affiliates,
including, without limitation, portfolio management, documentation and diligence
fees and expenses, all search, audit, appraisal, recording, professional and
filing fees and expenses and all other charges and expenses (including, without
limitation, UCC and judgment and tax lien searches and UCC filings and fees for
post-Closing UCC and judgment and tax lien searches and wire transfer fees and
audit expenses), and reasonable internal and external attorneys’ fees and
expenses, (i) in any effort to enforce, protect or collect payment of any
Obligation or to enforce any Loan Document or any related agreement, document or
instrument, (ii) in connection with entering into, negotiating, preparing,
reviewing and executing the Loan Documents and/or any related agreements,
documents or instruments, (iii) arising in any way out of administration of the
Obligations or the taking or refraining from taking by Agent of any action
requested by Borrower, (iv) in connection with instituting, maintaining,
preserving, enforcing and/or foreclosing on Agent’s Liens in any of the
Collateral or securities pledged under the Loan Documents, whether through
judicial proceedings or otherwise, (v) in defending or prosecuting any actions,
claims or proceedings arising out of or relating to Agent’s or any Lender’s
transactions with Borrower, (vi) in seeking, obtaining or receiving any advice
with respect to its rights and obligations under any Loan Document and any
related agreement, document or instrument, (vii) arising out of or relating to
any Default or Event of Default or occurring thereafter or as a result thereof,
(viii) in connection with all actions, visits, audits and inspections undertaken
by Agent or its Affiliates pursuant to the Loan Documents, and/or (ix) in
connection with any modification, restatement, supplement, amendment, waiver or
extension of any Loan Document and/or any related agreement, document or
instrument. All of the foregoing shall be charged to Borrower’s account and
shall be part of the Obligations. If Lender or any of its Affiliates uses
in-house counsel for any purpose under any Loan Document for which Borrower is
responsible to pay or indemnify, Borrower expressly agrees that its Obligations
include reasonable charges for such work commensurate with the fees that would
otherwise be charged by outside legal counsel selected by Agent or such
Affiliate in its sole discretion for the work performed. Without limiting the
foregoing, Borrower shall pay all Taxes (other than Taxes based upon or measured
by a Lender’s income or revenues or any personal property tax), if any, in
connection with the issuance of any Note and the filing and/or recording of any
documents and/or financing statements.

 

 

92

--------------------------------------------------------------------------------

 

 

12.8     Entire Agreement

 

This Agreement and the other Loan Documents to which Borrower is a party
constitute the entire agreement between Borrower, Agent and Lenders with respect
to the subject matter hereof and thereof, and supersede all prior agreements and
understandings (including but not limited to the term sheet dated on or about
May, 2013), if any, relating to the subject matter hereof or thereof. Any
promises, representations, warranties or guarantees not herein contained and
hereinafter made shall have no force and effect unless in writing signed by
Borrower, Agent and Requisite Lenders, as appropriate. Except as set forth in
and subject to Section 10.4, no provision of any Loan Document may be changed,
modified, amended, restated, waived, supplemented, discharged, canceled or
terminated orally or by any course of dealing or in any other manner other than
by an agreement in writing signed by Borrower, Agent and Requisite Lenders,
provided, that no consent or agreement by Borrower shall be required to amend,
modify, change, restate, waive, supplement, discharge, cancel or terminate any
provision of Article XII so long as no additional duties are required to be
assumed by Borrower. Each party hereto acknowledges that it has been advised by
counsel in connection with the negotiation and execution of this Agreement and
is not relying upon oral representations or statements inconsistent with the
terms and provisions hereof. The schedules attached hereto may be amended or
supplemented by Borrower upon delivery to Agent of such amendments or
supplements and, except as expressly provided otherwise in this Agreement, the
written approval thereof by Agent.

 

12.9     Approvals and Duties

 

Unless expressly provided herein to the contrary, any approval, consent, waiver
or satisfaction of Agent with respect to any matter that is subject of any Loan
Document may be granted or withheld by Agent, the Lenders or any Lender, as
applicable, in its sole and absolute discretion. Neither Agent nor any Lender
shall have any responsibility for or obligation or duty with respect to any of
the Collateral or any matter or proceeding arising out of or relating thereto,
including, without limitation, any obligation or duty to collect any sums due in
respect thereof or to protect or preserve any rights pertaining thereto.

 

12.10     Confidential/Publicity

 

(a)     Borrower, Agent and Lenders shall mutually agree on the contents of any
press release, public announcement or other public disclosure regarding this
Agreement and the transactions contemplated hereunder to be made following the
mutual execution and delivery of this Agreement; provided that, (i) Agent or any
Lender may disclose the terms hereof and give copies of the Loan Documents to
assignees and participants and to prospective assignees and participants and
(ii) Borrower may disclose the terms and copies hereof in its filings with the
Securities and Exchange Commission and thereafter such information shall be made
generally available in the public domain. If either party fails to respond to
the other party in writing with either an approval or a disapproval within five
(5) Business Days of a party’s receipt of the other party’s request for consent
or approval as expressly contemplated pursuant to this Section 12.10, then such
consent or approval will be deemed to have been given, provided that such five
(5) Business Day period will not commence to run unless and until the other
party has received all information, materials, documents and other matters
required to be submitted to it hereunder, with respect to such consent or
approval and all other information, materials, documents and other matters
reasonably essential to its decision process.

 

 

93

--------------------------------------------------------------------------------

 

 

(b)     Borrower shall not, without the prior written consent of Agent, use the
name of Agent or any Lender in connection with any of its business activities,
except in connection with internal business matters, potential or current
investors and/or lenders, and as required in dealings with governmental agencies
and other financial institutions and as may otherwise be required pursuant to
Applicable Laws or in a press release with respect to the Loan. Upon the consent
of Borrower, Agent and Lenders may use the name of Borrower and any of its
Affiliates in any press release, advertisement or other promotional materials
issued with respect to the Loan.

 

(c)     Agent and each Lender (each a “Receiving Party”) understands that
Borrower may disclose to a Receiving Party confidential or proprietary
information relating to Borrower’s business, including, without limitation: (i)
marketing philosophy, objectives, strategies and information; (ii) competitive
advantages and disadvantages; (iii) cost, pricing, budgets and other financial
data, information, objectives and strategies; (iv) information concerning
customers, vendors and other business partners; (v) market position and
objectives; (vi) business methods; (vii) data processing and management
information systems, programs and practices; (viii) application, operating
system, communication and other software; (ix) source and object code, technical
data, system architecture, formulae, flowcharts and algorithms; (x) trade
secrets and any other information that derives independent economic value from
not being generally known to, and not being readily ascertainable through proper
means by, the public; (xi) insurance and risk management related quotes, costs,
data and/or information and (xii) any and all improvements or additions to any
of the above (together, “Confidential Information”)

 

(d)     In consideration of access Receiving Party may be provided to
Confidential Information, Receiving Party hereby agrees: (i) to hold the
Confidential Information in confidence and to take all reasonable precautions to
protect such Confidential Information, including, without limitation, all
precautions Receiving Party employs with respect to its most confidential
materials; (ii) not to sell, copy, transfer, modify, publish, or display any
such Confidential Information or any information derived therefrom to any third
person; provided that Receiving Party may disclose the Confidential Information
to its Representatives who have a legitimate “need to know” for the sole purpose
of providing support to those individuals who have such need, provided that such
Representatives are informed of the confidential nature of such information and
must have agreed to treat such Confidential Information (which agreement may be
oral) in accordance with the terms of this Section 12.10, and (iii) not to make
any use whatsoever at any time of such Confidential Information except for the
purposes contemplated by the parties in this Agreement. Notwithstanding the
foregoing or otherwise, Receiving Party shall be liable for any breach or
threatened breach of the confidentiality obligations set forth herein by
Receiving Party or any Representative of said Receiving Party.

 

 

94

--------------------------------------------------------------------------------

 

 

(e)     Confidential Information will not include, however, information which:
(a) was publicly known or made generally available in the public domain prior to
the time of receipt by Receiving Party; (b) becomes publicly known or made
generally available in the public domain after receipt by Receiving Party
through no action or inaction by Receiving Party in breach of this Section
12.10; (c) at the time of receipt by Receiving Party, was already in Receiving
Party’s possession, as evidenced by Receiving Party’s files and records
immediately prior to Receiving Party’s receipt thereof; (d) is obtained by
Receiving Party from a Person other than Borrower or Borrower’s Representatives
without a breach of such Person’s obligations of confidentiality or similar
obligation or violation by such Person of any Applicable Law; or (e) is
independently developed by Receiving Party without use of or reference to any
Confidential Information.

 

(f)     In the event that Receiving Party is required by Applicable Law or by
legal process to disclose any Confidential Information, Receiving Party, if
legally permissible, shall provide Borrower with immediate notice of such
requirement in order to enable Borrower to seek an appropriate protective order
or other remedy, to consult with Receiving Party with respect to Borrower’s
taking steps to resist or narrow the scope of such requirement or legal process,
or to waive compliance, in whole or in part, with the terms of this Section
12.10. In any such event Receiving Party shall use commercially reasonable
efforts to ensure that all Confidential Information that is so disclosed will be
accorded confidential treatment and that any disclosure will be the minimum
disclosure required under the circumstances. Nothing contained in this Section
12.10 shall limit Agent or any Lender’s right to disclose such Confidential
Information (i) as may be required in connection with such Person’s actual or
potential exercise or enforcement of any right or remedy under any Loan Document
or (ii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information.

 

(g)     Each Receiving Party hereby acknowledges that United States securities
laws prohibit any person with material, non-public information about a
registered security from buying or selling such securities or, subject to
certain limited exceptions, from communicating such information to any other
Person. Each Receiving Party hereby agrees that the Confidential Information may
contain material, non-public information and further agrees to comply, and to
insure compliance by its Representatives, with applicable securities laws
concerning the Confidential Information, so long as any such disclosure comports
with all Applicable Laws.

 

(h)     For purposes of this Section 12.10, “Representative” means, as to any
Person, its affiliates and its and their directors, officers, employees,
trustees, partners, members, managers, agents, advisors and professional
consultants (including, without limitation, financial advisors, attorneys and
accountants), controlling Persons, lenders, funding or financing sources, and
any applicable rating agency. Unless the context clearly requires otherwise,
references in this Section 12.10 to Receiving Party shall include Receiving
Party’s Representatives.

 

12.11     Release of Collateral

 

So long as no Default or Event of Default has occurred and is continuing, upon
request of Borrower, Agent shall release any Lien granted to or held by Agent
upon any Collateral being sold or disposed of in compliance with the provisions
of the Loan Documents, as determined by Agent in its Permitted Discretion.
Promptly following full performance and satisfaction and indefeasible payment in
full in cash of all Obligations and the termination of the Commitments and this
Agreement, the Liens created hereby shall terminate and Agent shall execute and
deliver such documents, at Borrower’s expense, as are necessary to release
Agent’s Liens in the Collateral and shall return the Collateral to Borrower or
the Person lawfully entitled thereto; provided, however, that the parties agree
that, notwithstanding any such termination or release or the execution, delivery
or filing of any such documents or the return of any Collateral, if and to the
extent that any such payment made or received with respect to the Obligations is
subsequently invalidated, determined to be fraudulent or preferential, set
aside, defeased or required to be repaid to a trustee, debtor in possession,
receiver, custodian or any other Person under any Debtor Relief Law, common law
or equitable cause or any other law, then the Obligations intended to be
satisfied by such payment shall be revived and shall continue as if such payment
had not been received by Agent and/or Lender and the Liens created hereby shall
be revived automatically without any action on the part of any party hereto and
shall continue as if such payment had not been received by Agent and/or Lender.
Neither Agent nor any Lender shall be deemed to have made any representation or
warranty with respect to any Collateral so delivered except that such Collateral
is free and clear, on the date of such delivery, of any and all Liens arising
from Agent’s own acts.

 

 

95

--------------------------------------------------------------------------------

 

 

12.12     Appointment of Servicer

 

(a)     Agent may from time to time enter into a servicing agreement (a “Loan
Servicing Agreement”) with CapitalSource Finance LLC or an Affiliate of Agent or
CapitalSource Finance LLC (a “Loan Servicer”) to service and enforce the Loan
Documents and collect the Obligations on Agent’s behalf. Pursuant to the Loan
Servicing Agreement, Agent may authorize the Loan Servicer to take certain
actions, perform certain duties and exercise certain powers on Lender’s behalf
under the provisions of the Loan Documents and any other instruments and
agreements referred to in this Agreement, all of to which Borrower hereby
consent.

 

(b)     The Loan Servicer shall have no duties or responsibilities to Borrower,
but only to Agent and then only as expressly set forth in the Loan Servicing
Agreement. Without limiting the generality of the foregoing, the Loan Servicer
shall have no obligation to make any loans or advances to Borrower. Neither the
Loan Servicer nor any of its officers, directors, employees or agents shall be
liable for any action taken or omitted by them under this Agreement or in
connection herewith, unless caused by its or their willful misconduct. The Loan
Servicer’s duties shall be mechanical and administrative in nature; nothing in
this Agreement, express or implied, is intended to or shall be so construed as
to impose upon the Loan Servicer any obligations with respect to the Loan
Documents except as expressly set forth herein. Neither Borrower nor Sponsor
shall in any way be construed to be a third party beneficiary of any
relationship between Loan Servicer and Agent.

 

(c)     The Loan Servicer shall be entitled to rely, and shall be fully
protected in relying, upon any communication whether written or oral believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
its duties hereunder, upon advice of counsel selected by it.

 

 

96

--------------------------------------------------------------------------------

 

 

(d)     Borrower shall be entitled to rely upon any communication whether
written or oral sent or made by the Loan Servicer for and on behalf of Agent
with respect to all matters pertaining to the Loan Documents and Borrower’
duties and obligations hereunder, unless and until Borrower receive written
notice from Lender that the Loan Servicer is no longer servicing the Loans.

 

(e)     The Loan Servicing Agreement may be terminated at any time without prior
notice to or consent of Borrower, and Agent will notify Borrower within a
reasonable period of time thereafter of such termination. Upon termination of
the Loan Servicing Agreement and failure to replace the Loan Servicing Agreement
with a new servicing agreement, all references herein to the Loan Servicer shall
thereafter mean and refer to Lender.

 

XIII.     AGENT PROVISIONS; SETTLEMENT

 

13.1     Agent

 

(a)     Appointment. Each Lender hereby designates and appoints CapitalSource as
the administrative agent, payment agent and collateral agent under this
Agreement and the other Loan Documents, and each Lender hereby irrevocably
authorizes CapitalSource, as Agent for such Lender, to take such action or to
refrain from taking such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are delegated to Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto. Agent agrees to act as such on the conditions contained in
this Article XIII. The provisions of this Article XIII are solely for the
benefit of Agent and Lenders, and Borrower shall have no rights as third-party
beneficiaries of any of the provisions of this Article XIII other than the
second sentence of Section 13.1(h)(iii). Agent may perform any of its duties
hereunder, or under the Loan Documents, by or through its agents, employees or
sub-agents. Agent may not be removed hereunder without its prior written
consent.

 

(b)     Nature of Duties. In performing its functions and duties under this
Agreement, Agent is acting solely on behalf of Lenders, and its duties are
administrative in nature, and does not assume and shall not be deemed to have
assumed, any obligation toward or relationship of agency or trust with or for
Lenders, other than as expressly set forth herein and in the other Loan
Documents, or Borrower. Agent shall have no duties, obligations or
responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents. Agent shall not have by reason of this Agreement or any
other Loan Document a fiduciary relationship in respect of any Lender. Each
Lender shall make its own independent investigation of the financial condition
and affairs of Borrower in connection with the extension of credit hereunder and
shall make its own appraisal of the creditworthiness of Borrower. Except for
information, notices, reports and other documents expressly required to be
furnished to Lenders by Agent hereunder or given to Agent for the account of or
with copies for Lenders, Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the Closing Date or at any time or times thereafter. If Agent seeks the
consent or approval of any Lenders to the taking or refraining from taking any
action hereunder, then Agent shall send prior written notice thereof to each
Lender. Agent shall promptly notify each Lender in writing any time that the
applicable percentage of Lenders have instructed Agent to act or refrain from
acting pursuant hereto.

 

 

97

--------------------------------------------------------------------------------

 

 

(c)     Rights, Exculpation, Etc. Neither Agent nor any of its officers,
directors, managers, members, equity owners, employees, attorneys or agents
shall be liable to any Lender for any action lawfully taken or omitted by them
hereunder or under any of the other Loan Documents, or in connection herewith or
therewith; provided that the foregoing shall not prevent Agent from being be
liable to the extent of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction on a final and nonappealable
basis. Notwithstanding the foregoing, Agent shall be obligated on the terms set
forth herein for performance of its express duties and obligations hereunder.
Agent shall not be liable for any apportionment or distribution of payments made
by it in good faith, and if any such apportionment or distribution is
subsequently determined to have been made in error, the sole recourse of any
Lender to whom payment was due but not made shall be to recover from the other
Lenders any payment in excess of the amount to which they are determined to be
entitled (and such other Lenders hereby agree promptly to return to such Lender
any such erroneous payments received by them). In performing its functions and
duties hereunder, Agent shall exercise the same care which it would in dealing
with loans for its own account. Agent shall not be responsible to any Lender for
any recitals, statements, representations or warranties made by Borrower herein
or for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any of the other Loan
Documents or the transactions contemplated thereby, or for the financial
condition of Borrower. Agent shall not be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions,
or conditions of this Agreement or any of the Loan Documents or the financial
condition of Borrower, or the existence or possible existence of any Default or
Event of Default. Agent may at any time request instructions from Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the other Loan Documents Agent is permitted or required to take or to
grant, and Agent shall be absolutely entitled to refrain from taking any action
or to withhold any approval and shall not be under any liability whatsoever to
any Person for refraining from taking any action or withholding any approval
under any of the Loan Documents until it shall have received such instructions
from the applicable percentage of Lenders. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the applicable percentage
of Lenders and, notwithstanding the instructions of Lenders, Agent shall have no
obligation to take any action if it, in good faith, believes that such action
exposes Agent or any of its officers, directors, managers, members, equity
owners, employees, attorneys or agents to any personal liability unless Agent
receives an indemnification satisfactory to it from Lenders with respect to such
action.

 

(d)     Reliance. Agent shall be entitled to rely upon any written notices,
statements, certificates, orders or other documents or any telephone message or
other communication (including any writing, telex, telecopy or telegram)
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person, and with respect to all matters pertaining to
this Agreement or any of the other Loan Documents and its duties hereunder or
thereunder, upon advice of legal counsel, independent accountants and other
experts selected by Agent in its sole discretion.

 

 

98

--------------------------------------------------------------------------------

 

 

(e)     Indemnification. Each Lender, severally and not (i) jointly or
(ii) jointly and severally, agrees to reimburse and indemnify and hold harmless
Agent and its officers, directors, managers, members, equity owners, employees,
attorneys and agents (to the extent not reimbursed by Borrower), ratably
according to their respective Pro Rata Share in effect on the date on which
indemnification is sought under this subsection of the total outstanding
Obligations (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with their Pro Rata Share immediately prior to such date
of the total outstanding Obligations), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, advances, or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by, or asserted against Agent or any of its officers,
directors, managers, members, equity owners, employees, attorneys or agents in
any way relating to or arising out of this Agreement or any of the other Loan
Documents or any action taken or omitted by Agent under this Agreement or any of
the other Loan Documents; provided, however, that no Lender shall be liable for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, advances or disbursements
to the extent resulting from Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction on a final and non-appealable
basis. The obligations of Lenders under this Article XIII shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(f)     Agent in its Individual Capacity. With respect to the Loans made by it,
if any, CapitalSource and its successors as Agent shall have, and may exercise,
the same rights and powers under the Loan Documents, and is subject to the same
obligations and liabilities, as and to the extent set forth in the Loan
Documents, as any other Lender. The terms “Lenders” or “Requisite Lenders” or
any similar terms shall include Agent in its individual capacity as a Lender.
Agent and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of lending, banking, trust, financial advisory or other business with,
Borrower or any Subsidiary or Affiliate of Borrower as if it were not acting as
Agent pursuant hereto.

 

(g)     Successor Agent.

 

(i)     Resignation. Agent may resign from the performance of all or part of its
functions and duties hereunder at any time by giving at least thirty (30)
calendar days’ prior written notice to Borrower and Lenders. Such resignation
shall take effect upon the acceptance by a successor Agent of appointment
pursuant to clause (ii) below or as otherwise provided below.

 

(ii)     Appointment of Successor. Upon any such notice of resignation pursuant
to clause (g)(i) of this Section 13.1, Requisite Lenders shall appoint a
successor Agent with the consent of Borrower, which consent shall not be
unreasonably withheld, delayed or conditioned (or required if any Default or
Event of Default exists); provided, however, so long as no Default or Event of
Default has occurred and is continuing, no such successor Agent shall be a BDC
or a wholly-owned Subsidiary of a BDC. If a successor Agent shall not have been
so appointed within said thirty (30) calendar day period referenced in clause
(g)(i) above, the retiring Agent, upon notice to Borrower, may, on behalf of
Lenders, appoint a successor Agent with the consent of Borrower, which consent
shall not be unreasonably withheld, delayed or conditioned (or required if any
Default or Event of Default exists), who shall serve as Agent until such time as
Requisite Lenders appoint a successor Agent as provided above; provided,
however, so long as no Default or Event of Default has occurred and is
continuing, no such successor Agent shall be a BDC or a wholly-owned Subsidiary
of a BDC. If no successor Agent has been appointed pursuant to the foregoing
within said thirty (30) calendar day period, the resignation shall become
effective and Requisite Lenders thereafter shall perform all the duties of Agent
hereunder, until such time, if any, as Requisite Lenders appoint a successor
Agent as provided above.

 

 

99

--------------------------------------------------------------------------------

 

 

 

(iii)     Successor Agent. Upon the acceptance of any appointment as Agent under
the Loan Documents by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent and, upon the earlier of such acceptance or the effective
date of the retiring Agent’s resignation, the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents, provided that any
indemnity rights or other rights in favor of such retiring Agent shall continue
after and survive such resignation and succession. After any retiring Agent’s
resignation as Agent under the Loan Documents, the provisions of this Article
XIII shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Agent under the Loan Documents.

 

(h)     Collateral Matters.

 

(i)     Collateral. Each Lender agrees that any action taken by Agent (or at the
direction of the Requisite Lenders (or, where required by the express terms of
this Agreement, a greater number of Lenders)) in accordance with the provisions
of this Agreement or of the other Loan Documents relating to the Collateral, and
the exercise by Agent (or at the direction of the Requisite Lenders (or, where
so required, such greater number of Lenders)) of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of Lenders and Agent. Without limiting
the generality of the foregoing, Agent shall have the sole and exclusive right
and authority to (i) act as the disbursing and collecting agent for Lenders with
respect to all payments and collections arising in connection herewith and with
the Loan Documents in connection with the Collateral; (ii) execute and deliver
each Loan Document relating to the Collateral and accept delivery of each such
agreement delivered by the Credit Parties or any of their Subsidiaries;
(iii) act as collateral agent for Lenders for purposes of the perfection of all
security interests and Liens created by such agreements and all other purposes
stated therein; (iv) manage, supervise and otherwise deal with the Collateral;
(v) take such action as is necessary or desirable to maintain the perfection and
priority of the security interests and Liens created or purported to be created
by the Loan Documents relating to the Collateral; and (vi) except as may be
otherwise specifically restricted by the terms hereof or of any other Loan
Document, exercise all right and remedies given to such Agent and Lenders with
respect to the Collateral under the Loan Documents relating thereto, Applicable
Law or otherwise.

 

 

100

--------------------------------------------------------------------------------

 

 

(ii)     Release of Collateral. Lenders hereby irrevocably authorize Agent, at
its option and in its discretion, to release any Lien granted to or held by
Agent, for the benefit the of Lenders, upon any Property covered by the Loan
Documents (A) upon termination of this Agreement and the payment and
satisfaction in full in cash of all Obligations (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted); (B) constituting Property being sold or disposed of if Borrower
certifies to Agent that the sale or disposition is made in compliance with the
provisions of the Loan Documents (and Agent may rely conclusively on any such
certificate, without further inquiry); or (C) constituting Property leased to
any Borrower under a lease which has expired or been terminated in a transaction
permitted under this Agreement or is about to expire and which has not been, and
is not intended by Borrower to be, renewed or extended.

 

(iii)     Confirmation of Authority; Execution of Releases. Without in any
manner limiting Agent’s authority to act without any specific or further
authorization or consent by Lenders (as set forth in Section 13.1(h)(i) and
(ii)), each Lender agrees to confirm in writing, upon request by Borrower, the
authority to release any property covered by this Agreement or the Loan
Documents conferred upon Agent under Section 13.1(h)(ii). So long as no Event of
Default exists, upon receipt by Agent of confirmation from the requisite
percentage of Lenders of its authority to release any particular item or types
of Property covered by this Agreement or the other Loan Documents, and upon at
least five (5) Business Days’ prior written request by Borrower, Agent shall
(and hereby is irrevocably authorized by Lenders to) execute such documents as
may be necessary to evidence the release of the Liens granted to Agent, for the
benefit of Lenders, herein or pursuant hereto upon such Collateral; provided,
however, that (A) Agent shall not be required to execute any such document on
terms which, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty (other than that such Collateral is free and clear,
on the date of such delivery, of any and all Liens arising from such Person’s
own acts), and (B) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of Borrower or any
Subsidiary of any Borrower in respect of) all interests retained by Borrower or
any Subsidiary of any Borrower, including, without limitation, the proceeds of
any sale, all of which shall continue to constitute part of the Collateral
covered by this Agreement or the Loan Documents.

 

(iv)     Absence of Duty. Agent shall have no obligation whatsoever to any
Lender or any other Person to assure that the Collateral covered by this
Agreement or the other Loan Documents exists or is owned by any Borrower or is
cared for, protected or insured or has been encumbered or that the Liens granted
to Agent, on behalf of Lenders, herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected, enforced or maintained
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure, or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent in this Section 13.1(h) or in any of the Loan Documents; it
being understood and agreed that in respect of the Collateral covered by this
Agreement or the other Loan Documents, or any act, omission or event related
thereto, Agent may act in any manner it may deem appropriate, in its discretion,
given Agent’s own interest in Collateral covered by this Agreement or the Loan
Documents as one of Lenders and Agent shall have no duty or liability whatsoever
to any of the other Lenders; provided that Agent shall exercise the same care
which it would in dealing with loans for its own account.

 

 

101

--------------------------------------------------------------------------------

 

 

(i)     Agency for Perfection. Each Lender hereby appoints Agent as agent for
the purpose of perfecting Lenders’ security interest in Collateral which, in
accordance with Article 9 of the UCC in any applicable jurisdiction, can be
perfected only by possession. Should any Lender (other than Agent) obtain
possession of any such Collateral, such Lender shall hold such Collateral for
purposes of perfecting a security interest therein for the benefit of Lenders,
notify Agent thereof and, promptly upon Agent’s request therefor, deliver such
Collateral to Agent or otherwise act in respect thereof in accordance with
Agent’s instructions.

 

(j)     Exercise of Remedies. Except as set forth in Section 13.4, each Lender
agrees that it will not have any right individually to enforce or seek to
enforce this Agreement or any other Loan Document or to realize upon any
Collateral security for the Loans or other Obligations; it being understood and
agreed that such rights and remedies may be exercised only by Agent in
accordance with the terms of the Loan Documents.

 

13.2     Amendments, Waivers and Consents

 

(a)     Except as otherwise expressly provided herein, no amendment or waiver of
any provision of this Agreement or any other Loan Document, or consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in writing and signed by Borrower and the Requisite Lenders (or by the
Agent on their behalf) without taking into account the Revolving Exposure and/or
Commitments held by Defaulting Lenders, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that, except as otherwise expressly
provided herein, no amendment, waiver or consent shall, unless in writing and
signed by Borrower and all Lenders (other than any Defaulting Lender), do any of
the following at any time: (a) change the number of Lenders that shall be
required for Lenders or any of them to take any action hereunder; (b) amend the
definition of “Requisite Lenders”; (c) amend this Section 13.2; (d) reduce the
amount of principal of, or interest on, or the interest rate applicable to, the
Loan or any fees or other amounts payable hereunder; or (e) postpone any date on
which any payment of principal of, or interest on, the Loan or any fees or other
amounts payable hereunder is required to be made; provided, further that no
amendment, waiver or consent shall, unless in writing and signed by (i) a
Lender, change the Pro Rata Share or increase the Commitment of such Lender,
(ii) the Agent, in addition to Lenders required above, to take any such action
that affects the rights or duties of Agent under this Agreement or any other
Loan Document and (iii) all Lenders (or by the Agent at their instruction), any
change adverse to the Lenders affecting the provisions of this Agreement
relating to the Borrowing Base (including the definitions used therein), the
Eligible Loans (including the definitions used therein), or the provisions of
Section 6.18 (including the definitions used therein).

 

(b)     In the event Agent requests the consent of a Lender and does not receive
a written denial thereof within five (5) Business Days after such Lender’s
receipt of such request, then such Lender will be deemed to have given such
consent so long as such request contained a notice stating that such failure to
respond within five (5) Business Days would be deemed to be a consent by such
Lender.

 

 

102

--------------------------------------------------------------------------------

 

 

(c)     In the event Agent requests the consent of a Lender in a situation where
such Lender’s consent would be required and such consent is denied, then Agent
may, at its option, require such Lender to assign its interest in the Loans to
Agent for a price equal to the then outstanding principal amount thereof due
such Lender plus accrued and unpaid interest and fees due such Lender, which
principal, interest and fees will be paid to Lender when collected from
Borrower. In the event that Agent elects to require any Lender to assign its
interest to Agent pursuant to this Section 13.2 Agent will so notify such Lender
in writing within forty-five (45) days following such Lender’s denial, and such
Lender will assign its interest to Agent no later than five (5) calendar days
following receipt of such notice.

 

(d)     If, in connection with any proposed amendment, waiver or consent
requiring the consent of Requisite Lenders, the consent of the Requisite Lenders
is obtained, but the consent of other Lenders is not obtained (any such Lender
whose consent is not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower shall have the right, at its sole cost and expense,
to replace each such Non-Consenting Lender or Lenders with one or more
replacement Lenders pursuant to Section 13.7(d) so long as at the time of such
replacement, each such replacement Lender consents to the proposed change,
waiver, discharge or termination.

 

13.3     Set-off and Sharing of Payments

 

In addition to any rights and remedies now or hereafter granted under Applicable
Law and not by way of limitation of any such rights, upon the occurrence and
during the continuation of any Event of Default, each Lender is hereby
authorized by Borrower at any time or from time to time, to the fullest extent
permitted by law, with the prior written consent of Agent and without notice to
Borrower or any other Person other than Agent (such notice being hereby
expressly waived) to set off and to appropriate and to apply any and all
(a) balances (general or special, time or demand, provisional or final) held by
such Lender at any of its offices for the account of Borrower (regardless of
whether such balances are then due to any Borrower ), and (b) other Property at
any time held or owing by such Lender to or for the credit or for the account of
any Borrower, against and on account of any of the Obligations which are not
paid when due; provided that no Lender or any such holder shall exercise any
such right without prior written notice to Agent. Any Lender that has exercised
its right to set-off or otherwise has received any payment on account of the
Obligations shall, to the extent the amount of any such set off or payment
exceeds its Pro Rata Share of payments obtained by all of Lenders on account of
such Obligations, purchase for cash (and the other Lenders or holders of the
Loans shall sell) participations in each such other Lender’s or holder’s Pro
Rata Share of Obligations as would be necessary to cause such Lender to share
such excess with each other Lenders or holders in accordance with their
respective Pro Rata Shares; provided, however, that if all or any portion of
such excess payment or benefits is thereafter recovered from such purchasing
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery. Borrower agrees, to the fullest extent
permitted by law, that (y) any Lender or holder may exercise its right to
set-off with respect to amounts in excess of its Pro Rata Share of the
Obligations and may sell participations in such excess to other Lenders and
holders, and (z) any Lender so purchasing a participation in the Loans made or
other Obligations held by other Lenders may exercise all rights of set-off,
bankers’ lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans and other Obligations
in the amount of such participation.

 

 

103

--------------------------------------------------------------------------------

 

 

13.4     Disbursement of Funds

 

Agent may, on behalf of Lenders, disburse funds to Borrower for the Advances
requested. Each Lender shall reimburse Agent on demand for its Pro Rata Share of
all funds disbursed on its behalf by Agent, or if Agent so requests, each Lender
shall remit to Agent its Pro Rata Share of any Advance before Agent disburses
such Advance to or on account of Borrower. If Agent so elects to require that
funds be made available prior to disbursement to Borrower, Agent shall advise
each Lender by telephone, telex or telecopy of the amount of such Lender’s Pro
Rata Share of such requested Advance no later than one (1) Business Day prior to
the Borrowing Date, and each such Lender shall pay Agent such Lender’s Pro Rata
Share of such requested Loan, in same day funds, by wire transfer to Agent’s
account not later than 2:00 p.m. (New York City time). If Agent shall have
disbursed funds to Borrower on behalf of any Lender and such Lender fails to pay
the amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall
promptly notify Borrower, and Borrower shall immediately repay such amount to
Agent. Any repayment by Borrower required pursuant to this Section 13.4 shall be
without premium or penalty. Nothing in this Section 13.4 or elsewhere in this
Agreement or the other Loan Documents, including, without limitation, the
provisions of Section 13.5, shall be deemed to require Agent to advance funds on
behalf of any Lender or to relieve any Lender from its obligation to fulfill its
commitments hereunder or to prejudice any rights that Agent or Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

13.5     Settlements; Payments; and Information

 

(a)     Advances; Payments; Interest and Fee Payments.

 

(i)     The amount of outstanding Loans pursuant to Advances may fluctuate from
day to day through Agent’s disbursement of funds to or on account of, and
receipt of funds from, Borrower. In order to minimize the frequency of transfers
of funds between Agent and each Lender, notwithstanding terms to the contrary
set forth in Section 13.4, Advances and repayments thereof may be settled
according to the procedures described in Sections 13.5(a)(ii) and 13.5(a)(iii).
Notwithstanding these procedures, each Lender’s obligation to fund its Pro Rata
Share of any Advances made by Agent to or on account of Borrower will commence
on the date such Advances are made by Agent. Nothing contained in this Agreement
shall obligate a Lender to make an Advance at any time any Default or Event of
Default exists. All such payments will be made by such Lender without set-off,
counterclaim or deduction of any kind.

 

(ii)     Once each week, or more frequently (including daily), if Agent so
elects (each such day being a “Settlement Date”), Agent will advise each Lender
by 1:00 p.m. (New York City time) on a Business Day by telephone, telex or
telecopy of the amount of each such Lender’s Pro Rata Share of the outstanding
Advances. In the event payments are necessary to adjust the amount of such
Lender’s share of the Advances to such Lender’s Pro Rata Share of the Advances,
the party from which such payment is due will pay the other party, in same day
funds, by wire transfer to the other’s account not later than 2:00 p.m. (New
York City time) on the Business Day following the Settlement Date.

 

 

104

--------------------------------------------------------------------------------

 

 

(iii)     Not later than the first Business Day after the Payment Date of each
month (“Interest Settlement Date”), Agent will advise each Lender by telephone
or facsimile of the amount of interest and fees charged to and collected from
Borrower for the preceding month in respect of the Loans. Provided that such
Lender has made all payments required to be made by it under this Agreement and
provided that Lender has not received its Pro Rata Share of interest and fees
directly from Borrower, Agent will pay to such Lender, by wire transfer to such
Lender’s account (as specified by such Lender on Schedule A of this Agreement as
amended by such Lender from time to time after the date hereof pursuant to the
notice provisions contained herein or in the applicable Lender Addition
Agreement) not later than 2:00 p.m. (New York City time) on the next Business
Day following the Interest Settlement Date, such Lender’s share of such interest
and fees.

 

(b)     Availability of Lenders’ Pro Rata Share.

 

(i)     Unless Agent has been notified by a Lender prior to any proposed
Borrowing Date of such Lender’s intention not to fund its Pro Rata Share of an
Advance, Agent may assume that such Lender will make such amount available to
Agent on the proposed Borrowing Date or the Business Day following the next
Settlement Date, as applicable; provided, however, nothing contained in this
Agreement shall obligate a Lender to make an Advance at any time any Default or
Event of Default exists. If such amount is not, in fact, made available to Agent
by such Lender when due, Agent will be entitled to recover such amount on demand
from such Lender without set-off, counterclaim or deduction of any kind.

 

(ii)     Nothing contained in this Section 13.5(b) will be deemed to relieve a
Lender of its obligation to fulfill its commitments or to prejudice any rights
Agent, any other Lender or Borrower may have against such Lender as a result of
any default by such Lender under this Agreement.

 

(c)     Return of Payments.

 

(i)     If Agent pays an amount to a Lender under this Agreement in the belief
or expectation that a related payment has been or will be received by Agent from
any Borrower and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender without set-off,
counterclaim or deduction of any kind.

 

(ii)     If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any Debtor Relief Law or otherwise, then, notwithstanding any other
term or condition of this Agreement, Agent will not be required to distribute
any portion thereof to any Lender. In addition, each Lender will repay to Agent
on demand any portion of such amount that Agent has distributed to such Lender,
together with interest at such rate, if any, as Agent is required to pay to
Borrower or such other Person, without set-off, counterclaim or deduction of any
kind.

 

 

105

--------------------------------------------------------------------------------

 

 

13.6     Dissemination of Information

 

Upon request by a Lender, Agent will distribute promptly to such Lender, unless
previously provided by any Borrower to such Lender, copies of all notices,
schedules, reports, projections, financial statements, agreements and other
material and information, including, without limitation, financial and reporting
information received from Borrower or generated by a third party (and excluding
only internal information generated by CapitalSource for its own use as a Lender
or as Agent and any attorney-client privileged communications or work product),
as provided for in this Agreement and the other Loan Documents as received by
Agent. Agent shall not be liable to any of Lenders for any failure to comply
with its obligations under this Section 13.6, except to the extent that such
failure is attributed to Agent’s gross negligence or willful misconduct and
results in demonstrable damages to such Lender as determined, in each case, by a
court of competent jurisdiction on a final and non-appealable basis.

 

13.7     Defaulting Lender

 

(a)     Agent may recover from a Defaulting Lender on demand the Defaulting
Lender’s Pro Rata Share of any Loans made available by Agent on such Lender’s
behalf that Defaulting Lender fails to pay to Agent or any other amount owing by
a Defaulting Lender to Agent hereunder that such Defaulting Lender fails to pay
to Agent.

 

(b)     The failure of any Lender to fund its Pro Rata Share of any Advance
shall not relieve any other Lender of its obligation to fund its Pro Rata Share
of such Advance. Conversely, no Lender shall be responsible for the failure of
another Lender to fund such other Lender’s Pro Rata Share of an Advance.

 

(c)     Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrower to Agent for the Defaulting Lender’s benefit; nor
shall a Defaulting Lender be entitled to the sharing of any payments hereunder.
Agent may hold and, in its discretion, re-lend to Borrower the amount of all
such payments received or retained by it for the account of such Defaulting
Lender. For purposes of voting or consenting to matters with respect to the Loan
Documents and determining Pro Rata Shares, such Defaulting Lender shall be
deemed not to be a Lender and such Lender’s Commitment or Loans made by it, as
applicable, for such purposes shall be deemed to be zero. This Section shall
remain effective with respect to such Lender until (i) the Defaulting Lender has
paid all amounts required to be paid to Agent hereunder or (ii) Borrower, the
Requisite Lenders and Agent shall have waived such Lender’s default in writing.
The operation of this Section shall not be construed to increase or otherwise
affect the Commitment of any Lender or to relieve or excuse the performance by
Borrower of its duties and obligations hereunder.

 

 

106

--------------------------------------------------------------------------------

 

 

(d)     If any Lender becomes a Defaulting Lender or a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.2), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Agent which consent shall
not unreasonably be withheld or delayed, and (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts).  A Lender shall not be required to make any such assignment and
delegation if prior thereto the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

13.8     Taxes

 

(a)     Subject to Section 13.8(g), any and all payments by or on account of any
obligations of Borrower to each Lender or Agent under this Agreement or any
other Loan Document shall be made free and clear of, and without deduction or
withholding for, any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(including penalties, interest and additions to tax), imposed by any
Governmental Authority, excluding, in the case of each Lender and Agent,
(i) such taxes (including income taxes or franchise taxes) as are imposed on or
measured by the net income, overall receipts or total capital of such Lender or
Agent, respectively, by the jurisdiction in which such Lender or Agent, as the
case may be, is organized or maintains a Lending Office or any political
subdivision thereof, and (ii) any branch profits taxes imposed by the United
States of America (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as “Taxes”).

 

(b)     In addition, Borrower shall pay to the relevant Governmental Authority
any present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies which arise from any payment made hereunder or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement or any other Loan Document (hereinafter referred to as “Other
Taxes”) not paid pursuant to Section 13.8(a).

 

(c)     Subject to Section 13.8(g), Borrower shall indemnify, defend and hold
harmless each Lender and Agent for the full amount of any and all Taxes or Other
Taxes (including any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 13.8) paid or payable by such Lender or Agent and any
liability (other than any penalties, interest, additions, and expenses that
accrue after the 180th day after the receipt by Agent or such Lender of written
notice of the assertion of such Taxes or Other Taxes unless before the date that
Agent or such Lender provides Borrower with a certificate relating thereto
pursuant to Section 13.8(1)) arising therefrom or with respect thereto, whether
or not such Taxes or Other Taxes were correctly or legally asserted by the
relevant Governmental Authority. Payments under this indemnification shall be
made within thirty (30) days from the date any Lender or Agent makes written
demand therefor.

 

 

107

--------------------------------------------------------------------------------

 

 

(d)     If Borrower shall be required by applicable law to deduct or withhold
any Taxes or Other Taxes from or in respect of any sum payable hereunder to any
Lender or Agent, then, subject to Section 13.8(g):

 

(i)     the sum payable shall be increased to the extent necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 13.8), such Lender or Agent, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made;

 

(ii)     Borrower shall make such deductions; and

 

(iii)     Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(e)     As soon as practicable after the date of any payment by Borrower of
Taxes or Other Taxes to a Governmental Authority, Borrower shall furnish to
Agent (and the applicable Lender) the original or a certified copy of a receipt
evidencing payment thereof, or other evidence of payment satisfactory to Agent
(and the applicable Lender).

 

(f)     Each Lender that is not a citizen or resident of the United States of
America, a corporation, partnership or other entity created or organized in or
under the laws of the United States (or any jurisdiction thereof), or any estate
or trust that is subject to federal income taxation regardless of the source of
its income or is otherwise a “foreign person” within the meaning of Treasury
Regulation Section 1.1441-1(c) (a “Non-U.S. Lender”) shall deliver to Borrower
and Agent (or, in the case of an assignment that is not disclosed to Borrower in
accordance with the provisions of Section 12.2, solely to the assigning Lender
and Agent and not to Borrower) two (2) copies of each applicable U.S. Internal
Revenue Service Form W-8BEN, Form W-8IMY or Form W-8ECI, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from United States federal
withholding tax on all payments by Borrower under this Agreement and the other
Loan Documents. Such forms shall be delivered by each Non-U.S. Lender on or
before the date it becomes a party to this Agreement. In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. In addition to properly
completing and duly executing Forms W-8BEN or W-8IMY (or any subsequent versions
thereof or successor thereto), if such Non-U.S. Lender is claiming an exemption
from withholding of United States Federal income tax under Section 871(h) or
881(c) of the Code, such Lender hereby represents and warrants that (A) it is
not a “bank” within the meaning of Section 881(c) of the Code, (B) it is not
subject to regulatory or other legal requirements as a bank in any jurisdiction,
(C) it has not been treated as a bank for purposes of any tax, securities law or
other filing or submission made to any governmental securities law or other
legal requirements, (D) it is not a “10 percent shareholder” within the meaning
of Section 871(h)(3)(B) of the Code of Borrower, (E) it is not a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code and (F) none of the interest arising from
this Agreement constitutes contingent interest within the meaning of Section
871(h)(4) or Section 881(c)(4) of the Code and such Non-U.S. Lender agrees that
it shall provide Agent, and Agent shall provide to Borrower (or, in the case of
an assignment that is not disclosed to Borrower in accordance with the
provisions of Section 12.2, solely to the assigning Lender and Agent and not to
Borrower), with prompt notice at any time after becoming a Lender hereunder that
it can no longer make the foregoing representations and warranties. Each
Non-U.S. Lender shall promptly notify Borrower (or, in the case of an assignment
that is not disclosed to Borrower in accordance with the provisions of Section
12.2, solely to the assigning Lender and Agent and not to Borrower) at any time
it determines that it is no longer in a position to provide any previously
delivered form or certificate (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). If a payment made to a Lender under
any Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the Agent to
(x) comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or (y) determine the
amount to deduct and withhold from such payment. Notwithstanding any other
provision of this section, a Non-U.S. Lender shall not be required to deliver
any form pursuant to this subsection that such Non-U.S. Lender is not legally
able to deliver. Each Lender who makes an assignment pursuant to Section 12.2
where the assignment and assumption agreement is not delivered to Borrower shall
indemnify and agree to hold Agent, Borrower and the other Lenders harmless from
and against any United States federal withholding tax, interest and penalties
that would not have been imposed but for (i) the failure of the Affiliate or the
Related Fund that received such assignment under Section 12.2 to comply with
this Section 13.8(f) or (ii) the failure of such Lender to withhold and pay such
tax at the proper rate in the event such Affiliate or Related Fund does not
comply with this Section 13.8(f) (or complies with Section 13.8(f) but delivers
forms indicating it is entitled to a reduced rate of such tax). Upon Borrower’s
reasonable request, any Lender that is a U.S. Lender shall deliver to Borrower
and Agent (i) a properly prepared and duly executed U.S. Internal Revenue
Service Form W-9, or any subsequent versions thereof or successors thereto,
certifying that such Lender is entitled to receive any and all payments under
this Agreement and each other Loan Document free and clear from withholding of
United States federal income taxes and (ii) such other reasonable documentation
as will enable Borrower and/or Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Each Person
that shall become a Participant pursuant to Section 12.2 shall, on or before the
date of the effectiveness of the related transfer, be required to provide all of
the forms, certifications and statements required pursuant to this Section
13.8(f) and Section 13.8(h), and shall make the representations and warranties
set forth in clauses (A) — (F) above, provided that the obligations of such
Participant, pursuant to this Section 13.8(f) and Section 13.8(h), shall be
determined as if such Participant were a Lender except that such Participant
shall furnish all such required forms, certifications and statements to Lender
from which the related participation shall have been purchased.

 

 

108

--------------------------------------------------------------------------------

 

 

 

(g)     Borrower will not be required to pay any additional amounts in respect
of United States Federal income tax pursuant to Section 13.8(d) to any Lender or
Agent or to indemnify any Lender or Agent pursuant to Section 13.8(c) to the
extent that (i) the obligation to pay such additional amounts would not have
arisen but for a failure by such Lender to comply with its obligations under
Section 13.8(f) for any reason; (ii) with respect to a Lender, the obligation to
withhold amounts with respect to United Stated Federal income tax existed on the
date such Lender became a party to this Agreement or, with respect to payments
to a lending office newly designated by a Lender (a “New Lending Office”), the
date such Lender designated such New Lending Office with respect to the
applicable Loan; provided, however, that this clause (ii) shall not apply to the
extent the additional amounts any Lender (or Transferee) through a New Lending
Office, would be entitled to receive (without regard to this clause (ii)) do not
exceed the additional amounts that the Person making the transfer, or Lender (or
Transferee) making the designation of such New Lending Office, would have been
entitled to receive in the absence of such transfer or designation; (iii) the
Internal Revenue Service has determined (which determination shall be final and
non-appealable) that such Lender or Agent is treated as a “conduit entity”
within the meaning of Treasury Regulation Section 1.881-3 or any successor
provision; provided, however, nothing contained in this clause (iii) shall
preclude the payment of additional amounts or indemnity payments by Borrower to
the person for whom the “conduit entity” is acting; or (iv) such Lender is
claiming an exemption from withholding of United States Federal income tax under
Sections 871(h) or 881(c) of the Code but is unable at any time to make the
representations and warranties set forth in clauses (A) (F) of Section 13.8(f);
or (v) any U.S. federal withholding taxes imposed under FATCA, including, for
the avoidance of doubt, U.S. federal withholding taxes if imposed under FATCA as
a result of a Lender’s failure to comply with legislation with respect to or
implementing an intergovernmental agreement entered into by two or more
Governmental Authorities with respect to FATCA.

 

 

109

--------------------------------------------------------------------------------

 

 

(h)     Each Non-U.S. Lender agrees to provide Borrower and Agent, upon the
reasonable request of Borrower, such other forms or documents as may be
reasonably required under applicable law in order to establish an exemption from
or eligibility for a reduction in the rate or imposition of Taxes or Other
Taxes. If, at any time, Borrower requests any Lender to deliver any such
additional forms or other documentation, then Borrower shall, on demand of such
Lender through Agent, reimburse such Lender for any out-of-pocket costs and
expenses (including reasonable attorneys’ fees and expenses) reasonably incurred
by such Lender in the preparation or delivery of such forms or other
documentation.

 

(i)     If Borrower is required to pay additional amounts to or for the account
of any Lender or Agent pursuant to this Section 13.8, then such Lender or Agent
shall use its reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document reasonably requested by
Borrower or to designate a Lending Office from a different jurisdiction (if such
a Lending Office exists) so as to eliminate or reduce any such additional
payments by Borrower which may accrue in the future if such filing or changes in
the reasonable judgment of such Lender or Agent, would not require such Lender
to disclose information such Lender deems confidential and is not otherwise
disadvantageous to such Lender or Agent.

 

(j)     If Agent or a Lender, in its reasonable judgment, receives a refund of
any Taxes or Other Taxes as to which it has been indemnified by Borrower or with
respect to which Borrower has paid additional amounts pursuant to this Section
13.8 and no Default or Event of Default exists, it shall promptly pay to
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrower under this Section 13.8
with respect to the Taxes or Other Taxes giving rise to such refund) and any
interest paid by the relevant Governmental Authority with respect to such
refund, provided, that Borrower, upon the request of Agent or such Lender, shall
repay the amount paid over to Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Agent or such Lender
in the event Agent or such Lender is required to repay the applicable refund to
such Governmental Authority.

 

 

110

--------------------------------------------------------------------------------

 

 

(k)     Notwithstanding anything herein to the contrary, if Agent is required by
law to deduct or withhold any Taxes or Other Taxes or any other taxes from or in
respect of any sum payable to any Lender by Borrower or Agent, Agent shall not
be required to make any gross-up payment to or in respect of such Lender, except
to the extent that a corresponding gross-up payment is actually received by
Agent from Borrower.

 

(l)     Any Lender claiming reimbursement or compensation pursuant to this
Section 13.8 shall deliver to Borrower (with a copy to Agent) a certificate
setting forth in reasonable detail the amount payable to such Lender hereunder
and such certificate shall be conclusive and binding on Borrower in the absence
of manifest error.

 

(m)     The agreements and obligations of Borrower in this Section 13.8 shall
survive the payment of all other Obligations.

 

13.9     Inability to Determine Rates

 

If Agent determines that (i) for any reason adequate and reasonable means do not
exist for determining the LIBOR Rate with respect to a proposed Advance, (ii) it
is illegal or unlawful for to make or incur Advances based on the LIBOR Rate, or
(iii) that the LIBOR Rate with respect to a proposed Advance does not adequately
and fairly reflect the cost to the Lenders of funding such Advance, Agent will
promptly notify Borrower and all Lenders. Thereafter, the obligation of the
Lenders to make Advances or maintain the Loan based on the LIBOR Rate shall be
suspended until Agent revokes such notice in writing.

 

13.10     Patriot Act

 

Each Lender that is subject to the requirements of the Patriot Act and Agent
(for itself and not on behalf of any Lender) hereby notifies Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
Agent and each Lender to identify Borrower in accordance with the Patriot Act.
Borrower shall, promptly following a request by Agent or any Lender, provide all
documentation and other information that Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Patriot Act.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW]

 

 

111

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties has duly executed this Loan and Security
Agreement as of the date first written above.

 

BORROWER:

 

HARVEST CAPITAL CREDIT CORPORATION,

a Delaware corporation

 

 

By:    /s/ Richard P. Buckanavage                                          

Name:     Richard P. Buckanavage 

Title:       Chief Executive Officer and President

 

Address:

 

Harvest Capital Credit Corporation

450 Park Avenue, Suite 500

New York, New York 10022

Attn: Richard P. Buckanavage, President and CEO

Email: rbuckanavage@harvestcaps.com

 

with a copy to:

 

JMP Credit Advisors LLC

3440 Preston Ridge Road, Suite 350

Alpharetta, Georgia 30005

Attn: Renee Lefebvre

Email: rlefebvre@jmpcredit.com

 

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

 

 

 

AGENT AND A LENDER:

 

CAPITALSOURCE BANK,

a California industrial bank

 

By:     /s/ David Zimmerman                                                     

Name:     David Zimmerman

Title:       SVP, Portfolio Manager

 

Address:

 

CapitalSource Bank

5404 Wisconsin Ave, 2nd Floor

Chevy Chase, Maryland 20815

Attn: Sue Choi

 

with a copy to:

 

Holland & Knight LLP

300 Crescent Court, Suite 1100

Dallas, Texas 75201

Attn: Matthew Fontane

 

 

 

[Signature Page to Loan and Security Agreement]



 



--------------------------------------------------------------------------------

 

 

 

 

LENDER:

 

CITY NATIONAL BANK,

as a Lender

 

By:       /s/ Eric
Lo                                                                     

Name:        Eric
Lo                                                                      

Title:          Vice
President                                                        

 

Address:

 

City National Bank

555 South Flower Street, 24th Floor

Los Angeles, CA 90071

Attn: Eric Lo, Vice President

Fax: (213) 673-9801

Email: eric.lo@cnb.com

 

 

 

[Signature Page to Loan and Security Agreement]